[universal2018creditagree001.jpg]
EXECUTION COPY CREDIT AGREEMENT dated as of December 20, 2018 among UNIVERSAL
CORPORATION The Lenders Party Hereto JPMORGAN CHASE BANK, N.A. as Administrative
Agent SUNTRUST BANK and AGFIRST FARM CREDIT BANK as Co-Syndication Agents and
KEYBANK NATIONAL ASSOCIATION and CAPITAL ONE, NATIONAL ASSOCIATION as
Co-Documentation Agents JPMORGAN CHASE BANK, N.A., SUNTRUST ROBINSON HUMPHREY,
INC. and AGFIRST FARM CREDIT BANK as Joint Bookrunners and Joint Lead Arrangers
in respect of the Revolving Credit Facility and the Term A-1 Loan Facility
AGFIRST FARM CREDIT BANK JPMORGAN CHASE BANK, N.A. and SUNTRUST ROBINSON
HUMPHREY, INC. as Joint Bookrunners and Joint Lead Arrangers in respect of the
Term A-2 Loan Facility US-DOCS\104043647.7



--------------------------------------------------------------------------------



 
[universal2018creditagree002.jpg]
TABLE OF CONTENTS Page ARTICLE I Definitions 1 SECTION 1.01. Defined Terms
..............................................................................................................
1 SECTION 1.02. Classification of Loans and Borrowings
.................................................................... 24 SECTION
1.03. Terms Generally
.........................................................................................................
24 SECTION 1.04. Accounting Terms; GAAP
.........................................................................................
25 SECTION 1.05. Interest Rates; LIBOR Notification
............................................................................ 25
SECTION 1.06. Status of Obligations
..................................................................................................
26 ARTICLE II The Credits 26 SECTION 2.01. Commitments
.............................................................................................................
26 SECTION 2.02. Loans and
Borrowings................................................................................................
26 SECTION 2.03. Requests for Borrowings
............................................................................................
27 SECTION 2.04. Intentionally Omitted
.................................................................................................
28 SECTION 2.05. Swingline Loans
.........................................................................................................
28 SECTION 2.06. Letters of Credit
.........................................................................................................
29 SECTION 2.07. Funding of Borrowings
..............................................................................................
34 SECTION 2.08. Interest Elections
........................................................................................................
35 SECTION 2.09. Termination and Reduction of Commitments
............................................................ 36 SECTION 2.10.
Repayment of Loans; Evidence of Debt
..................................................................... 36 SECTION
2.11. Prepayment of Loans
..................................................................................................
37 SECTION 2.12.
Fees.............................................................................................................................
37 SECTION 2.13. Interest
........................................................................................................................
38 SECTION 2.14. Alternate Rate of Interest
...........................................................................................
39 SECTION 2.15. Increased Costs
...........................................................................................................
40 SECTION 2.16. Break Funding Payments
............................................................................................
41 SECTION 2.17. Taxes
..........................................................................................................................
42 SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
.................................. 45 SECTION 2.19. Mitigation Obligations;
Replacement of Lenders ...................................................... 47
SECTION 2.20. Expansion Option
.......................................................................................................
48 SECTION 2.21. Defaulting Lenders
.....................................................................................................
49 ARTICLE III Representations and Warranties 51 SECTION 3.01. Financial
Condition; No Material Adverse Change
................................................... 51 SECTION 3.02.
Organization; Existence
.............................................................................................
52 SECTION 3.03. Power; Authorization; Enforceable Obligations
........................................................ 52 SECTION 3.04.
Conflict
.......................................................................................................................
52 SECTION 3.05. No Material Litigation
................................................................................................
52 SECTION 3.06. No Default
..................................................................................................................
52 SECTION 3.07. Taxes
..........................................................................................................................
53 SECTION 3.08. ERISA
........................................................................................................................
53 SECTION 3.09. Governmental Regulations, Etc.
.................................................................................
54 SECTION 3.10. Subsidiaries
................................................................................................................
54 SECTION 3.11. Purpose of Loans and Letters of Credit
...................................................................... 54
SECTION 3.12. Compliance with Laws; Contractual Obligations
....................................................... 54 SECTION 3.13.
Accuracy and Completeness of Information
.............................................................. 55 SECTION 3.14.
Environmental Matters
...............................................................................................
55 SECTION 3.15. Anti-Corruption Laws and Sanctions
......................................................................... 56



--------------------------------------------------------------------------------



 
[universal2018creditagree003.jpg]
Table of Contents (continued) Page SECTION 3.16. EEA Financial Institutions
.........................................................................................
56 ARTICLE IV Conditions 56 SECTION 4.01. Effective Date
.............................................................................................................
56 SECTION 4.02. Each Credit Event
.......................................................................................................
57 ARTICLE V Affirmative Covenants 58 SECTION 5.01. Financial
Statements...................................................................................................
58 SECTION 5.02. Certificates; Other Information
..................................................................................
59 SECTION 5.03. Notices
........................................................................................................................
59 SECTION 5.04. Maintenance of Existence; Compliance with Law; Maintenance of
Certain Policies and Procedures; Performance of Material Contractual Obligations
............. 60 SECTION 5.05. Maintenance of Property; Insurance
........................................................................... 61
SECTION 5.06. Inspection of Property; Books and Records; Discussions
.......................................... 61 SECTION 5.07. Financial Covenants
...................................................................................................
61 SECTION 5.08. Use of Proceeds
..........................................................................................................
61 SECTION 5.09. Additional Subsidiary Guarantors
..............................................................................
61 SECTION 5.10. Payment of Obligations
..............................................................................................
61 SECTION 5.11. Further Assurances
.....................................................................................................
62 ARTICLE VI Negative Covenants 62 SECTION 6.01. Liens
...........................................................................................................................
62 SECTION 6.02. Consolidation, Merger, Sale, Etc.
..............................................................................
62 SECTION 6.03. Sale Leasebacks
..........................................................................................................
63 SECTION 6.04. Sale of Subsidiaries
....................................................................................................
63 SECTION 6.05. Transactions with Affiliates
.......................................................................................
63 SECTION 6.06. Investments
.................................................................................................................
63 SECTION 6.07. Use of Proceeds
..........................................................................................................
63 SECTION 6.08. Subsidiary Indebtedness
.............................................................................................
64 ARTICLE VII Events of Default 64 ARTICLE VIII The Administrative Agent 68
SECTION 8.01. Authorization and Action
...........................................................................................
68 SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc
............................................. 70 SECTION 8.03. Posting of
Communications
.......................................................................................
71 SECTION 8.04. The Administrative Agent
Individually......................................................................
72 SECTION 8.05. Successor Administrative Agent
................................................................................
73 SECTION 8.06. Acknowledgements of Lenders and Issuing Banks
.................................................... 73 SECTION 8.07. Certain
ERISA Matters
..............................................................................................
74 ARTICLE IX Miscellaneous 75 SECTION 9.01. Notices
........................................................................................................................
75 SECTION 9.02. Waivers; Amendments
...............................................................................................
76 SECTION 9.03. Expenses; Indemnity; Damage Waiver
...................................................................... 78 ii



--------------------------------------------------------------------------------



 
[universal2018creditagree004.jpg]
Table of Contents (continued) Page SECTION 9.03. Expenses; Indemnity; Damage
Waiver ...................................................................... 78
SECTION 9.04. Successors and Assigns
..............................................................................................
80 SECTION 9.05. Survival
......................................................................................................................
84 SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
................................ 84 SECTION 9.07. Severability
.................................................................................................................
85 SECTION 9.08. Right of Setoff
............................................................................................................
85 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
.................................... 85 SECTION 9.10. WAIVER OF JURY TRIAL
......................................................................................
86 SECTION 9.11. Headings
.....................................................................................................................
86 SECTION 9.12. Confidentiality
............................................................................................................
86 SECTION 9.13. USA PATRIOT Act
...................................................................................................
87 SECTION 9.14. Releases of Subsidiary Guarantors
............................................................................. 87
SECTION 9.15. Interest Rate Limitation
..............................................................................................
88 SECTION 9.16. No Advisory or Fiduciary Responsibility
.................................................................. 88 SECTION
9.17. Acknowledgement and Consent to Bail-In of EEA Financial Institutions
................. 89 iii



--------------------------------------------------------------------------------



 
[universal2018creditagree005.jpg]
Table of Contents (continued) Page SCHEDULES: Schedule 2.01A – Commitments
Schedule 2.01B – Letter of Credit Commitments Schedule 3.05 – Material
Litigation Schedule 3.10 – Subsidiaries Schedule 3.14 – Disclosed Environmental
Matters EXHIBITS: Exhibit A – Form of Assignment and Assumption Exhibit B – Form
of Note Exhibit C – Form of Borrowing Request Exhibit D – [Intentionally
Omitted] Exhibit E – Form of Increasing Lender Supplement Exhibit F – Form of
Augmenting Lender Supplement Exhibit G – List of Closing Documents Exhibit H –
Form of Subsidiary Guaranty Exhibit I-1 – Form of U.S. Tax Certificate (Non-U.S.
Lenders That Are Not Partnerships) Exhibit I-2 – Form of U.S. Tax Certificate
(Non-U.S. Participants That Are Not Partnerships) Exhibit I-3 – Form of U.S. Tax
Certificate (Non-U.S. Participants That Are Partnerships) Exhibit I-4 – Form of
U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships) Exhibit J – Form
of Officer’s Certificate Exhibit K – Form of Account Designation Letter iv



--------------------------------------------------------------------------------



 
[universal2018creditagree006.jpg]
CREDIT AGREEMENT (this “Agreement”) dated as of December 20, 2018 among
UNIVERSAL CORPORATION, the LENDERS from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, SUNTRUST BANK and AGFIRST FARM CREDIT
BANK, as Co-Syndication Agents and KEYBANK NATIONAL ASSOCIATION and CAPITAL ONE,
NATIONAL ASSOCIATION as Co-Documentation Agents. The parties hereto agree as
follows: ARTICLE I Definitions SECTION 1.01. Defined Terms. As used in this
Agreement, the following terms have the meanings specified below: “ABR”, when
used in reference to any Loan or Borrowing, refers to a Loan, or the Loans
comprising such Borrowing, bearing interest at a rate determined by reference to
the Alternate Base Rate. “ABR Loans” means, ABR Revolving Loans, ABR Term A-1
Loans and ABR Term A-2 Loans. “Account Designation Letter” means an account
designation letter substantially in the form of Exhibit K. “Adjusted LIBO Rate”
means, with respect to any Eurodollar Borrowing for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate. “Administrative Agent” means JPMorgan Chase Bank, N.A.,
in its capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent. “Affiliate” means, with respect to a
specified Person, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. “Agreement” has the meaning assigned to such term in
the introductory paragraph. “Alternate Base Rate” means, for any day, a rate per
annum equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
NYFRB Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for
a one month Interest Period in Dollars on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that for
the purpose of this definition, the Adjusted LIBO Rate for any day shall be
based on the LIBO Screen Rate (or if the LIBO Screen Rate is not available for
such one month Interest Period, the Interpolated Rate) at approximately 11:00
a.m. London time on such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to Section
2.14, then the Alternate Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c)



--------------------------------------------------------------------------------



 
[universal2018creditagree007.jpg]
above. For the avoidance of doubt, if the Alternate Base Rate as determined
pursuant to the foregoing would be less than 1.00%, such rate shall be deemed to
be 1.00% for purposes of this Agreement. “Anti-Corruption Laws” means all laws,
rules, and regulations of any jurisdiction applicable to the Borrower or its
Subsidiaries from time to time concerning or relating to bribery or corruption.
“Applicable Party” has the meaning assigned to such term in Section 8.03(c).
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.21 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation, (b) with
respect to the Term A-1 Loans, a percentage equal to a fraction the numerator of
which is such Lender’s outstanding principal amount of the Term A-1 Loans and
the denominator of which is the aggregate outstanding principal amount of the
Term A-1 Loans of all Term A-1 Lenders; provided that in the case of Section
2.21 when a Defaulting Lender shall exist, any such Defaulting Lender’s Term A-1
Loan Commitment shall be disregarded in the calculation, and (c) with respect to
the Term A-2 Loans, a percentage equal to a fraction the numerator of which is
such Lender’s outstanding principal amount of the Term A-2 Loans and the
denominator of which is the aggregate outstanding principal amount of the Term
A-2 Loans of all Term A-2 Lenders; provided that in the case of Section 2.21
when a Defaulting Lender shall exist, any such Defaulting Lender’s Term A-2 Loan
Commitment shall be disregarded in the calculation. “Applicable Rate” means, for
any day, with respect to any Eurodollar Revolving Loan, any ABR Revolving Loan,
any Eurodollar Term A-1 Loan, any ABR Term A-1 Loan, any Eurodollar Term A- 2
Loan, any ABR Term A-2 Loan or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Spread (Revolving Loans)”, “ABR Spread (Revolving
Loans)”, “Eurodollar Spread (Term A-1 Loans)”, “ABR Spread (Term A-1 Loans)”,
“Eurodollar Spread (Term A-2 Loans)”, “ABR Spread (Term A-2 Loans)” or “Facility
Fee Rate”, as the case may be, based upon the Total Leverage Ratio applicable on
such date: ABR Total Leverage Facility Fee Eurodollar Spread Spread Ratio Rate
(Revolving Loans) (Revolving Loans) < 1.25 to 1.00 Category 1: 0.25% 1.25% 0.25%
> 1.25 to 1.00 but Category 2: 0.30% 1.45% 0.45% < 1.75 to 1.00 > 1.75 to 1.00
but Category 3: 0.35% 1.65% 0.65% < 2.25 to 1.00 Category 4: > 2.25 to 1.00
0.40% 1.85% 0.85% Total Leverage Eurodollar Spread ABR Eurodollar Spread ABR
Ratio (Term A-1 Loans) Spread (Term A-2 Loans) Spread (Term A-1 Loans) (Term A-2
Loans) < 1.25 to 1.00 1.50% 0.50% 1.75% 0.75% Category 1: 2



--------------------------------------------------------------------------------



 
[universal2018creditagree008.jpg]
> 1.25 to 1.00 but 1.75% 0.75% 2.00% 1.00% Category 2: < 1.75 to 1.00 > 1.75 to
1.00 but 2.00% 1.00% 2.25% 1.25% Category 3: < 2.25 to 1.00 Category 4: > 2.25
to 1.00 2.25% 1.25% 2.75% 1.75% For purposes of the foregoing, (i) if at any
time the Borrower fails to deliver the Financials on or before the date the
Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date that is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable; (ii) adjustments,
if any, to the Category then in effect shall be effective three (3) Business
Days after the Administrative Agent has received the applicable Financials (it
being understood and agreed that each change in Category shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change); and (iii)
notwithstanding the foregoing, Category 1 shall be deemed to be applicable until
the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s fiscal quarter ending on or about December 31, 2018 and adjustments
to the Category then in effect shall thereafter be effected in accordance with
the preceding paragraphs; provided, however, that if any Financials demonstrate
that Category 2, 3 or 4 would be applicable pursuant to the paragraph above,
then Category 2, 3 or 4, as the case may be, shall be applicable in accordance
with the paragraph above. “Approved Electronic Platform” has the meaning
assigned to such term in Section 8.03(a). “Approved Fund” has the meaning
assigned to such term in Section 9.04. “Arranger” means each of JPMorgan Chase
Bank, N.A., AgFirst Farm Credit Bank and SunTrust Robinson Humphrey, Inc. in its
capacity as a joint bookrunner and a joint lead arranger hereunder. “Assignment
and Assumption” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent. “Augmenting
Lender” has the meaning assigned to such term in Section 2.20. “Availability
Period” means the period from and including the Effective Date to but excluding
the earlier of the Revolving/TLA-1 Maturity Date and the date of termination of
the Revolving Commitments pursuant hereto. “Bail-In Action” means the exercise
of any Write-Down and Conversion Powers by the applicable EEA Resolution
Authority in respect of any liability of an EEA Financial Institution. “Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail- In Legislation Schedule. 3



--------------------------------------------------------------------------------



 
[universal2018creditagree009.jpg]
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation, commercial
credit cards and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services). “Banking Services Agreement” means any agreement
entered into by the Borrower or any Subsidiary in connection with Banking
Services. “Bankruptcy Event” means, with respect to any Person, the occurrence
of any of the following with respect to such Person: (i) a court or governmental
agency having jurisdiction in the premises shall (A) enter a decree or order for
relief in respect of such Person in an involuntary case under any applicable
bankruptcy, insolvency, or other similar law now or hereafter in effect, or (B)
appoint a receiver, liquidator, assignee, custodian, trustee, sequestrator, or
similar official of such Person or for any substantial part of its Property, or
(C) order the winding up or liquidation of its affairs; (ii) there shall be
commenced against such Person (A) an involuntary case under any applicable
bankruptcy, insolvency, or other similar law now or hereafter in effect, or (B)
any case, proceeding, or other action for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, or similar official of
such Person or for any substantial part of its Property, or for the winding up
or liquidation of its affairs, and such involuntary case or other case,
proceeding, or other action shall remain undismissed, undischarged, or unbonded
for a period of sixty (60) consecutive days; or (iii) (A) such Person shall (w)
commence a voluntary case under any applicable bankruptcy, insolvency, or other
similar law now or hereafter in effect, (x) consent to the entry of an order for
relief in an involuntary case under any such law, (y) consent to the appointment
or taking possession, by a receiver, liquidator, assignee, custodian, trustee,
sequestrator, or similar official of such Person of any substantial part of its
Property, or (z) make any general assignment for the benefit of creditors, or
(B) the board of directors of such Person shall authorize such Person to take
any of the actions set forth in subsection (A); or (iv) such Person shall be
unable to, or shall admit in writing its inability to, pay its debts generally
as they become due. “Beneficial Ownership Certification” means a certification
regarding beneficial ownership or control as required by the Beneficial
Ownership Regulation. “Beneficial Ownership Regulation” means 31 C.F.R. §
1010.230. “Benefit Plan” means any of (a) an “employee benefit plan” (as defined
in Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”. “Board” means
the Board of Governors of the Federal Reserve System of the United States of
America. “Borrower” means Universal Corporation, a Virginia corporation.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Term Loan of the same Type and Class,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect or (c) a Swingline
Loan. 4



--------------------------------------------------------------------------------



 
[universal2018creditagree010.jpg]
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03. “Business Day” means any day that is not a
Saturday, Sunday or other day on which commercial banks in New York City are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollars in the London
interbank market. “Capital Lease” means, as applied to any Person, any lease of
any Property (whether real, personal, or mixed) by that Person as lessee that,
in accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person. “Capital Stock” means (i) in the case of a
corporation, capital stock, (ii) in the case of an association or business
entity, any and all shares, interests, participations, rights, or other
equivalents (however designated) of capital stock, (iii) in the case of a
partnership, partnership interests (whether general or limited), (iv) in the
case of a limited liability company, membership interests, and (v) any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distribution of assets of, the issuing Person.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented. “Change of Control” means (a) any
Person or two or more Persons acting in concert shall have acquired “beneficial
ownership,” directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of, or control over,
Voting Stock of the Borrower (or other securities convertible into such Voting
Stock) representing 25% or more of the combined voting power of all Voting Stock
of the Borrower, or (b) during any period of up to 24 consecutive months,
commencing after the Effective Date, individuals who at the beginning of such 24
month period were directors of the Borrower (together with any new directors
whose election or nomination by the Borrower’s Board of Directors or whose
nomination for election by the Borrower’s shareholders was approved by a vote of
a majority of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors of the Borrower then in office. As used herein, “beneficial ownership”
shall have the meaning provided in Rule 13d-3 of the SEC under the Securities
Act of 1934. “Charges” has the meaning assigned to such term in Section 9.15. 5



--------------------------------------------------------------------------------



 
[universal2018creditagree011.jpg]
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term A-1
Loans, Term A-2 Loans or Swingline Loans. “Code” means the Internal Revenue Code
of 1986, as amended. “Co-Documentation Agent” means each of KEYBANK NATIONAL
ASSOCIATION and CAPITAL ONE, NATIONAL ASSOCIATION in its capacity as a
co-documentation agent for the credit facilities evidenced by this Agreement.
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, Term A-1 Loan Commitment and Term A-2 Loan Commitment. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01A, or in
the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Commitment, as applicable.
“Committed Inventory” means tobacco inventories for which the Borrower has
received a Confirmed Order. “Commodity Exchange Act” means the Commodity
Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any
successor statute. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to Section 8.03(c),
including through an Approved Electronic Platform. “Confirmed Order” means an
order by a customer (other than an Affiliate of the Borrower) that has been
accepted in the ordinary course of business by representatives of the Borrower
or an Affiliate of the Borrower and recorded on the inventory records of such
Affiliate or the Borrower. “Connection Income Taxes” means Other Connection
Taxes that are imposed on or measured by net income (however denominated) or
that are franchise Taxes or branch profits Taxes. “Consolidated Accumulated
Other Comprehensive Income” means, for the Consolidated Group, at any time, the
accumulated change in shareholders’ equity of the Borrower caused by the
recognition of other comprehensive income as defined in accordance with GAAP
applied on a consistent basis. “Consolidated Average Committed Inventory” means
the quotient obtained by dividing (i) the sum of the Committed Inventory of the
Consolidated Group as of the end of each of the preceding four fiscal quarters
by (ii) four (4). “Consolidated Average Customer Advances and Deposits” means
the quotient obtained by dividing (i) the sum of the Customer Advances and
Deposits of the Consolidated Group as of the end of each of the preceding four
fiscal quarters by (ii) four (4). “Consolidated Average Total Indebtedness”
means the quotient obtained by dividing (i) the sum of the total Indebtedness of
the Consolidated Group as of the end of the preceding four fiscal quarters by
(ii) four (4). 6



--------------------------------------------------------------------------------



 
[universal2018creditagree012.jpg]
“Consolidated EBITDA” means, for any fiscal period of the Borrower, the sum of
(i) Consolidated Net Income for such period, plus (ii) the aggregate amount of
the depreciation expense and amortization expense for such period to the extent
deducted in determining Consolidated Net Income, plus (iii) the consolidated
income tax expense for such period deducted in determining Consolidated Net
Income, plus (iv) the interest expense for such period (including, without
limitation, the interest component of payments under Capital Leases) deducted in
determining Consolidated Net Income, minus (v) any extraordinary items of
non-recurring gain included in Consolidated Net Income for such period, minus
(vi) any minority interests, plus (vii) an add-back for potential impairment,
restructuring charges or any extraordinary and non-recurring non-cash charges,
in each case, as determined in accordance with GAAP plus (viii) an add-back for
non-cash charges related to the Borrower’s stock compensation plan determined
for the Consolidated Group on a consolidated basis in accordance with GAAP.
Notwithstanding the foregoing, Consolidated EBITDA shall include those amounts
of income tax expense, interest expense and depreciation and amortization
expense netted into one line item on the income statement of the Borrower as a
result of reporting “discontinued operations” on such income statement.
“Consolidated Group” means the Borrower and its consolidated subsidiaries as
determined in accordance with GAAP. “Consolidated Net Income” means for any
period for the Consolidated Group, net income on a consolidated basis determined
in accordance with GAAP applied on a consistent basis. “Consolidated Tangible
Net Worth” means, for the Consolidated Group at any time, Consolidated Total
Tangible Assets, minus Consolidated Total Liabilities, plus the Consolidated
Accumulated Other Comprehensive Income that results in a reduction to
shareholders’ equity, if any, and minus the Consolidated Accumulated Other
Comprehensive Income that results in an increase to shareholders’ equity, if
any, as determined on a consolidated basis in accordance with GAAP applied on a
consistent basis; provided that notwithstanding the foregoing, no “right of use”
asset or similar intangible that would have been accrued rental lease expense
under GAAP as in effect on the Effective Date shall be subtracted in determining
“Consolidated Tangible Net Worth”. “Consolidated Total Indebtedness” means, for
the Consolidated Group at any time, (a) Consolidated Average Total Indebtedness
minus (b) fifty percent (50%) of Consolidated Average Committed Inventory plus
(c) fifty percent (50%) of Consolidated Average Customer Advances and Deposits.
“Consolidated Total Liabilities” means for the Consolidated Group at any time,
total liabilities determined on a consolidated basis in accordance with GAAP
applied on a consistent basis. “Consolidated Total Tangible Assets” means, for
the Consolidated Group at any time, consolidated total assets minus (i) goodwill
and (ii) other items properly classified as “intangible assets”, in each case as
determined on a consolidated basis in accordance with GAAP applied on a
consistent basis. “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. The terms “Controlling” and “Controlled” have meanings correlative
thereto. “Co-Syndication Agent” means each of SunTrust Bank and AgFirst Farm
Credit Bank in its capacity as a co-syndication agent for the credit facilities
evidenced by this Agreement. “Credit Event” means a Borrowing, the issuance,
amendment, renewal or extension of a Letter of Credit, an LC Disbursement or any
of the foregoing. 7



--------------------------------------------------------------------------------



 
[universal2018creditagree013.jpg]
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time. “Credit
Party” means the Administrative Agent, any Issuing Bank, the Swingline Lender or
any other Lender. “Customer Advances and Deposits” means funds received by the
Borrower from customers that are recorded as “Customer Advances and Deposits” on
the Borrower’s financial statements. “Default” means any event or condition that
constitutes an Event of Default or that upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default. “Defaulting Lender”
means any Lender that (a) has failed, within two (2) Business Days of the date
required to be funded or paid, to (i) fund any portion of its Loans, (ii) fund
any portion of its participations in Letters of Credit or Swingline Loans or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding set forth in
Article IV of this Agreement (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent set forth in Article IV of this Agreement
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations as of the date of certification) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. “Dollars” or “$”
refers to lawful money of the United States of America. “Domestic Subsidiary”
means a Subsidiary organized under the laws of a jurisdiction located in the
United States of America. “ECP” means an “eligible contract participant” as
defined in Section 1(a)(18) of the Commodity Exchange Act or any regulations
promulgated thereunder and the applicable rules issued by the Commodity Futures
Trading Commission and/or the SEC. “EEA Financial Institution” means (a) any
credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of 8



--------------------------------------------------------------------------------



 
[universal2018creditagree014.jpg]
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Effective
Date” means the date hereof. “Electronic Signature” means an electronic sound,
symbol, or process attached to, or associated with, a contract or other record
and adopted by a Person with the intent to sign, authenticate or accept such
contract or record. “Environmental Laws” means any and all applicable foreign,
federal, state, local, or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority, or other
Requirement of Law (including common law) regulating, relating to, or imposing
liability or standards of conduct concerning protection of human health from
exposure to any Materials of Environmental Concern or the environment, as now or
may at any time be in effect during the term of this Agreement. “Environmental
Liability” means any liability, contingent or otherwise (including any liability
for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended, and any successor
statute thereto, as interpreted by the rules and regulations thereunder, all as
the same may be in effect from time to time. References to sections of ERISA
shall be construed also to refer to any successor sections. “ERISA Affiliate”
means an entity, whether or not incorporated, that is under common control with
the Borrower within the meaning of Section 4001(a)(14) of ERISA, or is a member
of a group that includes the Borrower and that is treated as a single employer
under Sections 414(b) or (c) of the Code. “ERISA Event” means (i) with respect
to any Single Employer Plan or Multiple Employer Plan, the occurrence of a
Reportable Event; (ii) the withdrawal by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan; (iii) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA; (v) any event or condition that could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (vi) the complete
or partial withdrawal of the Borrower, any Subsidiary of the Borrower, or any
ERISA Affiliate from a Multiemployer Plan or the receipt 9



--------------------------------------------------------------------------------



 
[universal2018creditagree015.jpg]
by the Borrower, any Subsidiary, or any ERISA Affiliate that a Multiemployer
Plan is in reorganization; (vii) the conditions for imposition of a lien under
Section 302(f) of ERISA exist with respect to any Plan; or (vii) the adoption of
an amendment to any Plan requiring the provision of security to such Plan
pursuant to Section 307 of ERISA. “EU Bail-In Legislation Schedule” means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor Person), as in effect from time to time. “Eurodollar”, when used in
reference to any Loan or Borrowing, means that such Loan, or the Loans
comprising such Borrowing, bears interest at a rate determined by reference to
the Adjusted LIBO Rate. “Eurodollar Loans” mean, Eurodollar Term A-1 Loans,
Eurodollar Term A-2 Loans and Eurodollar Revolving Loans. “Event of Default” has
the meaning assigned to such term in Article VII. “Excluded Swap Obligation”
means, with respect to any Loan Party, any Specified Swap Obligation if, and to
the extent that, all or a portion of the guarantee of such Loan Party of, or the
grant by such Loan Party of a security interest to secure, such Specified Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an ECP at the
time the guarantee of such Loan Party, or such grant of a security interest,
becomes or would become effective with respect to such Specified Swap
Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal. “Excluded Taxes” means any
of the following Taxes imposed on or with respect to a Recipient or required to
be withheld or deducted from a payment to a Recipient: (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Connection
Income Taxes; (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan, Letter of Credit or Commitment pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.19(b)) or (ii) such Lender changes its
lending office, except, in each case, to the extent that, pursuant to Section
2.17, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan, Letter of Credit or Commitment or to such Lender immediately before it
changes its lending office; (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f); and (d) any withholding Taxes imposed under
FATCA. 10



--------------------------------------------------------------------------------



 
[universal2018creditagree016.jpg]
“Existing Credit Agreement” means the Credit Agreement, dated as of December 30,
2014, among the Borrower, certain lenders and JPMorgan Chase Bank, N.A., as
administrative agent, as amended prior to the date hereof. “FATCA” means
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code. “Federal Funds Effective Rate” means, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the effective federal funds rate; provided that if the
Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. “Financial
Officer” means the chief financial officer, principal accounting officer,
treasurer or controller of the Borrower. “Financials” means the annual or
quarterly financial statements, and accompanying certificates and other
documents, of the Borrower and its Subsidiaries required to be delivered
pursuant to Section 5.01(a) or 5.01(b). “GAAP” means generally accepted
accounting principles in the United States of America. “Governmental Authority”
means the government of the United States of America, any other nation or any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. “Hazardous
Materials” means all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“IBA” has the meaning assigned to such term in Section 1.05. “Impacted Interest
Period” has the meaning assigned to such term in the definition of “LIBO Rate”.
“Increase Effective Date” has the meaning assigned to such term in Section 2.20.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all principal obligations of such Person
evidenced by bonds, debentures, notes, or similar instruments upon which
interest payments are customarily made, (iii) all obligations of such Person 11



--------------------------------------------------------------------------------



 
[universal2018creditagree017.jpg]
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary indemnities or reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (iv) all obligations of such Person issued or assumed as
the deferred purchase price of Property or services purchased by such Person
(other than trade letters of credit, trade debt and accounts payable to trade
creditors for goods and services incurred in the ordinary course of business and
due within one (1) year of the incurrence thereof, which shall not constitute
Indebtedness for purposes of this clause (iv)) that would appear as liabilities
on a balance sheet of such Person, (v) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent, or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed; provided, that for purposes
hereof the amount of such Indebtedness shall be limited to the greater of (A)
the amount of such Indebtedness as to which there is recourse to such Person and
(B) the fair market value of the property that is subject to the Lien, (vi) all
Support Obligations of such Person, (vii) the principal portion of all
obligations of such Person under Capital Leases, (viii) the maximum outstanding
amount of all standby letters of credit (excluding (a) performance letters of
credit and trade letters of credit, (b) letters of credit issued in connection
with Customer Advances and Deposits and (c) other letters of credit with a face
amount not in excess of $250,000, so long as the aggregate amount of all such
letters of credit excluded pursuant to this clause (c) does not exceed
$5,000,000 in aggregate) issued or bankers’ acceptances created for the account
of such Person and, without duplication, all drafts drawn thereunder (to the
extent unreimbursed), (ix) the outstanding attributed principal amount under any
securitization financing program of such Person, and (x) the principal balance
outstanding under any synthetic lease or tax retention operating lease to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP; excluding, for all purposes hereof, all contingent
liabilities from (1) pre-export farmer financing in Brazil and (2) pre-export
and post-export financing in Zimbabwe, each in an aggregate outstanding
principal amount consistent with past practices of the Borrower. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer, but
only to the extent to which there is recourse to such Person for payment of such
Indebtedness. “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in the foregoing clause (a), Other Taxes. “Indemnitee” has
the meaning assigned to such term in Section 9.03(b). “Ineligible Institution”
has the meaning assigned to such term in Section 9.04(b). “Information” has the
meaning assigned to such term in Section 9.12. “Interest Election Request” means
a request by the Borrower to convert or continue a Borrowing in accordance with
Section 2.08. “Interest Payment Date” means (a) with respect to any ABR Loan
(other than a Swingline Loan), the last day of each March, June, September and
December and the applicable Maturity Date, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the applicable Maturity Date and (c)
with respect to any Swingline Loan, the day that such Loan is required to be
repaid and the Revolving/TLA-1 Maturity Date. 12



--------------------------------------------------------------------------------



 
[universal2018creditagree018.jpg]
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or such other period as is requested by the Borrower and is
reasonably acceptable to the Administrative Agent and the Lenders), as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. “Interpolated Rate” means, at any time, for any
Interest Period, the rate per annum (rounded to the same number of decimal
places as the LIBO Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate for the longest period (for which the LIBO Screen Rate is
available for the applicable currency) that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
the LIBO Screen Rate is available for the applicable currency) that exceeds the
Impacted Interest Period, in each case, at such time; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. “Investment” means, for any Person: (a) the
acquisition (whether for cash, property, services or securities or otherwise) of
capital stock, bonds, notes, debentures, partnership or other ownership
interests or other securities of, or the making of any capital contribution to,
any other Person or any agreement to make any such acquisition, (b) the making
of any deposit with, or advance, loan or other extension of credit to, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person), and (c) the entering into of any Supporting Obligation of, or
other contingent obligations with respect to, Indebtedness of any other Person.
“IRS” means the United States Internal Revenue Service. “Issuing Bank” means
JPMorgan Chase Bank, N.A., AgFirst Farm Credit Bank, SunTrust Bank and each
other Lender designated by the Borrower as an “Issuing Bank” hereunder that has
agreed to such designation (and is reasonably acceptable to the Administrative
Agent), each in its capacity as the issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.06(i). Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank (so long as, in the case of any Letter
of Credit, the named beneficiary of such Letter of Credit has approved such
Affiliate), in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to the “Issuing Bank” in connection with a Letter of Credit or
other matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto, and, further, references herein to “the Issuing Bank” shall be
deemed to refer to each of the Issuing Banks or the relevant Issuing Bank, as
the context requires. “LC Collateral Account” has the meaning assigned to such
term in Section 2.06(j). “LC Disbursement” means a payment made by an Issuing
Bank pursuant to a Letter of Credit. 13



--------------------------------------------------------------------------------



 
[universal2018creditagree019.jpg]
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time. “Lenders”
means the Persons listed on Schedule 2.01A and any other Person that shall have
become a Lender hereunder pursuant to Section 2.20 or pursuant to an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender. “Letter of Credit” means any
letter of credit issued pursuant to this Agreement. “Letter of Credit Agreement”
has the meaning assigned to such term in Section 2.06(b). “Letter of Credit
Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit hereunder. The initial amount of each
Issuing Bank’s Letter of Credit Commitment is set forth on Schedule 2.01B, or if
an Issuing Bank has entered into an Assignment and Assumption or has otherwise
assumed a Letter of Credit Commitment after the Effective Date, the amount set
forth for such Issuing Bank as its Letter of Credit Commitment in the Register
maintained by the Administrative Agent. The Letter of Credit Commitment of an
Issuing Bank may be modified from time to time by agreement between such Issuing
Bank and the Borrower, and notified to the Administrative Agent. “LIBO Rate”
means, with respect to any Eurodollar Borrowing for any Interest Period, the
LIBO Screen Rate at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. “Lien” means any mortgage,
pledge, hypothecation, assignment, deposit arrangement, security interest,
encumbrance, lien (statutory or otherwise), preference, priority, or charge of
any kind (including any conditional sale or other title retention agreement, and
any financing lease having substantially the same effect as any of the
foregoing). “Loan Documents” means this Agreement, any promissory notes issued
pursuant to Section 2.10(e) of this Agreement, any Letter of Credit
applications, any Letter of Credit Agreement, any agreements between the
Borrower and an Issuing Bank regarding such Issuing Bank’s Letter of Credit
Commitment or the respective rights and obligations between the Borrower and
such Issuing Bank in connection with the issuance of Letters of Credit, any
Subsidiary Guaranty, the Fee Letter and any agreement or supplement executed by
a Loan Party pursuant to Section 5.09. Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits,
or 14



--------------------------------------------------------------------------------



 
[universal2018creditagree020.jpg]
schedules thereto, and all amendments, restatements, supplements, or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative. “Loan Parties” means, collectively, the Borrower and the Subsidiary
Guarantors. “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement. “Material Adverse Effect” means a material adverse effect on
(a) the business, assets, operations or financial condition of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower to perform
any of its obligations under this Agreement or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder. “Material Domestic Subsidiary”
means any Domestic Subsidiary that owns unencumbered operating assets as of the
Effective Date or as of the end of the most recent fiscal year thereafter in
excess of ten percent (10%) of the Consolidated Total Tangible Assets. In making
the foregoing determination, the percentage ownership interest in a Subsidiary
held by the Borrower or any of its Subsidiaries shall be applied to the value of
unencumbered operating assets held by such Subsidiary and the resulting value
shall be used to determine the percentage of the Consolidated Total Tangible
Assets held by such Subsidiary. “Materials of Environmental Concern” means any
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products or any hazardous or toxic substances, materials, or wastes, defined or
regulated as such in or under any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, and urea-formaldehyde
insulation. “Maturity Date” means the Revolving/TLA-1 Maturity Date or the TLA-2
Maturity Date, as the context requires. “Maximum Rate” has the meaning assigned
to such term in Section 9.15. “Multiemployer Plan” means a Plan that is a
multiemployer plan as defined in Sections 3(37) or 4001(a)(3) of ERISA that is
subject to Title IV of ERISA. “Multiple Employer Plan” means a Plan that the
Borrower, any Subsidiary of the Borrower, or any ERISA Affiliate and at least
one employer other than the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate are contributing sponsors. “Non-Consenting Lender” has the
meaning assigned to such term in Section 9.02(d). “NYFRB” means the Federal
Reserve Bank of New York. “NYFRB Rate” means, for any day, the greater of (a)
the Federal Funds Effective Rate in effect on such day and (b) the Overnight
Bank Funding Rate in effect on such day (or for any day that is not a Business
Day, for the immediately preceding Business Day); provided that if none of such
rates are published for any day that is a Business Day, the term “NYFRB Rate”
means the rate for a federal funds transaction quoted at 11:00 a.m., New York
City time, on such day received by the Administrative Agent from a federal funds
broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. 15



--------------------------------------------------------------------------------



 
[universal2018creditagree021.jpg]
“Non-U.S. Lender” means a Lender that is not a U.S. Person. “Obligations” means
(i) all unpaid principal of and accrued and unpaid interest on the Loans, (ii)
all LC Exposure, (iii) all accrued and unpaid fees due pursuant to the Loan
Documents, and (iv) all expenses, reimbursements, indemnities, and other
obligations, liabilities and indebtedness (including interest and fees accruing
during the pendency of any bankruptcy, insolvency, receivership, or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding), of any of the Borrower and its Domestic Subsidiaries to any of the
Lenders, the Administrative Agent, any Issuing Bank, or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof; provided that
the definition of “Obligations” shall not create or include any guarantee by any
Loan Party of any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party. “OFAC” means the U.S. Department
of the Treasury’s Office of Foreign Assets Control. “Other Connection Taxes”
means, with respect to any Recipient, Taxes imposed as a result of a present or
former connection between such Recipient and the jurisdiction imposing such
Taxes (other than a connection arising from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan, Letter of Credit or Loan Document). “Other Taxes” means
any present or future stamp, court, documentary, intangible, recording, filing
or similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, or from the registration,
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment under Section
2.19(b)). “Overnight Bank Funding Rate” means, for any day, the rate comprised
of both overnight federal funds and overnight eurodollar borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate. “Parent” means, with respect to any Lender, any
Person as to which such Lender is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 9.04. “Participant Register”
has the meaning set forth in Section 9.04(c). “PBGC” means the Pension Benefit
Guaranty Corporation established pursuant to Subtitle A of Title IV of ERISA and
any successor thereof. “Permitted Liens” means: (a) Liens existing on the
Effective Date; 16



--------------------------------------------------------------------------------



 
[universal2018creditagree022.jpg]
(b) Liens securing indebtedness owing by any Subsidiary to the Borrower, any
other Loan Party, or a Significant Subsidiary; (c) Liens on assets of any Person
existing at the time such Person becomes a Subsidiary; (d) Liens on assets
existing at the time of acquisition thereof; provided, that such Lien shall not
extend to any other property of the Borrower, any other Loan Party, or a
Significant Subsidiary; (e) Liens to secure indebtedness incurred or guaranteed
by the Borrower or a Subsidiary to finance the purchase price of land, buildings
or equipment, or improvements to or construction of land, buildings, or
equipment, which indebtedness is incurred or guaranteed prior to, at the time
of, or within 180 days after such acquisition (or in the case of real property,
completion of such improvement or construction or commencement of full operation
of such property, whichever is later); provided that such Lien shall extend only
to the asset to be acquired or improved with such financing; (f) Liens on any
assets of a Person existing at the time such Person is merged into or
consolidated with a Loan Party or a Significant Subsidiary; provided, that such
Lien shall not extend to any other property of any Loan Party or a Significant
Subsidiary; (g) easements, zoning restrictions, encroachments, rights-of-way,
leases, subleases and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations; (h) statutory, common law and contractual rights of set-off and
other similar rights as to deposits of cash, securities and other financial
assets in favor of banks, other depositary institutions and brokerage
institutions; (i) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation or exportation of goods in the ordinary course of business; (j)
Liens that are contractual rights of set-off contained in purchase orders
entered into with customers in the ordinary course of business; (k) Liens
arising on the subject property under non-exclusive licensing agreements and
leases (including sub-leases) entered into by any Loan Party or any Subsidiary
as licensor or lessor but not securing any Indebtedness and not materially
interfering with the conduct of the business of the Borrower or any Subsidiary;
(l) Liens for Taxes not delinquent or which are being contested in good faith by
appropriate proceedings and for which any reserves required by GAAP have been
established; (m) Liens arising in connection with Capital Leases; provided that
no such Lien shall extend to or cover any assets other than the assets subject
to the applicable Capital Leases; (n) Liens on any assets in favor of the United
States of America or any State thereof, or in favor of any other country, or
political subdivision thereof and created to secure (i) payments pursuant to any
contract or statute; or (ii) any indebtedness incurred or guaranteed by a Loan
Party or any Significant Subsidiary to finance the purchase price (or in the
case of real property, the cost of construction) of the assets subject to any
such Lien (including, but not limited to, Liens incurred in connection with
pollution control, industrial revenue, or similar finances); 17



--------------------------------------------------------------------------------



 
[universal2018creditagree023.jpg]
(o) Liens for property taxes and assessments or governmental charges or levies
and Liens securing claims or demands of mechanics, suppliers, carriers,
landlords, warehousemen, materialmen, repairmen, and other like Persons; (p)
Liens incurred or deposits made in the ordinary course of business (i) in
connection with worker’s compensation, unemployment insurance, social security,
and other like laws, or (ii) to secure the performance of letters of credit,
bids, sales or trade contracts, government contracts, leases, statutory
obligations, utilities, surety, appeal and performance bonds, and other similar
obligations, in each case not incurred in connection with the borrowing of
money, or the payment of the deferred purchase price of property; (q) Liens
securing attachments, judgments, decrees and other similar proceedings (or
appeal or other surety bonds relating to such judgments, or decrees); provided
that execution and other enforcement of judgment or attachment are effectively
stayed and all claims that the Liens secure are being actively contested in good
faith and by appropriate proceedings; (r) Liens arising from filing UCC
financing statements relating solely to leases not prohibited by this Agreement;
(s) Liens arising in the ordinary course of the business or incidental to the
conduct of such business or the ownership of the assets of a Loan Party or any
Significant Subsidiary which Liens arise out of transactions involving the sale
or purchase of goods or services and that do not, in the opinion of the
Borrower, materially impair the use of such assets in the operations of the
business of the Loan Parties or such Significant Subsidiary; (t) Liens arising
out of Sale and Lease-Back Transactions not prohibited by Section 6.03; (u)
Liens other than those described in clause (a) through (q) above provided the
sum of (i) the aggregate principal amount secured thereby at any time
outstanding and (ii) the aggregate amount of Sale and Lease-Back Transactions at
any time outstanding, measured as provided in Section 6.03 and consummated after
September 30, 2018, does not exceed Fifty Million Dollars ($50,000,000); (v)
customary liens encumbering customary initial deposits and margin deposits, and
other Liens incurred in the ordinary course of business and which are within the
general parameters customary in the industry securing obligations under Swap
Agreements; and (w) any extension, renewal, or replacement (or successive
extensions, renewals, or replacements) in whole or in part, of any Lien referred
to in the foregoing paragraphs (a) to (v), inclusive. “Person” means any natural
person, corporation, limited liability company, trust, joint venture,
association, company, partnership, Governmental Authority or other entity.
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
that is covered by ERISA and with respect to which the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA. “Plan Asset Regulations” means 29
CFR § 2510.3-101 et seq., as modified by Section 3(42) of ERISA, as amended from
time to time. 18



--------------------------------------------------------------------------------



 
[universal2018creditagree024.jpg]
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective. “PTE” means a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time. “Pro Forma Basis” means, with
respect to any event, that the Borrower is in compliance on a pro forma basis
with the applicable covenant, calculation or requirement herein recomputed as if
the event with respect to which compliance on a Pro Forma Basis is being tested
had occurred on the first day of the four fiscal quarter period most recently
ended on or prior to such date for which financial statements have been
delivered pursuant to Section 5.01. “Property” means any interest in any kind of
property or asset, whether real, personal, or mixed, or tangible or intangible.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank. “Register” has the meaning set forth in Section 9.04.
“Regulation T, U, or X” means Regulation T, U, or X, respectively, of the Board
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof. “Related Parties” means, with respect to any specified
Person, such Person’s Affiliates and the respective directors, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation. “Required Lenders” means, subject to Section 2.21, at any
time, Lenders having Credit Exposures (provided, that, as to any Lender, clause
(a) of the definition of “Swingline Exposure” shall only be applicable in
calculating a Lender’s Revolving Credit Exposure to the extent such Lender shall
have funded its respective participations in the outstanding Swingline Loans)
and Unfunded Commitments representing more than 50% of the sum of the total
Credit Exposures and Unfunded Commitments at such time; provided that for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to Article
VII or the Revolving Commitments expire or terminate, then, as to each Lender,
the Unfunded Commitment of each Lender shall be deemed to be zero. “Required
Revolving Lenders” means, subject to Section 2.21, at any time, Revolving
Lenders having Revolving Credit Exposures (provided, that, as to any Lender,
clause (a) of the definition of “Swingline Exposure” shall only be applicable in
calculating a Lender’s Revolving Credit Exposure to the extent such Lender shall
have funded its respective participations in the outstanding Swingline Loans)
and Unfunded Commitments representing more than 50% of the sum of the Total
Revolving Credit Exposure and Unfunded Commitments at such time. 19



--------------------------------------------------------------------------------



 
[universal2018creditagree025.jpg]
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by- laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation, or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to and binding
upon such Person or to which any of its material property is subject.
“Responsible Officer” means any of the Chief Financial Officer, the Controller,
any Vice President, and the Treasurer. “Revolving Commitment” means, with
respect to each Lender, the commitment, if any, to make Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced or terminated from time to time pursuant to Section 2.09, (b) increased
from time to time pursuant to Section 2.20 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04. The initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01A, or in the applicable documentation pursuant to which such Lender
shall have assumed its Revolving Commitment pursuant to the terms hereof, as
applicable. The initial aggregate amount of the Revolving Lenders’ Revolving
Commitments as of the Effective Date is $430,000,000. “Revolving Credit
Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time. “Revolving Credit Facility” means
the revolving credit facility provided hereunder by the Revolving Lenders
pursuant to the Revolving Commitments. “Revolving Lender” means, as of any date
of determination, each Lender that has a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving Credit
Exposure. “Revolving Loan” means a Loan made pursuant to Section 2.01(a).
“Revolving/TLA-1 Maturity Date” means December 20, 2023; provided, however, if
such date is not a Business Day, the Revolving/TLA-1 Maturity Date shall be the
next preceding Business Day. “Sale and Leaseback Transaction” means any sale or
other transfer of any property or asset by any Person in connection with a lease
of such property or asset by such Person as lessee; provided, however, any such
sale and leaseback that occurs within 180 days of acquisition of such property
or asset (or in the case of real property, completion of such improvement or
construction or commencement of full operation of such property, whichever is
later) shall not be considered to be a sale and leaseback. “Sanctioned Country”
means, at any time, a country, region or territory which is the subject or
target of any Sanctions in which such Sanctions apply to all Persons in such
country or territory (for example, Cuba) as opposed to Sanctions applicable to
Persons listed in any Sanctions-related list. “Sanctioned Person” means, at any
time, (a) any Person listed in any Sanctions-related list of designated Persons
maintained by OFAC, the U.S. Department of State, or by the United Nations
Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or other relevant sanctions authority, (b) any
Person operating, organized or resident in a Sanctioned Country, (c) any Person
owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b), or (d) any Person otherwise the subject of any Sanctions. 20



--------------------------------------------------------------------------------



 
[universal2018creditagree026.jpg]
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority. “SEC” means the United
States Securities and Exchange Commission. “Significant Subsidiary” means each
corporation organized under the laws of the United States of America or Brazil,
or any political subdivision of either, that is now or hereafter becomes a
consolidated Subsidiary and any other consolidated Subsidiary that (i) as of the
end of any of the three (3) then most recently ended fiscal years of the
Borrower owns assets determined on a consolidated basis for such Subsidiary and
its Subsidiaries constituting more than 10% of the total assets of the
Consolidated Group taken as a whole determined on a consolidated basis as of the
end of the same fiscal year and (ii) has during any of the three (3) then most
recently ended fiscal years of the Borrower, net income determined on a
consolidated basis for such Subsidiary and its Subsidiaries in excess of 10% of
the net income of the Consolidated Group taken as a whole determined on a
consolidated basis for the same fiscal year. “Single Employer Plan” means any
Plan that is covered by Title IV of ERISA, but that is not a Multiemployer Plan
or a Multiple Employer Plan. “Specified Swap Obligation” means, with respect to
any Loan Party, any obligation to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act or any rules or regulations promulgated thereunder.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage. “Subordinated Indebtedness” means any Indebtedness of the Borrower
or any Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents. “Subsidiary” means, as to any Person, a
corporation, partnership, limited liability company, or other entity of which
shares of stock or other ownership interests having ordinary voting power to
elect a majority of the directors or other managers of such corporation,
partnership, limited liability company, or other entity (irrespective of whether
or not at the time, any class or classes of such corporation shall have or might
have voting power by reason of the happening of any contingency) are at the time
owned by such Person directly or indirectly through Subsidiaries. Unless
otherwise identified, “Subsidiary” or “Subsidiaries” shall mean Subsidiaries of
the Borrower. “Subsidiary Guarantor” means each Material Domestic Subsidiary
that is a party to the Subsidiary Guaranty. There are no Subsidiary Guarantors
on the Effective Date. 21



--------------------------------------------------------------------------------



 
[universal2018creditagree027.jpg]
“Subsidiary Guaranty” means that certain Guaranty in the form of Exhibit H
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, as amended, restated, supplemented or otherwise modified from time to
time. “Support Obligations” means, with respect to any Person, without
duplication, any obligations of such Person (other than indemnities and
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection) guaranteeing or intended to guarantee any Indebtedness of
any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (i) to purchase
any such Indebtedness or any Property constituting security therefor, (ii) to
lease or purchase Property, securities, or services primarily for the purpose of
assuring the holder of such Indebtedness, or (iii) to otherwise assure or hold
harmless the holder of such Indebtedness against loss in respect thereof. The
amount of any Support Obligation hereunder shall (subject to any limitations set
forth therein) be deemed to be an amount equal to the outstanding principal
amount of the Indebtedness in respect of which such Support Obligation is made.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more interest rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement. “Swingline Exposure”
means, at any time, the aggregate principal amount of all Swingline Loans
outstanding at such time. The Swingline Exposure of any Lender at any time shall
be the sum of (a) its Applicable Percentage of the total Swingline Exposure at
such time, other than with respect to any Swingline Loans made by such Lender in
its capacity as a Swingline Lender, and (b) the aggregate principal amount of
all Swingline Loans made by such Lender as a Swingline Lender outstanding at
such time (less the amount of participations funded by the other Revolving
Lenders in such Swingline Loans). “Swingline Lender” means JPMorgan Chase Bank,
N.A., in its capacity as lender of Swingline Loans hereunder. “Swingline Loan”
means a Loan made pursuant to Section 2.05. “Taxes” means all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Term A-1 Lender” means, as of any date of determination, each Lender
having a Term A-1 Loan Commitment or that holds Term A-1 Loans. “Term A-1 Loan
Commitment” means (a) as to any Term A-1 Lender, the aggregate commitment of
such Term A-1 Lender to make Term A-1 Loans as set forth on Schedule 2.01A or in
the most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term A-1 Lender and (b) as to all Term A-1 Lenders, the
aggregate commitments of all Term A-1 Lenders to make Term A-1 Loans, which
aggregate commitments shall be $150,000,000 as of the Effective Date. After
advancing the Term A-1 Loan, each reference to a Term A-1 Lender’s Term A-1 Loan
Commitment shall refer to that Term A-1 Lender’s Applicable Percentage of the
Term A-1 Loans. 22



--------------------------------------------------------------------------------



 
[universal2018creditagree028.jpg]
“Term A-1 Loan Facility” means the term loan facility provided hereunder by the
Term A- 1 Lenders pursuant to the Term A-1 Loan Commitments. “Term A-1 Loans”
means the Term A-1 Loan made pursuant to Section 2.01 on the Effective Date.
“Term A-2 Lender” means, as of any date of determination, each Lender having a
Term A-2 Loan Commitment or that holds Term A-2 Loans. “Term A-2 Loan
Commitment” means (a) as to any Term A-2 Lender, the aggregate commitment of
such Term A-2 Lender to make Term A-2 Loans as set forth on Schedule 2.01A or in
the most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term A-2 Lender and (b) as to all Term A-2 Lenders, the
aggregate commitments of all Term A-2 Lenders to make Term A-2 Loans, which
aggregate commitments shall be $220,000,000 as of the Effective Date. After
advancing the Term A-2 Loan, each reference to a Term A-2 Lender’s Term A-2 Loan
Commitment shall refer to that Term A-2 Lender’s Applicable Percentage of the
Term A-2 Loans. “Term A-2 Loan Facility” means the term loan facility provided
hereunder by the Term A- 2 Lenders pursuant to the Term A-2 Loan Commitments.
“Term A-2 Loans” means the Term A-2 Loan made pursuant to Section 2.01 on the
Effective Date. “Term Lender” means a Term A-1 Lender or a Term A-2 Lender or
both, as the context requires. “Term Loan Commitment” means the Term A-1 Loan
Commitment or the Term A-2 Loan Commitment or both, as the context requires.
“Term Loans” means (i) the Term A-1 Loan, (ii) the Term A-2 Loan and (ii) the
Incremental Term Loans made pursuant to Section 2.20 on the applicable Increase
Effective Date. “TLA-2 Maturity Date” means December 20, 2025; provided,
however, if such date is not a Business Day, the TLA-2 Maturity Date shall be
the next preceding Business Day. “Total Leverage Ratio” has the meaning assigned
to such term in Section 5.07(a). “Total Revolving Credit Exposure” means, at any
time, the sum of the outstanding principal amount of all Revolving Lenders’
Revolving Loans, their LC Exposure and their Swingline Exposure at such time;
provided, that clause (a) of the definition of “Swingline Exposure” shall only
be applicable to the extent Revolving Lenders shall have funded their respective
participations in the outstanding Swingline Loans. “Transactions” means the
execution, delivery and performance by the Loan Parties of this Agreement and
the other Loan Documents, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate. 23



--------------------------------------------------------------------------------



 
[universal2018creditagree029.jpg]
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code. “U.S. Tax Certificate” has the meaning assigned to such
term in Section 2.17(f)(ii)(D)(2). “Unfunded Commitment” means, with respect to
each Lender, the Revolving Commitment of such Lender less its Revolving Credit
Exposure; provided, that, as to any Lender, clause (a) of the definition of
“Swingline Exposure” shall only be applicable in calculating a Lender’s
Revolving Credit Exposure to the extent such Lender shall have funded its
respective participations in the outstanding Swingline Loans. “Voting Stock”
means, with respect to any Person, Capital Stock issued by such Person the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even though the right so to vote has been suspended by the
happening of such a contingency. “Withholding Agent” means any Loan Party and
the Administrative Agent. “Write-Down and Conversion Powers” means, with respect
to any EEA Resolution Authority, the write-down and conversion powers of such
EEA Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. SECTION 1.02. Classification
of Loans and Borrowings. For purposes of this Agreement, Loans may be classified
and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a
“Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”). SECTION 1.03. Terms Generally. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders and
decrees, of all Governmental Authorities. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (g) any 24



--------------------------------------------------------------------------------



 
[universal2018creditagree030.jpg]
reference herein to a merger, transfer, consolidation, amalgamation, assignment,
sale, or disposition, or similar term, shall be deemed to apply to a division of
or by a limited liability company, or an allocation of assets to a series of a
limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, assignment, sale
or disposition, or similar term, as applicable, to, of or with a separate
Person, and any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity). SECTION 1.04. Accounting Terms; GAAP. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
Notwithstanding the foregoing, all liabilities under or in respect of any lease
(whether now outstanding or at any time entered into or incurred) that, under
GAAP as in effect on the Effective Date, would be accrued as rental and lease
expense and would not constitute a capital lease obligation in accordance with
GAAP as in effect on the Effective Date shall continue to not constitute a
capital lease obligation, in each case, for purposes of the covenants set forth
herein and all defined terms as used therein. SECTION 1.05. Interest Rates;
LIBOR Notification. The interest rate on Eurodollar Loans is determined by
reference to the LIBO Rate, which is derived from the London interbank offered
rate. The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administration, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 2.14(b) of this Agreement, such Section 2.14(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower, pursuant to Section 2.14, in advance of any
change to the reference rate upon which the interest rate on Eurodollar Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition 25



--------------------------------------------------------------------------------



 
[universal2018creditagree031.jpg]
of “LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability. SECTION 1.06. Status of
Obligations. In the event that the Borrower or any other Loan Party shall at any
time issue or have outstanding any Subordinated Indebtedness, the Borrower shall
take or cause such other Loan Party to take all such actions as shall be
necessary to cause the Obligations to constitute senior indebtedness (however
denominated) in respect of such Subordinated Indebtedness and to enable the
Administrative Agent and the Lenders to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness. Without limiting
the foregoing, the Obligations are hereby designated as “senior indebtedness”
and as “designated senior indebtedness” and words of similar import under and in
respect of any indenture or other agreement or instrument under which such
Subordinated Indebtedness is outstanding and are further given all such other
designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness. ARTICLE
II The Credits SECTION 2.01. Commitments. Subject to the terms and conditions
set forth herein, (a) each Revolving Lender (severally and not jointly) agrees
to make Revolving Loans to the Borrower in Dollars from time to time during the
Availability Period in an aggregate principal amount that will not result (after
giving effect to any application of proceeds of such Borrowing to any Swingline
Loans outstanding pursuant to Section 2.10(a)) in (i) the amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (ii) the Total Revolving Credit Exposure exceeding the aggregate Revolving
Commitments, (b) each Term A-1 Lender with a Term A-1 Loan Commitment (severally
and not jointly) agrees to make a Term A-1 Loan to the Borrower in Dollars on
the Effective Date, in an amount equal to such Lender’s Term A-1 Loan Commitment
by making immediately available funds available to the Administrative Agent’s
designated account, not later than the time specified by the Administrative
Agent and (c) each Term A-2 Lender with a Term A-2 Loan Commitment (severally
and not jointly) agrees to make a Term A-2 Loan to the Borrower in Dollars on
the Effective Date, in an amount equal to such Lender’s Term A-2 Loan Commitment
by making immediately available funds available to the Administrative Agent’s
designated account, not later than the time specified by the Administrative
Agent. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.
SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05. The Term Loans shall be repaid as set forth in Section
2.10. 26



--------------------------------------------------------------------------------



 
[universal2018creditagree032.jpg]
(b) Subject to Section 2.14, each Revolving Borrowing, Term A-1 Loan Borrowing
and Term A-2 Loan Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith; provided
that all Borrowings made on the Effective Date must be made as ABR Borrowings
(unless the Borrower executes a funding indemnity letter in form and substance
reasonably satisfactory to the Administrative Agent) but may be converted into
Eurodollar Borrowings in accordance with Section 2.08. Each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement. (c) At the
commencement of each Interest Period for any Eurodollar Revolving Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the aggregate Revolving Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $100,000 and not less than $200,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of (x) twenty (20) Eurodollar Revolving Borrowings
outstanding and (y) eight (8) Eurodollar Term Loan Borrowings outstanding. (d)
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing of any
Class if the Interest Period requested with respect thereto would end after the
applicable Maturity Date. SECTION 2.03. Requests for Borrowings. To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
irrevocable written notice (via a written Borrowing Request signed by the
Borrower, promptly followed by telephonic or electronic confirmation of such
request) (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 p.m., New
York City time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each
Borrowing Request shall be substantially in the form attached as Exhibit C
hereto and shall specify the following information in compliance with Section
2.02: (i) the aggregate principal amount of the requested Borrowing; (ii) the
date of such Borrowing, which shall be a Business Day; (iii) whether such
Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing (iv) the Class of
such Borrowing; 27



--------------------------------------------------------------------------------



 
[universal2018creditagree033.jpg]
(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and (vi) the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07. If no election as to the Type of Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing. SECTION 2.04. Intentionally Omitted. SECTION
2.05. Swingline Loans. (a) Subject to the terms and conditions set forth herein,
the Swingline Lender may in its sole discretion make Swingline Loans in Dollars
to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$20,000,000, (ii) the Total Revolving Credit Exposure exceeding the aggregate
Revolving Commitments or (iii) the Revolving Credit Exposure of any Revolving
Lender exceeding such Lender’s Revolving Commitment; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans. (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower), not later than 2:00 p.m., New York City time, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to a general deposit account as designated by the Borrower from time to
time in the applicable Account Designation Letter (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank) by
4:00 p.m., New York City time, on the requested date of such Swingline Loan. (c)
The Swingline Lender may by written notice given to the Administrative Agent
require the Revolving Lenders to acquire participations in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, promptly upon receipt of such notice from
the Administrative Agent (and in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day, no later than 5:00 p.m., New York
City time, on such Business Day and if received after 12:00 noon, New York City
time, on a Business Day, no later than 10:00 a.m., New York City time, on the
immediately succeeding Business Day), to pay to the Administrative Agent, for
the account of the Swingline Lender, such Revolving Lender’s Applicable
Percentage 28



--------------------------------------------------------------------------------



 
[universal2018creditagree034.jpg]
of such Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof. (d) The Swingline Lender may
be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Swingline Lender and the successor Swingline
Lender. The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Swingline Lender. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid interest accrued for the
account of the replaced Swingline Lender pursuant to Section 2.13(a). From and
after the effective date of any such replacement, (i) the successor Swingline
Lender shall have all the rights and obligations of the replaced Swingline
Lender under this Agreement with respect to Swingline Loans made thereafter and
(ii) references herein to the term “Swingline Lender” shall be deemed to refer
to such successor or to any previous Swingline Lender, or to such successor and
all previous Swingline Lenders, as the context shall require. After the
replacement of a Swingline Lender hereunder, the replaced Swingline Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of a Swingline Lender under this Agreement with respect to Swingline Loans made
by it prior to its replacement, but shall not be required to make additional
Swingline Loans. (e) Subject to the appointment and acceptance of a successor
Swingline Lender, the Swingline Lender may resign as a Swingline Lender at any
time upon thirty (30) days’ prior written notice to the Administrative Agent,
the Borrower and the Revolving Lenders, in which case, such Swingline Lender
shall be replaced in accordance with Section 2.05(d) above. SECTION 2.06.
Letters of Credit. (a) General. Subject to the terms and conditions set forth
herein, the Borrower may request the issuance of Letters of Credit denominated
in Dollars for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any Letter of Credit Agreement, the terms and conditions of this Agreement
shall control. Notwithstanding anything herein to the contrary, no Issuing Bank
shall have any obligation hereunder to issue, and shall not issue, any Letter of
Credit the proceeds of which would be made available to any Person (i) to fund
any activity or business of or with any 29



--------------------------------------------------------------------------------



 
[universal2018creditagree035.jpg]
Sanctioned Person, or in any Sanctioned Country, (ii) in any manner that would
result in a violation of any Sanctions by any party to this Agreement or (iii)
in any manner that would result in a violation of one or more policies of such
Issuing Bank applicable to letters of credit generally. (b) Notice of Issuance,
Amendment, Renewal, Extension; Certain Conditions. To request the issuance of a
Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit other than an Auto Renewal Letter of Credit), the Borrower
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition, as a
condition to any such Letter of Credit issuance, the Borrower shall have entered
into a continuing agreement (or other letter of credit agreement) for the
issuance of letters of credit and/or shall submit a letter of credit
application, in each case, as required by the relevant Issuing Bank and using
such Issuing Bank’s standard form (each, a “Letter of Credit Agreement”). A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the amount of the LC Exposure
shall not exceed $25,000,000, (ii) the sum of (x) the aggregate undrawn amount
of all outstanding Letters of Credit issued by any Issuing Bank at such time
plus (y) the aggregate amount of all LC Disbursements made by such Issuing Bank
that have not yet been reimbursed by or on behalf of the Borrower at such time
shall not exceed such Issuing Bank’s Letter of Credit Commitment, (iii) the sum
of the Total Revolving Credit Exposure shall not exceed the aggregate Revolving
Commitments and (iv) the Revolving Credit Exposure of any Revolving Lender shall
not exceed such Lender’s Revolving Commitment. The Borrower may, at any time and
from time to time, reduce the Letter of Credit Commitment of any Issuing Bank
with the consent of such Issuing Bank; provided that the Borrower shall not
reduce the Letter of Credit Commitment of any Issuing Bank if, after giving
effect of such reduction, the conditions set forth in clauses (i) through (iv)
above shall not be satisfied. (c) Expiration Date. Each Letter of Credit shall
expire (or, if so provided in such Letter of Credit, be subject to termination
by notice from the applicable Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Revolving/TLA-1 Maturity Date,
provided that any Letter of Credit with a one-year tenor may, subject to the
terms and conditions of such Letter of Credit, provide for the automatic renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in the foregoing clause (ii), each such Letter of Credit
with such automatic renewal provisions being referred to herein as an “Auto
Renewal Letter of Credit”). (d) Participations. By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Revolving Lenders, the applicable Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate 30



--------------------------------------------------------------------------------



 
[universal2018creditagree036.jpg]
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. (e) Reimbursement. If any
Issuing Bank shall make any LC Disbursement in respect of a Letter of Credit,
the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent in Dollars the amount equal to such LC Disbursement,
calculated as of the date such Issuing Bank made such LC Disbursement, not later
than 1:00 p.m., New York City time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on the date of such disbursement, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 1:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that, if such LC Disbursement is not less than $1,000,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount of such LC Disbursement and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse any Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement. (f)
Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein or
herein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any 31



--------------------------------------------------------------------------------



 
[universal2018creditagree037.jpg]
respect, (iii) any payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor any Issuing Bank, nor any of
their respective Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse an Issuing Bank from liability to the Borrower to the extent
of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, any Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. (g) Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the applicable Issuing Bank and the Revolving Lenders with respect to
any such LC Disbursement. (h) Interim Interest. If any Issuing Bank shall make
any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans
and such interest shall be due and payable on the date when such reimbursement
is payable; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(c) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse the applicable Issuing Bank shall be for the account
of such Lender to the extent of such payment. (i) Replacement and Resignation of
an Issuing Bank. (A) Any Issuing Bank may be replaced at any time by written
agreement among the Borrower, the Administrative Agent, the 32



--------------------------------------------------------------------------------



 
[universal2018creditagree038.jpg]
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of an Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued by it thereafter and (ii) references herein to the term “Issuing Bank”
shall be deemed to refer to such successor or to any previous Issuing Bank, or
to such successor and all previous Issuing Banks, as the context shall require.
After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit then outstanding and issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit. (B) Subject to the
appointment and acceptance of a successor Issuing Bank, the Issuing Bank may
resign as the Issuing Bank at any time upon thirty days’ prior written notice to
the Administrative Agent, the Borrower and the Revolving Lenders, in which case,
the resigning Issuing Bank shall be replaced in accordance with Section
2.06(i)(A) above. (j) Cash Collateralization. If any Event of Default shall
occur and be continuing, on the Business Day that the Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 103% of the amount of the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (d) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account; provided,
however, that it may not invest the funds in such account without the prior
approval of the Borrower. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived. (k) LC Exposure Determination. For all purposes of this
Agreement, the amount of a Letter of Credit that, by its terms or the terms of
any document related thereto, provides for one or more automatic increases in
the stated amount thereof shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at the time of determination. 33



--------------------------------------------------------------------------------



 
[universal2018creditagree039.jpg]
(l) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the Issuing Bank
(whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Borrower (i) shall
reimburse, indemnify and compensate the Issuing Bank hereunder for such Letter
of Credit (including to reimburse any and all drawings thereunder) as if such
Letter of Credit had been issued solely for the account of the Borrower and (ii)
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. The Borrower hereby acknowledges that the
issuance of such Letters of Credit for its Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries. (m) Issuing Bank Agreements. Each Issuing
Bank agrees that, unless otherwise requested by the Administrative Agent, such
Issuing Bank shall report in writing to the Administrative Agent (i) on or prior
to each Business Day on which such Issuing Bank expects to issue, amend, renew
or extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), (ii) on each Business Day on which such Issuing Bank pays any
amount in respect of one or more drawings under Letters of Credit, the date of
such payment(s) and the amount of such payment(s), (iii) on any Business Day on
which the Borrower fails to reimburse any amount required to be reimbursed to
such Issuing Bank on such day, the date of such failure and the amount and
currency of such payment in respect of Letters of Credit and (iv) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request. SECTION 2.07. Funding of Borrowings. (a) Each Lender shall
make each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 2:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s Applicable
Percentage; provided that Term Loans shall be made as provided in Sections
2.01(b) and 2.01(c), as applicable; provided further that Swingline Loans shall
be made as provided in Section 2.05. Except in respect of the provisions of this
Agreement covering the reimbursement of Letters of Credit, the Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to a general deposit account of the Borrower
as designated by the Borrower in the applicable Account Designation Letter;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank. (b) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing (or in the case of an ABR Borrowing, prior to
2:00 p.m., New York City time, on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) 34



--------------------------------------------------------------------------------



 
[universal2018creditagree040.jpg]
in the case of such Lender, the greater of the NYFRB Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued. (b) To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election (by irrevocable
written notice via an Interest Election Request signed by the Borrower) by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type and Class resulting from such
election to be made on the effective date of such election. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to (i) elect an Interest Period for Eurodollar Loans that does not
comply with Section 2.02(d) or (ii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Commitments pursuant to which such
Borrowing was made. (c) Each Interest Election Request shall specify the
following information in compliance with Section 2.02: (i) the Borrowing to
which such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Interest Election Request, which shall be a Business Day; (iii) whether the
resulting Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”. If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. (d) Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing. 35



--------------------------------------------------------------------------------



 
[universal2018creditagree041.jpg]
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto. SECTION 2.09. Termination and Reduction of
Commitments. (a) Unless previously terminated, (i) the Term Loan Commitments
shall terminate at 4:00 p.m. (New York City time) on the Effective Date and (ii)
all other Commitments shall terminate on the Revolving/TLA-1 Maturity Date. (b)
The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Total Revolving Credit Exposure
would exceed the aggregate Revolving Commitments. (c) The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified therein, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments. SECTION 2.10. Repayment of Loans;
Evidence of Debt. (a) The Borrower hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Revolving Lender the then
unpaid principal amount of each Revolving Loan on the Revolving/TLA-1 Maturity
Date, (ii) to the Administrative Agent for the account of the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving/TLA-1 Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two (2)
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding, (iii) to the
extent not previously repaid, to the Administrative Agent for the account of
each Term A-1 Lender the then unpaid principal amount of the Term A-1 Loans in
Dollars on the Revolving/TLA-1 Maturity Date and (iv) to the extent not
previously repaid, to the Administrative Agent for the account of each Term A-2
Lender the then unpaid principal amount of the Term A-2 Loans in Dollars on the
TLA-2 Maturity Date. (b) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan 36



--------------------------------------------------------------------------------



 
[universal2018creditagree042.jpg]
made by such Lender, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder. (c) The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder, the Class and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof. (d) The entries made in the
accounts maintained pursuant to paragraph (b) or (c) of this Section shall be
prima facie evidence, absent manifest error, of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement. (e) Any Lender may request that
Loans made by it be evidenced by a promissory note. In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and substantially in the form attached as Exhibit B hereto. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form. SECTION 2.11. Prepayment of Loans.
The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
the provisions of this Section 2.11. The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 p.m., New York City time, three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
1:00 p.m., New York City time, one (1) Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 1:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, each voluntary prepayment of
a Term Loan Borrowing of any Class shall be applied ratably to the Term Loans of
such Class outstanding at such time and included in the prepaid Term Loan
Borrowing in such order of application as directed by the Borrower. Prepayments
shall be accompanied by (i) accrued interest to the extent required by Section
2.13 and (ii) any break funding payments required by Section 2.16. If at any
time the Total Revolving Credit Exposure exceeds the aggregate Revolving
Commitments, the Borrower shall immediately repay Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate principal amount sufficient
to cause the aggregate principal amount of the Total Revolving Credit Exposure
to be less than or equal to the aggregate Revolving Commitments. SECTION 2.12.
Fees. (a) The Borrower agrees to pay to the Administrative Agent for the account
of each Revolving Lender a facility fee, which shall accrue at the Applicable
Rate on the daily 37



--------------------------------------------------------------------------------



 
[universal2018creditagree043.jpg]
amount of the Revolving Commitment of such Lender (whether used or unused)
during the period from and including the Effective Date to but excluding the
date on which such Revolving Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Revolving
Commitment terminates, then such facility fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Revolving Commitment terminates to but excluding the date on
which such Lender ceases to have any Revolving Credit Exposure. Facility fees
accrued through and including the last day of March, June, September and
December of each year shall be payable in arrears on the fifteenth (15th) day
following such last day and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). (b)
The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure and (ii) to each Issuing Bank for its
own account a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
each Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the fifteenth (15th) day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after written
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). (c) The Borrower agrees to
pay to the Administrative Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent. (d) All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to the
applicable Issuing Bank, in the case of fees payable to it) for distribution, in
the case of facility fees and participation fees, to the applicable Lenders.
Fees paid shall not be refundable under any circumstances. SECTION 2.13.
Interest. (a) The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.
38



--------------------------------------------------------------------------------



 
[universal2018creditagree044.jpg]
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate. (c) Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section. (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. (e) All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error. SECTION 2.14.
Alternate Rate of Interest. (a) If prior to the commencement of any Interest
Period for a Eurodollar Borrowing: (i) the Administrative Agent reasonably
determines (which determination shall be conclusive and binding absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable (including because the LIBO
Screen Rate is not available or published on a current basis), for such Interest
Period; or (ii) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period; then the Administrative Agent shall give notice thereof to
the Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing. 39



--------------------------------------------------------------------------------



 
[universal2018creditagree045.jpg]
(b) Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(a)(i) have not arisen but any of (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes (including any mathematical or other adjustments
to the benchmark (if any) incorporated therein) to this Agreement as may be
applicable; provided that, if such alternate rate of interest as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. Notwithstanding anything to the contrary in Section 9.02,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five (5) Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
Section 2.14(b) (but, in the case of the circumstances described in clause
(ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of this Section
2.14(b), only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing. SECTION 2.15. Increased Costs. i) If any
Change in Law shall: (i) impose, modify or deem applicable any reserve, special
deposit, liquidity or similar requirement (including any compulsory loan
requirement, insurance charge or other assessment) against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or (iii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; 40



--------------------------------------------------------------------------------



 
[universal2018creditagree046.jpg]
and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, continuing, converting or maintaining any Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Recipient of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Recipient hereunder,
whether of principal, interest or otherwise, then the Borrower will pay to such
Recipient such additional amount or amounts as will compensate such Recipient
for such additional costs incurred or reduction suffered. (b) If any Lender or
any Issuing Bank determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered. (c) A certificate of a Lender or an Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section (and setting forth in reasonable detail the manner in
which such amount or amounts have been determined) shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof. (d) Failure or
delay on the part of any Lender or any Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or such
Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or an Issuing Bank pursuant to this
Section for any increased costs or reductions incurred more than 270 days prior
to the date that such Lender or such Issuing Bank, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof. SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11 and is
revoked in accordance therewith, other than, in the case of any Lender, as a
result of the failure of such Lender to make a Loan) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19 or
9.02(d), then, in any such event, the Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount 41



--------------------------------------------------------------------------------



 
[universal2018creditagree047.jpg]
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof. SECTION 2.17. Taxes. (a) Withholding
of Taxes; Gross-Up. Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law, and if such Tax is an Indemnified Tax, then the amount
payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional amounts payable under this Section), the
applicable Recipient receives an amount equal to the amount it would have
received had no such deduction or withholding been made. (b) Payment of Other
Taxes by the Borrower. The Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes. (c) Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. (d)
Indemnification by the Borrower. The Borrower shall indemnify each Recipient for
any Indemnified Taxes that are paid or payable by such Recipient in connection
with any Loan Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts paid or payable under this Section 2.17(d)) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within ten (10) days after the Recipient delivers
to the Borrower a certificate stating the amount of any Indemnified Taxes so
paid or payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent. (e) Indemnification by the
Lenders. Each Lender shall severally indemnify the Administrative Agent for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the 42



--------------------------------------------------------------------------------



 
[universal2018creditagree048.jpg]
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.17(e) shall be paid within ten (10) days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. (f) Status of Lenders. (i) Any Lender that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A) through (E) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this Section
2.17(f). If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly (and in any event within ten (10) days
after such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and either update the form or certification if it is legally eligible to do so
or notify the Borrower that it is legally ineligible to do so. (ii) Without
limiting the generality of the foregoing, if the Borrower is a U.S. Person, any
Lender with respect to the Borrower shall, if it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
reasonably requested by the Borrower or the Administrative Agent) on or prior to
the date on which such Lender becomes a party hereto, duly completed and
executed copies of whichever of the following is applicable, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Administrative Agent to determine: (A) in the case of a Lender
that is a U.S. Person, executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax; (B) in the case of a
Non-U.S. Lender claiming the benefits of an income tax treaty to which the
United States is a party (1) with respect to payments of interest under any Loan
Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) 43



--------------------------------------------------------------------------------



 
[universal2018creditagree049.jpg]
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (C) in the case of a Non-U.S. Lender for
whom payments under any Loan Document constitute income that is effectively
connected with such Lender’s conduct of a trade or business in the United
States, executed copies of IRS Form W-8ECI; (D) in the case of a Non-U.S. Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code both (1) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E and (2) a certificate substantially in the form of Exhibit I-1 (a “U.S.
Tax Certificate”) to the effect that such Non-U.S. Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (c) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected; (E) to the
extent a Non-U.S. Lender is not the beneficial owner of payments made under this
Agreement, executed copies of IRS Form W-8IMY on behalf of itself, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form
W-9, and/or other certification documents from each beneficial owners, as
applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such direct and indirect partner; or (F) any other form prescribed by law
as a basis for claiming exemption from, or a reduction of, U.S. federal
withholding Tax together with such supplementary documentation necessary to
enable the Borrower or the Administrative Agent to determine the amount of Tax
(if any) required by law to be withheld. (iii) Any Non-U.S. Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or about the date on which such Non-U.S. Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent) executed copies of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplemental documentation as may be prescribed by Applicable Law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made. (iv) If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply 44



--------------------------------------------------------------------------------



 
[universal2018creditagree050.jpg]
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
and the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. (g) Treatment of
Certain Refunds. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.17 (including additional amounts paid
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.17(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.17(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This Section 2.17(g) shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the indemnifying party or any other Person. (h)
Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document. (i) Defined Terms. For purposes of this Section 2.17, the term
“Lender” includes the Issuing Banks and the term “applicable law” includes
FATCA. SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower shall make each payment or prepayment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 1:00 p.m. (or, in the case of a repayment of a Swingline
Loan, 2:00 p.m.), New York City time on the date when due, in immediately
available funds, without set-off, recoupment or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 7th Floor, Chicago, Illinois 60603, except payments to be made 45



--------------------------------------------------------------------------------



 
[universal2018creditagree051.jpg]
directly to any Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars. (b) If at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties. (c) [intentionally omitted] (d) If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. (e)
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the relevant Issuing Bank hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the relevant Lenders or the
relevant Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the relevant Lenders or
the relevant Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date 46



--------------------------------------------------------------------------------



 
[universal2018creditagree052.jpg]
of payment to the Administrative Agent, at the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. (f) If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent, the Swingline Lender or
any Issuing Bank to satisfy such Lender’s obligations to it under such Section
until all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account over which the Administrative Agent shall have
exclusive control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion. SECTION 2.19. Mitigation Obligations; Replacement of
Lenders. (a) If any Lender requests compensation under Section 2.15, or the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (b) If (i) any Lender
requests compensation under Section 2.15, (ii) the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or (iii) any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, each Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that (a)
an assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (b) the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be 47



--------------------------------------------------------------------------------



 
[universal2018creditagree053.jpg]
deemed to have consented to and be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided that
any such documents shall be without recourse to or warranty by the parties
thereto. SECTION 2.20. Expansion Option. The Borrower may from time to time
elect to increase the Revolving Commitments or enter into one or more tranches
of term loans (each an “Incremental Term Loan”), in each case in a minimum
amount of $10,000,000 and increments of $5,000,000 in excess thereof so long as,
after giving effect thereto, the aggregate amount of such increases and all such
Incremental Term Loans does not exceed $200,000,000. The Borrower may arrange
for any such increase or tranche of Incremental Term Loans to be provided by one
or more Lenders (but excluding (i) the Borrower or any of its Subsidiaries or
Affiliates or (ii) a natural person) (each Lender so agreeing to an increase in
its Revolving Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”; provided that no Ineligible Institution may be an
Augmenting Lender); provided that (i) each Augmenting Lender, shall be subject
to the approval of the Borrower and the Administrative Agent and (ii) (x) in the
case of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit E hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit F hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Revolving Commitments or
Incremental Term Loans pursuant to this Section 2.20. Increases and new
Revolving Commitments and Incremental Term Loans created pursuant to this
Section 2.20 shall be made available to the Borrower pursuant to this Section
2.20 and shall become effective on the date (any such effective date, an
“Increase Effective Date”) agreed by the Borrower, the Administrative Agent and
the relevant Increasing Lenders or Augmenting Lenders, and, in each case, the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the Increase Effective Date, (A)
unless waived by the Required Lenders, the Administrative Agent shall have
received a certificate dated such date and executed by a Financial Officer of
the Borrower certifying that (1) the representations and warranties of the
Borrower set forth in this Agreement are true and correct in all material
respects (or in all respects if such representation or warranty is qualified by
materiality or Material Adverse Effect) on such date (unless such representation
and warranty relates to an earlier date, in which case such representation and
warranty shall be true and correct as of such earlier date) and (2) at the time
and after giving effect to such increase or Incremental Term Loans, as the case
may be, no Default or Event of Default shall have occurred and be continuing and
(B) the Borrower shall be in compliance (on a Pro Forma Basis reasonably
acceptable to the Administrative Agent) with the covenants contained in Section
6.12 and (ii) the Administrative Agent shall have received documents consistent
with those delivered on the Effective Date as to the corporate power and
authority of the Borrower to borrow hereunder after giving effect to such
increase or tranche of Incremental Term Loans. On the Increase Effective Date of
any Incremental Term Loans, each relevant Increasing Lender and Augmenting
Lender participating in such tranche of Incremental Term Loans shall make such
Incremental Term Loans to the Borrower in Dollars by making such amounts
available to the Administrative Agent’s designated account in immediately
available funds not later than the time specified by the Administrative Agent.
On the Increase Effective Date of any increase in the Revolving Commitments, (i)
each relevant Increasing Lender and Augmenting Lender shall make available to
the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans and (ii) the Borrower
shall be deemed to have 48



--------------------------------------------------------------------------------



 
[universal2018creditagree054.jpg]
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of Section
2.16 if the deemed payment occurs other than on the last day of the related
Interest Periods. The Incremental Term Loans (a) shall rank pari passu in right
of payment with the Revolving Loans, the initial Term Loans and any other
Incremental Term Loans, (b) shall mature on either Maturity Date and not have
any amortization and (c) shall be deemed to be Term Loans hereunder and shall be
subject to the terms and conditions of, and shall be evidenced by, this
Agreement. Nothing contained in this Section 2.20 shall constitute, or otherwise
be deemed to be, a commitment on the part of any Lender to increase its
Revolving Commitment hereunder, or provide Incremental Term Loans, at any time.
SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender: (a) fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.12(a); (b) any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Banks’ LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the 49



--------------------------------------------------------------------------------



 
[universal2018creditagree055.jpg]
payment of any Loans of, or LC Disbursements owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto; (c) the
Commitment and Revolving Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders directly
affected thereby shall not, except as otherwise provided in Section 9.02,
require the consent of such Defaulting Lender in accordance with the terms
hereof; (d) if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then: (i) all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender (other than the portion of
such Swingline Exposure referred to in clause (b) of the definition of such
term) shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that (A) such
reallocation does not, as to any non-Defaulting Lender, cause such
non-Defaulting Lender’s Revolving Credit Exposure to exceed its Revolving
Commitment and (B) no Event of Default has occurred and is continuing; (ii) if
the reallocation described in clause (i) above cannot, or can only partially, be
effected, the Borrower shall within one (1) Business Day following notice by the
Administrative Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize for the benefit of the applicable Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding; (iii) if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and (v) if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any Issuing Bank or any other Lender hereunder, all facility fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such LC
Exposure) and letter of credit fees payable under Section 2.12(b) with respect
to such 50



--------------------------------------------------------------------------------



 
[universal2018creditagree056.jpg]
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Banks
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and (e) so long as such Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(d), and Swingline Exposure related to any such
newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.21(d)(i) (and such Defaulting Lender shall not
participate therein). If (i) a Bankruptcy Event or a Bail-In Action with respect
to a Parent of any Lender shall occur following the date hereof and for so long
as such event shall continue or (ii) the Swingline Lender or any Issuing Bank
has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan and no Issuing Bank shall be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or such Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
reasonably satisfactory to the Swingline Lender or such Issuing Bank, as the
case may be, to defease any risk to it in respect of such Lender hereunder. In
the event that the Administrative Agent, the Borrower, the Swingline Lender and
each Issuing Bank each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
ARTICLE III Representations and Warranties The Borrower represents and warrants
to the Lenders that: SECTION 3.01. Financial Condition; No Material Adverse
Change. (a) Each of the financial statements described below (copies of which
have heretofore been provided to the Administrative Agent for distribution to
the Lenders), have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby, are complete and correct in all material
respects and present fairly the financial condition and results from operations
of the entities and for the periods specified, subject in the case of interim
company-prepared statements to normal year-end adjustments: (i) audited
financial statements of the Borrower and its consolidated subsidiaries dated as
of March 31, 2018, including related statements of income and cash flows
certified by Ernst & Young LLP, certified public accountants; and (ii) unaudited
quarterly financial statements of the Borrower and its consolidated subsidiaries
for the quarter ended September 30, 2018, including related statements of income
and cash flows for such period. 51



--------------------------------------------------------------------------------



 
[universal2018creditagree057.jpg]
(b) The financial and operations projections of the Borrower and its
subsidiaries through March 31, 2023 have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time made. (c)
Since March 31, 2018, there has been no material adverse change in the business,
assets, operations or financial condition of the Borrower and its subsidiaries
taken as a whole. SECTION 3.02. Organization; Existence. Each Loan Party and
each Significant Subsidiary (a) is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate or other necessary power and authority and the legal right to own and
operate its property, to lease the property it operates as lessee, and to
conduct the business in which it is currently engaged, and (c) is duly qualified
as a foreign entity and in good standing under the laws of each jurisdiction
where its ownership, lease, or operation of property or the conduct of its
business requires such qualification, other than where the failure to be so
qualified and in good standing would not, in the aggregate, have a Material
Adverse Effect. SECTION 3.03. Power; Authorization; Enforceable Obligations.
Each Loan Party has the corporate or other necessary power and authority, and
the legal right, to make, deliver, and perform the Loan Documents to which it is
a party and has taken all necessary corporate or other action to authorize the
execution, delivery, and performance by it of the Loan Documents to which it is
a party. No consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of extensions of credit by the Borrower or the making
of the guaranties hereunder or with the execution, delivery, or performance of
any Loan Documents by the Loan Parties (other than those that have been
obtained, such filings as are required by the SEC (or the laws, rules, and
regulations administered by it), and to fulfill other reporting requirements
with Governmental Authorities) or with the validity or enforceability of any
Loan Document against the Loan Parties. Each Loan Document to which it is a
party constitutes a valid and legally binding obligation of such Loan Party
enforceable in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. SECTION 3.04. Conflict. The execution, delivery, and
performance of the Loan Documents, the borrowings hereunder and the use of the
proceeds of the Loans will not (a) violate any Requirement of Law applicable to
the Borrower, any Subsidiary Guarantor, or any Significant Subsidiary (except
those as to which waivers or consents have been obtained), (b) conflict with,
result in a breach of or constitute a default under (i) the articles of
incorporation, bylaws, or other organizational documents of such Loan Party,
(ii) any material indenture, agreement, or other instrument to which such Loan
Party is a party or by which any of its properties may be bound, or (iii) any
approval of any Governmental Authority applicable to such Loan Party, or (c)
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law. SECTION
3.05. No Material Litigation. Except as set forth on Schedule 3.05, no claim,
litigation, investigation, or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of a Responsible Officer
of the Loan Parties, threatened in writing by or against any Loan Party or any
Significant Subsidiary or against any of their respective properties (a) that
relates to the Loan Documents or any of the transactions contemplated hereby or
thereby or (b) as to which there is a reasonable likelihood of an adverse
determination and which, if adversely determined, is reasonably likely to have a
Material Adverse Effect. SECTION 3.06. No Default. No Default or Event of
Default has occurred and is continuing. 52



--------------------------------------------------------------------------------



 
[universal2018creditagree058.jpg]
SECTION 3.07. Taxes. Except as otherwise disclosed in the audited financial
statements delivered pursuant to Section 5.01, each Loan Party and each
Significant Subsidiary has filed or caused to be filed all United States federal
income Tax returns and all other material Tax returns that, to the knowledge of
a Responsible Officer of the Loan Parties, are required to be filed and has paid
(a) all Taxes shown to be due and payable on said returns or (b) all Taxes shown
to be due and payable on any assessments of which it has received notice made
against it or any of its property and all other Taxes, fees, or other charges
imposed on it or any of its property by any Governmental Authority (other than
any (i) Taxes, fees, or other charges with respect to which the failure to pay,
in the aggregate, would not have a Material Adverse Effect or (ii) Taxes, fees,
or other charges the amount or validity of which are currently being contested
and with respect to which reserves in conformity with GAAP have been provided on
the books of such Person). SECTION 3.08. ERISA. Except as is not reasonably
likely to have a Material Adverse Effect: (a) (i) No ERISA Event has occurred,
and, to the best knowledge of the Loan Parties, no event or condition has
occurred or exists as a result of which any ERISA Event could reasonably be
expected to occur, with respect to any Plan; (ii) no “accumulated funding
deficiency,” as such term is defined in Section 302 of ERISA and Section 412 of
the Code, whether or not waived, has occurred with respect to any Plan (other
than a Multiemployer Plan) and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan (other than a Multiemployer Plan); (iii) each
Plan (other than a Multiemployer Plan) has been maintained, operated, and funded
in compliance with its own terms and in material compliance with the provisions
of ERISA, the Code, and any other applicable federal or state laws; (iv) each
Plan (other than a Multiemployer Plan) that is intended to qualify under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service or an application for such a letter is currently being
processed by the Internal Revenue Service with respect thereto and, to the best
knowledge of the Loan Parties, nothing has occurred that would prevent, or cause
the loss of, such qualification, and (v) no lien in favor of the PBGC or a Plan
has arisen or is reasonably likely to arise on account of any Plan (other than a
Multiemployer Plan). (b) The actuarial present value of all “benefit
liabilities” (as defined in Section 4001(a)(16) of ERISA), whether or not
vested, under each Single Employer Plan, as of the last annual valuation date
prior to the date on which this representation is made or deemed made
(determined, in each case, in accordance with Financial Accounting Standards
Board Statement No. 87, utilizing the actuarial assumptions used in such Plan’s
most recent actuarial valuation report), did not exceed as of such valuation
date the fair market value of the assets of such Plan allocated to such accrued
liabilities. (c) No member of the Consolidated Group nor any ERISA Affiliate has
incurred, or, to the best knowledge of the Loan Parties, could be reasonably
expected to incur, any liability under Title IV of ERISA (other than the
obligation to pay PBGC premiums in accordance with Subtitle A thereof) with
respect to any Single Employer Plan, or any withdrawal liability under ERISA to
any Multiemployer Plan or Multiple Employer Plan. No member of the Consolidated
Group nor any ERISA Affiliate would become subject to any withdrawal liability
under ERISA if any member of the Consolidated Group or any ERISA Affiliate were
to withdraw completely from all Multiemployer Plans and Multiple Employer Plans
as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No member of the Consolidated Group nor
any ERISA Affiliate has received any notification that any Multiemployer Plan is
in reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning 53



--------------------------------------------------------------------------------



 
[universal2018creditagree059.jpg]
of Section 4245 of ERISA), or has been terminated (within the meaning of Title
IV of ERISA), and no Multiemployer Plan is, to the best knowledge of the Loan
Parties, reasonably expected to be in reorganization, insolvent, or terminated.
No member of the Consolidated Group nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA. (d) No
prohibited transaction (within the meaning of Section 406 of ERISA or Section
4975 of the Code) or breach of fiduciary responsibility has occurred with
respect to a Plan that has subjected or may subject any member of the
Consolidated Group or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which any member of the Consolidated
Group or any ERISA Affiliate has agreed or is required to indemnify any person
against any such liability. There are no pending, or to the best knowledge of
the Loan Parties, threatened claims, actions, or lawsuits, or action by any
Governmental Authority, with respect to any Plan. (e) No member of the
Consolidated Group nor any ERISA Affiliate has any material liability with
respect to “expected post-retirement benefit obligations” within the meaning of
the Financial Accounting Standards Board Statement No. 106. Each Plan that is a
welfare plan (as defined in Section 3(1) of ERISA) to which Sections 601-609 of
ERISA and Section 4980B of the Code apply has been administered in compliance in
all material respects with such sections. SECTION 3.09. Governmental
Regulations, Etc. (a) No part of the proceeds of the Loans or Letters of Credit
hereunder will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” within the meaning of Regulation U, or for the
purpose of purchasing or carrying or trading in any securities. No indebtedness
being reduced or retired out of the proceeds of the Loans or Letters of Credit
hereunder was or will be incurred for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U or any “margin security” within
the meaning of Regulation T. “Margin stock” within the meaning of Regulation U
does not constitute more than 25% of the value of the consolidated assets of the
Borrower and its Subsidiaries. Neither the execution and delivery hereof by the
Borrower, nor the performance by it of any of the transactions contemplated by
this Agreement (including, without limitation, the direct or indirect use of the
proceeds of the Loans or Letters of Credit) will violate or result in a
violation of the Securities Act of 1933, as amended, or the Securities Exchange
Act of 1934, as amended, or regulations issued pursuant thereto, or Regulation
T, U, or X. (b) None of the Loan Parties is registered as an “investment
company” or required to be registered as an “investment company” under the
Investment Company Act of 1940, as amended. SECTION 3.10. Subsidiaries. As of
the Effective Date only, Schedule 3.10 constitutes a list of all the
Subsidiaries of the Loan Parties that are required to be disclosed in the
Borrower’s filings with the SEC pursuant to Regulation S-K as of such date
(including a list of the Material Domestic Subsidiaries of the Borrower, if any,
as of such date), the jurisdiction of their incorporation and the direct or
indirect ownership interest of the Borrower therein. SECTION 3.11. Purpose of
Loans and Letters of Credit. The Loans and Letters of Credit will be used (a) to
refinance certain existing Indebtedness, (b) to provide general working capital,
or (c) for other general corporate purposes of the Borrower and its
Subsidiaries. SECTION 3.12. Compliance with Laws; Contractual Obligations. Each
Loan Party and each Significant Subsidiary is in compliance with all
Requirements of Law (including Anti-Corruption Laws and applicable Sanctions),
except as otherwise disclosed in the Borrower’s most recent SEC filings;
provided that such failure to comply therewith would not, in the aggregate,
reasonably be expected to have 54



--------------------------------------------------------------------------------



 
[universal2018creditagree060.jpg]
a Material Adverse Effect. None of the Loan Parties is in default under or with
respect to any of its contractual obligations, except as otherwise disclosed in
the Borrower’s most recent SEC filings; provided that such default could not
reasonably be expected to have a Material Adverse Effect. SECTION 3.13. Accuracy
and Completeness of Information. All factual information (other than information
of a general economic or industry nature) heretofore, contemporaneously or
hereafter furnished by or on behalf of the Loan Parties in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any other Loan Document, or any transaction contemplated hereby or
thereby, when taken as a whole, is or will be true and accurate in all material
respects as of the date stated therein and not incomplete by omitting to state
any material fact necessary to make such information not materially misleading
in light of the circumstances under which such information was given; provided
that, with respect to projected financial information, the Borrower only
represents that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time. There is no fact now known to
any of the Loan Parties that has, or could reasonably be expected to have, a
Material Adverse Effect, which fact has not been set forth herein, in the
financial statements of the Loan Parties furnished to the Administrative Agent
and/or the Lenders, or in any certificate, opinion, or other written statement
made or furnished by the Loan Parties to the Administrative Agent or the
Lenders. As of the Effective Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects. SECTION 3.14. Environmental Matters. (a)
Except (i) as set forth on Schedule 3.14 or (ii) as otherwise disclosed in the
Financials delivered pursuant to Section 5.01, to the knowledge of a Responsible
Officer of the Loan Parties or except where such violation or liability could
not reasonably be expected to have a Material Adverse Effect, the facilities and
properties owned, leased, or operated by any of the Loan Parties and the
Significant Subsidiaries (the “Properties”) do not contain any Materials of
Environmental Concern in amounts or concentrations that (i) constitute a
violation of, or (ii) have resulted in liability under, any Environmental Law.
(b) Except (i) as set forth on Schedule 3.14 or (ii) as otherwise disclosed in
the Financials delivered pursuant to Section 5.01, to the knowledge of a
Responsible Officer of the Loan Parties or except where such violation could not
reasonably be expected to have a Material Adverse Effect, the Properties and all
operations of the Loan Parties and the Significant Subsidiaries at the
Properties are in compliance, and have in the last five years been in
compliance, in all material respects with all applicable Environmental Laws, and
there is no contamination at or under the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by any
of the Loan Parties (the “Business”). (c) Except (i) as set forth on Schedule
3.14 or (ii) as otherwise disclosed in the Financials delivered pursuant to
Section 5.01, none of the Loan Parties or any Significant Subsidiary has
received any written notice of violation, alleged violation, non- compliance,
liability, or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the Business,
nor does any Responsible Officer of the Loan Parties have knowledge of any such
threatened notice, except where any such violation, noncompliance or liability
could not reasonably be expected to have a Material Adverse Effect. (d) Except
(i) as set forth on Schedule 3.14 or (ii) as otherwise disclosed in the
Financials delivered pursuant to Section 5.01, to the knowledge of a Responsible
Officer of the Loan Parties or except where such violation or liability could
not reasonably be expected to have a Material Adverse Effect, Materials of
Environmental Concern have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location that has given rise
to 55



--------------------------------------------------------------------------------



 
[universal2018creditagree061.jpg]
liability under any Environmental Law, nor have any Materials of Environmental
Concern been generated, treated, stored, or disposed of at, on or under any of
the Properties in violation of, or in a manner that has given rise to liability
under, any applicable Environmental Law. (e) Except (i) as set forth on Schedule
3.14 or (ii) as could not reasonably be expected to have a Material Adverse
Effect or (iii) as otherwise disclosed in the Financials delivered pursuant to
Section 5.01, no judicial proceeding or governmental or administrative action
(other than those not legally disclosable by the Loan Parties (that in any event
could not be reasonably expected to have a Material Adverse Effect) unless such
restriction was imposed at the request of the Loan Parties) is pending or, to
the knowledge of a Responsible Officer of any Loan Party, threatened, under any
Environmental Law to which any of the Loan Parties is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial directives outstanding under any
Environmental Law with respect to the Properties or the Business. (f) Except (i)
as set forth on Schedule 3.14 or (ii) as otherwise disclosed in the Financials
delivered pursuant to Section 5.01, to the knowledge of a Responsible Officer of
the Loan Parties or except where such violation or liability could not
reasonably be expected to have a Material Adverse Effect, there has been no
release or threat of release of Materials of Environmental Concern at or from
the Properties, or arising from or related to the operations of any of the Loan
Parties in connection with the Properties or otherwise in connection with the
Business, in violation of or in amounts or in a manner requiring remediation
under Environmental Laws. SECTION 3.15. Anti-Corruption Laws and Sanctions. The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. None of (a) the Borrower, any Subsidiary or any of
their respective directors, officers or employees or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facilities established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions. SECTION 3.16. EEA Financial
Institutions. No Loan Party is an EEA Financial Institution. ARTICLE IV
Conditions SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of each Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02): (a) The Administrative
Agent (or its counsel) shall have received from (i) each party hereto either (A)
a counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents. (b) The Administrative Agent shall have received
favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of (i) Hunton 56



--------------------------------------------------------------------------------



 
[universal2018creditagree062.jpg]
Andrews Kurth LLP, outside counsel for the Loan Parties and (ii) Preston D.
Wigner, internal counsel for the Loan Parties. The Borrower hereby requests such
counsel to deliver such opinion. (c) The Administrative Agent shall have
received all documents and certificates described in the list of closing
documents attached as Exhibit G, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel. (d) The Administrative
Agent shall have received a certificate, dated the Effective Date and signed by
the President, a Vice President or a Financial Officer of the Borrower,
certifying that (i) the representations and warranties of the Borrower set forth
in this Agreement are true and correct in all material respects (or in all
respects if such representation or warranty is qualified by materiality or
Material Adverse Effect) and (ii) no Default or Event of Default has occurred
and is continuing. (e) The Administrative Agent shall have received evidence
satisfactory to it that the credit facilities evidenced by the Existing Credit
Agreement have been terminated and cancelled and all indebtedness thereunder
shall have been fully repaid (except to the extent being so repaid with the
initial Loans). (f) The Administrative Agent shall have received evidence
reasonably satisfactory to it that all governmental and third party approvals
necessary in connection with the Transactions have been obtained and are in full
force and effect. (g) (i) The Administrative Agent shall have received, at least
five (5) days prior to the Effective Date, all documentation and other
information regarding the Borrower requested in connection with applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, to the extent requested in writing of the Borrower at least ten
(10) days prior to the Effective Date and (ii) to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five (5) days prior to the Effective Date, any Lender that
has requested, in a written notice to the Borrower at least ten (10) days prior
to the Effective Date, a Beneficial Ownership Certification in relation to the
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (g) shall be deemed to be
satisfied). (h) The Administrative Agent, the Lenders and their applicable
Affiliates shall have received (or provisions reasonably satisfactory to the
Administrative Agent shall have been made for the concurrent payment of) all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all reasonable,
documented out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder on or prior to the Effective Date. The Administrative Agent
shall notify the Borrower and the Lenders of the Effective Date, and such notice
shall be conclusive and binding. SECTION 4.02. Each Credit Event. The obligation
of each Lender to make a Loan on the occasion of any Borrowing, and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions: (a) The representations and
warranties of the Borrower set forth in this Agreement shall be true and correct
in all material respects (or in all respects if the applicable representation 57



--------------------------------------------------------------------------------



 
[universal2018creditagree063.jpg]
and warranty is qualified by Material Adverse Effect or other materiality
qualifier) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable. (b) At
the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing. Each request for a Borrowing (but not any Interest Election Request)
and each issuance, amendment, renewal or extension of a Letter of Credit shall
be deemed to constitute a representation and warranty by the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section. ARTICLE V Affirmative Covenants Until the Commitments have expired or
been terminated and the principal of and interest on each Loan and all fees
payable hereunder shall have been paid in full and all Letters of Credit shall
have expired or terminated, in each case, without any pending draw, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that the Borrower shall, and shall cause each Material Domestic
Subsidiary and each Significant Subsidiary (other than in the case of Sections
5.01, 5.02 and 5.03), to: SECTION 5.01. Financial Statements. Furnish, or cause
to be furnished, to the Administrative Agent for prompt distribution to the
Lenders: (a) Audited Financial Statements. As soon as available, but in any
event within ninety (90) days after the end of each fiscal year, an audited
consolidated balance sheet of the Borrower and its subsidiaries as of the end of
the fiscal year and the related consolidated statements of income, retained
earnings, shareholders’ equity, and cash flows for such fiscal year, audited by
an independent certified public accounting firm of nationally recognized
standing, setting forth in each case in comparative form the figures for the
previous year, reported without a “going concern” or like qualification or
exception, or qualification indicating that the scope of the audit was
inadequate to permit such independent certified public accountants to certify
such financial statements without such qualification. (b) Unaudited Financial
Statements. As soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters, an unaudited
consolidated balance sheet of the Borrower and its subsidiaries as of the end of
the quarter and related unaudited consolidated statements of income, retained
earnings, shareholders’ equity, and cash flows for such quarterly period and for
the fiscal year to date; in each case setting forth in comparative form the
consolidated figures for the corresponding period or periods of the preceding
fiscal year or the portion of the fiscal year ending with such period, as
applicable, in each case subject to normal recurring year-end audit adjustments.
All such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and shall be prepared in accordance with GAAP and
further accompanied by a description of, and an estimation of the effect on the
financial statements on account of, a change in the application of accounting
principles as provided in Section 1.04. Information required to be delivered
pursuant to Section 5.01(a), 5.01(b) or Section 5.02(b) shall be deemed to have
been delivered on the earlier of (i) the date such information, or one or more
annual, 58



--------------------------------------------------------------------------------



 
[universal2018creditagree064.jpg]
quarterly or other periodic reports containing such information, shall be
available on the website of the SEC at http://www.sec.gov; (ii) on the date on
which the Borrower posts such information (or such quarterly or annual or other
periodic report), or provides a link thereto, on the Borrower’s website at
http://www.universalcorp.com; (iii) the date on which such documents are posted
on the Borrower’s behalf on Intralinks (or such other Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access,
whether a commercial, third-party website or whether sponsored by the
Administrative Agent; or (iv) the date such documents are furnished to the
Administrative Agent. SECTION 5.02. Certificates; Other Information. Furnish, or
cause to be furnished, to the Administrative Agent for prompt distribution to
the Lenders: (a) Officer’s Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 5.01(a) and 5.01(b) above, a
certificate of a Responsible Officer of the Borrower stating that, to such
Responsible Officer’s knowledge and belief, (i) the financial statements fairly
present in all material respects the financial condition of the parties covered
by such financial statements, and (ii) no Default or Event of Default has
occurred and is continuing except to the extent waived in accordance with the
provisions hereof or as specified in such certificate. Such certificate shall
include the calculations required to indicate compliance with Section 5.07. A
form of Officer’s Certificate is attached as Exhibit J. (b) Public Information.
Within thirty days after the same are sent, copies of all reports (other than
those otherwise provided pursuant to subsection 5.01) and other financial
information that any Loan Party sends to its public stockholders, and within
thirty days after the same are filed, copies of all financial statements and
non-confidential reports that any Loan Party may make to, or file with, the SEC
or any successor or analogous United States Governmental Authority; provided,
however, that the Loan Parties shall not be required to furnish to the
Administrative Agent (i) any report filed by on or behalf of officers, directors
or 10% stockholders under Section 16 of the Securities and Exchange Act of 1934,
as amended, (ii) any Form S-8 Registration Statement (or similar successor form)
filed by a Loan Party under the Securities Act of 1933, as amended, and (iii)
any Form 11-K Annual Report Form (or similar successor form) filed under the
Securities and Exchange Act of 1934, as amended, with respect to any employee
benefit plan of a Loan Party. (c) Other Information. Promptly following any
request therefor, (x) such additional financial and other information regarding
the business, operations or financial condition of the Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent), may from time to time reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation. SECTION 5.03. Notices. Give notice to the
Administrative Agent that shall promptly transmit such notice to each Lender of:
(a) Defaults. Promptly (but in any event within three (3) Business Days) after
any Responsible Officer of any Loan Party obtains knowledge thereof, the
occurrence of any Default or Event of Default. (b) Legal Proceedings. Promptly
following the receipt by a Responsible Officer of any Loan Party of written
notification relating thereto, any litigation, or any investigation or
proceeding (including without limitation, any environmental proceeding) known to
a Responsible Officer of a Loan Party relating to a Loan Party or any
Significant Subsidiary affecting the Borrower or any 59



--------------------------------------------------------------------------------



 
[universal2018creditagree065.jpg]
Significant Subsidiary as to which there is a reasonable likelihood of an
adverse determination and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect. (c) ERISA. Upon a member of the
Consolidated Group or any ERISA Affiliate obtaining knowledge thereof, (i) any
event or condition that constitutes, or might reasonably lead to, an ERISA
Event, except an ERISA Event that would not be reasonably likely to have a
Material Adverse Effect; (ii) with respect to any Multiemployer Plan, the
receipt of notice as prescribed in ERISA or otherwise of any withdrawal
liability assessed against any ERISA Affiliate, or of a determination that any
Multiemployer Plan is in reorganization or insolvent (both within the meaning of
Title IV of ERISA); (iii) the failure to make full payment on or before the due
date (including extensions) thereof of all amounts that a member of the
Consolidated Group or any ERISA Affiliate is required to contribute to each Plan
pursuant to its terms and as required to meet the minimum funding standards set
forth in ERISA and the Code with respect thereto, except in the event that such
failure would not be reasonably likely to have a Material Adverse Effect; or
(iv) any change in the funding status of any Plan that could reasonably be
expected to have a Material Adverse Effect, in each case, together with a
description of any such event or condition or a copy of any such notice and a
statement by the chief financial officer of the Borrower briefly setting forth
the details regarding such event, condition, or notice, and the action, if any,
that has been or is being taken or is proposed to be taken by the Borrower with
respect thereto. Promptly upon request, the Borrower, any Material Domestic
Subsidiary, and any Significant Subsidiary shall furnish the Administrative
Agent and the Lenders with such additional information concerning any Plan as
may be reasonably requested, including, but not limited to, copies of the most
recent annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to be filed with the Department of Labor and/or the
IRS pursuant to ERISA and the Code, respectively, for such “plan year” (within
the meaning of Section 3(39) of ERISA). (d) Other. Promptly, any other
development or event that a Responsible Officer of the Borrower determines is
reasonably likely to have a Material Adverse Effect. Each notice pursuant to
this Section shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Borrower proposes to take with respect thereto. SECTION 5.04.
Maintenance of Existence; Compliance with Law; Maintenance of Certain Policies
and Procedures; Performance of Material Contractual Obligations. (a) Preserve,
renew, and keep in full force and effect its corporate existence and, except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, take all reasonable action to maintain all rights,
privileges, licenses, and franchises necessary or required in the normal conduct
of its business. (b) Comply with all Requirements of Law (including, without
limitation, all Environmental Laws and ERISA matters) applicable to it except to
the extent that failure to comply therewith would not, in the aggregate, have a
Material Adverse Effect. (c) Maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions. (d) Fully perform and satisfy all of its
obligations under all of its contractual obligations except to the extent that
failure to perform and satisfy such obligations would not, in the aggregate,
have a Material Adverse Effect. 60



--------------------------------------------------------------------------------



 
[universal2018creditagree066.jpg]
SECTION 5.05. Maintenance of Property; Insurance. Keep all material property
useful and necessary in its business in reasonably good working order and
condition (ordinary wear and tear excepted); maintain with financially sound and
reputable insurance companies casualty, liability, and such other insurance
(that may include plans of self-insurance) with such coverage and deductibles,
and in such amounts as may be consistent with prudent business practice and in
any event consistent with normal industry practice; and furnish to the
Administrative Agent, upon written request, full information as to the insurance
carried. SECTION 5.06. Inspection of Property; Books and Records; Discussions.
Keep proper books of records and account in accordance with GAAP; and permit,
during regular business hours upon reasonable prior notice by the Administrative
Agent and in compliance with the reasonable security procedures of the Borrower,
the Administrative Agent (which may be accompanied by one or more Lenders) to
visit and inspect any of its properties and examine and make abstracts
(including photocopies) from any of its books and records (other than materials
protected by the attorney-client, work product, or other privilege and materials
that the Loan Parties may not disclose without violation of a confidentiality
obligation binding upon a Loan Party or any Significant Subsidiary) at any
reasonable time, and to discuss the business, operations, properties, and
financial and other condition of the members of the Consolidated Group with
officers and employees of the members of the Consolidated Group and with their
independent certified public accountants (provided that the Borrower shall have
the right to be present at such meetings). The cost of the inspection referred
to in the preceding sentence shall be for the account of the Lenders unless an
Event of Default has occurred and is continuing, in which case the cost of such
inspection shall be for the account of the Borrower. SECTION 5.07. Financial
Covenants. (a) Total Leverage Ratio. Maintain a ratio (the “Total Leverage
Ratio”), as of the end of each fiscal quarter, of (i) Consolidated Total
Indebtedness at such date to (ii) Consolidated EBITDA for the period of four (4)
consecutive fiscal quarters ending on such date of not more than 3.00 to 1.00.
(b) Consolidated Tangible Net Worth. Maintain Consolidated Tangible Net Worth,
as of the end of each fiscal quarter, of not less than $1,000,000,000. SECTION
5.08. Use of Proceeds. Use the Loans solely for the purposes provided in Section
3.11. SECTION 5.09. Additional Subsidiary Guarantors. Cause each of the
Borrower’s Material Domestic Subsidiaries that is not a party to the Subsidiary
Guaranty, whether newly formed, after acquired, or otherwise existing, to
promptly, and in any event within 30 days from such formation or acquisition,
become a “Subsidiary Guarantor” thereunder by way of execution of the Subsidiary
Guaranty or a supplement thereto. SECTION 5.10. Payment of Obligations. Pay,
discharge, or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, in accordance with industry and historical
company practice (subject, where applicable, to specified grace periods) all its
obligations (including, without limitation, all Taxes) of whatever nature and
any additional costs that are imposed as a result of any failure to so pay,
discharge, or otherwise satisfy such obligations, except when the amount or
validity of such obligations and costs is currently being contested in good
faith by appropriate proceedings and reserves, if applicable, in conformity with
GAAP, with respect thereto have been provided on the books of the Borrower or
its Subsidiaries, as the case may be, and except to the extent that failure to
pay, discharge, or otherwise satisfy such obligations would not reasonably be
expected to have Material Adverse Effect. 61



--------------------------------------------------------------------------------



 
[universal2018creditagree067.jpg]
SECTION 5.11. Further Assurances. The Borrower will cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Borrower to the
Administrative Agent and Lenders (collectively, “Information Materials”)
pursuant to this Article V and will identify Information Materials (i) that are
either available to the public or not material with respect to the Borrower and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (ii) that
are not Public Information as “Private Information”. The parties hereby agree
that any Information Material shall be deemed to be Private Information unless
such information is (x) identified by the Borrower as Public Information or is
(y) known with certainty to the Administrative Agent to be available on the
Borrower’s internet website. ARTICLE VI Negative Covenants Until the Commitments
have expired or terminated and the principal of and interest on each Loan and
all fees payable hereunder have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that the Borrower shall not, and
shall not permit any Material Domestic Subsidiary, any Significant Subsidiary,
or in the case of Section 6.06 and Section 6.08, any Subsidiary, to: SECTION
6.01. Liens. Contract, create, incur, assume, or permit to exist any Lien with
respect to any of its respective property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or hereafter acquired,
except for Permitted Liens. SECTION 6.02. Consolidation, Merger, Sale, Etc.
Enter into a transaction of merger with or consolidation into any Person or
sell, lease, or otherwise dispose of all or substantially all of its assets of
the Borrower and its Subsidiaries (taken as a whole), except: (a) any Subsidiary
Guarantor may be merged with or consolidated into, or may sell, lease, or
dispose of all or substantially all of its assets to the Borrower or another
Subsidiary Guarantor; (b) any Subsidiary may be merged with or consolidated into
any Person that is or will upon the consummation of such merger or consolidation
be a Loan Party (subject to compliance with Section 5.09 of this Agreement
within the timeframe set forth therein); (c) any Subsidiary that is not a Loan
Party may be merged with or consolidated into, or may sell, lease, or dispose of
all or substantially all of its assets to any other Subsidiary that is not a
Loan Party; (d) any Person may be merged into or consolidated with the Borrower
or any Subsidiary of the Borrower, provided (i) in the case of any such merger
with or consolidation into the Borrower, the Borrower is the surviving Person,
(ii) in the case of any such merger with or consolidation into a Subsidiary
Guarantor, the Subsidiary Guarantor is the surviving Person (iii) such merger or
consolidation does not violate any other provision of this Agreement, (iv) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (v) the representations and warranties contained in Article
III of this Agreement shall, except to the extent that they relate solely to an
earlier date, be true in all material respects (or in all respects if such
representation or warranty is qualified by materiality or Material Adverse
Effect) with the same effect as though such representations and warranties had
been made at such time. 62



--------------------------------------------------------------------------------



 
[universal2018creditagree068.jpg]
SECTION 6.03. Sale Leasebacks. Enter into Sale and Lease-Back Transactions
relating to the same or similar Property for a term of more than three (3)
years, unless the sum of (i) the aggregate amount of such transactions, measured
using in each case the greater of (a) the fair market value of the assets sold
or (b) the selling price, sold after September 30, 2011, and (ii) the aggregate
principal amount then outstanding secured by liens described in clause (u) of
the definition of Permitted Liens, does not exceed Fifty Million Dollars
($50,000,000). SECTION 6.04. Sale of Subsidiaries. Notwithstanding anything to
the contrary in Section 6.02, the Borrower shall have the right to sell or
otherwise dispose of any Subsidiary (or all or substantially all of the assets
thereof), provided that such sale or other disposition does not violate any
other provision of this Agreement and immediately before and immediately after
such sale or other disposition (i) there shall exist no Default or Event of
Default, (ii) no Material Adverse Effect shall result therefrom, and (iii) the
representations and warranties contained in Article 3 of this Agreement shall,
except to the extent that they relate solely to an earlier date, be true in all
material respects (or in all respects if such representation or warranty is
qualified by materiality or Material Adverse Effect) with the same effect as
though such representations and warranties had been made at such time. SECTION
6.05. Transactions with Affiliates. Enter into any material transaction or
series of transactions, whether or not in the ordinary course of business, with
any of its Affiliates, except: (a) transactions on terms and conditions that, in
the reasonable opinion of the Borrower, are not less favorable than could be
obtained in a comparable arm’s-length transaction with an unrelated third party;
(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate; and (c) transactions pursuant to any agreement in
existence prior to the Effective Date, or any amendment thereto, provided the
terms of such amendment are not less favorable to the Borrower or its
Subsidiaries than the terms of the relevant agreement prior to such amendment. A
transaction or series of transactions involving aggregate consideration of less
than $10,000,000 will not be considered material for the purposes of this
Section 6.05. This Section 6.05 shall not prohibit the declaration or payment of
any dividends or distributions by the Borrower to its shareholders generally, or
to holders of a particular class of shares. SECTION 6.06. Investments. Directly
or indirectly, make any Investment, except for (i) Investments that are
consistent with the Borrower’s past practices or in connection with or ancillary
to the Borrower’s existing lines of business as of the Effective Date and (ii)
other Investments which in the aggregate do not exceed $300,000,000 at any one
time outstanding. SECTION 6.07. Use of Proceeds. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. 63



--------------------------------------------------------------------------------



 
[universal2018creditagree069.jpg]
SECTION 6.08. Subsidiary Indebtedness. As of the end of each fiscal quarter, the
Borrower will not permit any Subsidiary to have outstanding any Indebtedness,
except: (a) the Obligations; (b) Indebtedness existing on the Effective Date and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount
thereof (other than for accrued interest, premiums, costs and expenses);
provided, however, that if the principal amount of such Indebtedness is
increased (other than for accrued interest, premiums, costs and expenses),
Indebtedness up to the original principal amount outstanding on the date hereof
shall be permitted under this clause (b), with any increased Indebtedness to be
permitted only if permitted under a subsequent clause of this Section 6.08; (c)
Indebtedness of any Subsidiary to the Borrower or any other Subsidiary; (d)
Support Obligations by any Subsidiary of Indebtedness of the Borrower or any
other Subsidiary; (e) Indebtedness of any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including any Capital Leases and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(other than for accrued interest, premiums, costs and expenses); (f)
Indebtedness of any Subsidiary with respect to Sale and Leaseback Transactions
permitted by Section 6.03; and (g) other Indebtedness of any Subsidiary so long
as at the end of such quarter, the principal amount of such Indebtedness does
not, in the aggregate, exceed the greater of (i) $300,000,000 and (ii) 15% of
Consolidated Total Tangible Assets. ARTICLE VII Events of Default An Event of
Default shall exist upon the occurrence of any of the following specified events
(each an “Event of Default”): (a) Payment. (i) Default in the payment when due
of any principal of any of the Loans or fail to reimburse any Issuing Bank for
any LC Exposure when due (in each case, whether at maturity, by reason of
acceleration or otherwise) in accordance with the terms hereof; or (ii) Default,
and such defaults shall continue for five (5) or more Business Days, in the
payment when due of any interest on the Loans or of any fees or other amounts
owing hereunder, under any of the other Loan Documents or in connection herewith
or therewith; or 64



--------------------------------------------------------------------------------



 
[universal2018creditagree070.jpg]
(b) Representations. Any representation, warranty, or statement made in any of
the Loan Documents, or in any statement or certificate delivered or required to
be delivered pursuant hereto or thereto shall prove untrue in any material
respect on the date as of which it was made or deemed made; or (c) Covenants.
(i) Default in the due performance or observance of any term, covenant, or
agreement contained in Section 5.03(a), 5.07, 5.08, or Article VI; or (ii)
Default in the due performance or observance by it of any term, covenant, or
agreement (other than those referred to in subsections (a), (b), or (c)(i) of
this Section 7.01) contained in this Agreement and such default shall continue
unremedied for a period of at least 30 days after the earlier of (A) a
Responsible Officer of a Loan Party becoming aware of such default or (B) notice
thereof to the Borrower by the Administrative Agent; or (d) Bankruptcy, Etc. Any
Bankruptcy Event shall occur with respect to a Loan Party or a Significant
Subsidiary; or (e) Defaults under Other Agreements. (i) Any default made in the
payment (beyond the applicable grace period with respect thereto, if any) in
respect of any Indebtedness of any Loan Party or any Significant Subsidiary in
an aggregate principal amount of Twenty-Five Million Dollars ($25,000,000), or
more; provided that Indebtedness of a Significant Subsidiary organized under the
laws of a jurisdiction other than the United States of America or a political
subdivision thereof shall not be included in the calculation of such Twenty-Five
Million Dollars ($25,000,000), so long as: (A) the obligation to make such
payment is being actively contested in good faith and such Significant
Subsidiary is holding in escrow an amount of cash equal to or greater than the
disputed payment; (B) the Borrower or any other Loan Party or such Significant
Subsidiary is unable to realize the benefits of ownership of such foreign
Subsidiary because of war, civil commotion, insurrection, revolution, riot,
confiscation, or force majeure actions caused by a government or actions against
a government; (C) the Borrower or any other Loan Party or Significant Subsidiary
has a colorable claim in the nature of common law, equitable, or statutory
set-off against the Person to whom such Indebtedness is owing; or (D) the
aggregate amount of all such obligations does not exceed Thirty Million Dollars
($30,000,000); or (ii) The maturity of any Indebtedness of any Loan Party or any
Significant Subsidiary in an aggregate principal amount of Twenty-Five Million
Dollars ($25,000,000) or more shall be accelerated; provided that Indebtedness
of a Significant Subsidiary organized under the laws of a jurisdiction other
than the United States of America or a 65



--------------------------------------------------------------------------------



 
[universal2018creditagree071.jpg]
political subdivision thereof shall not be included in the calculation of such
Twenty-Five Million Dollars ($25,000,000) so long as: (A) the obligation to make
such payment is being actively contested in good faith and such Significant
Subsidiary is holding in escrow an amount of cash equal to or greater than the
disputed payment; (B) the Borrower or any other Loan Party is unable to realize
the benefits of ownership of such foreign Subsidiary because of war, civil
commotion, insurrection, revolution, riot, confiscation, or force majeure
actions caused by a government or actions against a government, (C) such
Significant Subsidiary has a colorable claim in the nature of common law,
equitable, or statutory set-off against the Person to whom such Indebtedness is
owing, or (D) the aggregate amount of all such obligations under this clause
7.01(e)(ii) does not exceed Thirty Million Dollars ($30,000,000); or (iii) Any
default (beyond any applicable grace period with respect thereto) made in any
payment of an amount in excess of Five Million Dollars ($5,000,000) in respect
of any Hedging Agreement between the Borrower and any Lender, or any Affiliate
of a Lender; or (f) Judgments. Any Loan Party or any Significant Subsidiary
shall fail within thirty (30) days of the date due and payable to pay, bond, or
otherwise discharge any judgment, settlement, or order for the payment of money
which judgment, settlement, or order, when aggregated with all other such
judgments, settlements, or orders due and unpaid at such time, exceeds
Twenty-Five Million Dollars ($25,000,000) (to the extent not covered by an
unaffiliated third party insurer that has not denied coverage), and that is not
stayed on appeal (or for which no motion for stay is pending) or is not
otherwise being executed; provided that judgments resulting from the failure of
any Loan Party or any Significant Subsidiary to honor its obligations in respect
of a guaranty of obligations of a subsidiary organized under the laws of a
jurisdiction other than the United States of America or a political subdivision
thereof shall not be included in the calculation of such Twenty-Five Million
Dollars ($25,000,000) if: (i) the Loan Party or such Significant Subsidiary is
unable to realize the benefits of ownership of such foreign subsidiary because
of war, civil commotion, insurrection, revolution, riot, confiscation, or force
majeure actions caused by a government or actions against a government, (ii) the
Loan Party or such Significant Subsidiary has a colorable claim in the nature of
common law, equitable, or statutory set-off against the Person in favor of which
such judgment was entered, and (iii) the aggregate amount of all such
obligations does not exceed Thirty Million Dollars ($30,000,000); or (g) ERISA.
Any of the following events or conditions, if such event or condition could
reasonably be expected to have a Material Adverse Effect: (1) any “accumulated
funding deficiency”, as such term is defined in Section 302 of ERISA and Section
412 of the Code, whether 66



--------------------------------------------------------------------------------



 
[universal2018creditagree072.jpg]
or not waived, shall exist with respect to any Plan, or any lien shall arise on
the assets of a member of the Consolidated Group or any ERISA Affiliate in favor
of the PBGC or a Plan; (2) an ERISA Event shall occur with respect to a Single
Employer Plan, that is, in the reasonable opinion of the Administrative Agent,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA; (3) an ERISA Event shall occur with respect to a Multiemployer Plan or
Multiple Employer Plan, that is, in the reasonable opinion of the Administrative
Agent, likely to result in (i) the termination of such Plan for purposes of
Title IV of ERISA, or (ii) a member of the Consolidated Group or any ERISA
Affiliate incurring any liability in connection with a withdrawal from,
reorganization of (within the meaning of Section 4241 of ERISA), or insolvency
(within the meaning of Section 4245 of ERISA) of such Plan; (4) any prohibited
transaction (within the meaning of Section 406 of ERISA or Section 4975 of the
Code) or breach of fiduciary responsibility shall occur that may subject a
member of the Consolidated Group or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which a member of the
Consolidated Group or any ERISA Affiliate has agreed or is required to indemnify
any person against any such liability; or (5) a member of the Consolidated Group
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or (h)
Guaranty. Any guaranty required hereby or any provision thereof shall cease to
be in full force and effect at the time required or any Subsidiary Guarantor or
any Person acting by or on behalf of any Subsidiary Guarantor shall deny or
disaffirm in writing any Subsidiary Guarantor’s obligations under the Subsidiary
Guaranty; or (i) Change of Control. There shall occur a Change of Control; or
(j) Loan Documents. Any Loan Document shall fail to be in full force and effect
or to give the Administrative Agent and/or the Lenders the material rights,
powers, and privileges purported to be created thereby or any Loan Party or any
Person acting by or on behalf of any Loan Party shall deny or disaffirm in
writing any Loan Party’s obligations or the Administrative Agent’s or the
Lenders’ rights under any Loan Document (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive); then, and in every such event (other than an event with respect to the
Borrower described in clause (d) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrower accrued hereunder and under any other
Loan Document, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, (iii) require that the Borrower provide cash collateral as
required in Section 2.06(j) and (iv) exercise on behalf of itself, the Lenders
and the Issuing Banks all rights and remedies available to it, the Lenders and
the Issuing Banks under the Loan Documents and applicable law; and in case of
any event with respect to the Borrower described in clause (d) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding and cash collateral for the LC Exposure, together with accrued
interest thereon and all fees and other Obligations accrued hereunder and under
any other Loan Document, shall automatically become due and payable, and the
obligation of the Borrower to cash collateralize the LC 67



--------------------------------------------------------------------------------



 
[universal2018creditagree073.jpg]
Exposure as provided in clause (iii) above shall automatically become effective
without presentment, in each case, without demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower. Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent may,
and at the request of the Required Lenders shall, exercise any rights and
remedies provided to the Administrative Agent under the Loan Documents or at law
or equity. ARTICLE VIII The Administrative Agent SECTION 8.01. Authorization and
Action. (a) Each Lender and each Issuing Bank hereby irrevocably appoints the
entity named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent under the Loan
Documents and each Lender and each Issuing Bank authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender and
each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.
(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and each Issuing Bank with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it. 68



--------------------------------------------------------------------------------



 
[universal2018creditagree074.jpg]
(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing: (i) the Administrative Agent does not assume and shall not be deemed
to have assumed any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender, any Issuing Bank or any other holder
of Obligations other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and (ii) nothing in this Agreement
or any Loan Document shall require the Administrative Agent to account to any
Lender for any sum or the profit element of any sum received by the
Administrative Agent for its own account. (d) The Administrative Agent may
perform any of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of their respective duties and exercise their respective rights and
powers through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub- agent and to the Related Parties of
the Administrative Agent and any such sub-agent, and shall apply to their
respective activities pursuant to this Agreement. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agent except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent. (e) None of any
Co-Syndication Agent, any Co-Documentation Agent or any Arranger shall have
obligations or duties whatsoever in such capacity under this Agreement or any
other Loan Document and shall incur no liability hereunder or thereunder in such
capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder. (f) In case of the pendency of any proceeding with
respect to any Loan Party under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, the
Administrative Agent (irrespective of whether the principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Loan Party)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise: (i) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, LC
Disbursements and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Banks and the Administrative Agent 69



--------------------------------------------------------------------------------



 
[universal2018creditagree075.jpg]
(including any claim under Sections 2.12, 2.13, 2.15, 2.17 and 9.03) allowed in
such judicial proceeding; and (ii) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other holder of Obligations to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, the
Issuing Banks or the other holders of Obligations, to pay to the Administrative
Agent any amount due to it, in its capacity as the Administrative Agent, under
the Loan Documents (including under Section 9.03). Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or any Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or any
Issuing Bank in any such proceeding. (g) The provisions of this Article VIII are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Banks, and, except solely to the extent of the Borrower’s rights to consent
pursuant to and subject to the conditions set forth in this Article VIII, none
of the Borrower or any Subsidiary, or any of their respective Affiliates, shall
have any rights as a third party beneficiary under any such provisions. Each
holder of Obligations, whether or not a party hereto, will be deemed, by its
acceptance of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article VIII. SECTION 8.02.
Administrative Agent’s Reliance, Indemnification, Etc. (a) Neither the
Administrative Agent nor any of its Related Parties shall be (i) liable for any
action taken or omitted to be taken by such party, the Administrative Agent or
any of its Related Parties under or in connection with this Agreement or the
other Loan Documents (x) with the consent of or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or (y) in
the absence of its own gross negligence or willful misconduct (such absence to
be presumed unless otherwise determined by a court of competent jurisdiction by
a final and non-appealable judgment) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder. (b) The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by the Borrower, a Lender or an Issuing Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default, (iv)
the sufficiency, validity, 70



--------------------------------------------------------------------------------



 
[universal2018creditagree076.jpg]
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by the
Borrower, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Credit Exposure, any of the component amounts thereof or
any portion thereof attributable to each Lender or each Issuing Bank or any
Dollar Amount thereof. (c) Without limiting the foregoing, the Administrative
Agent (i) may treat the payee of any promissory note as its holder until such
promissory note has been assigned in accordance with Section 9.04, (ii) may rely
on the Register to the extent set forth in Section 9.04(b), (iii) may consult
with legal counsel (including counsel to the Borrower), independent public
accountants and other experts selected by it, and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (iv) makes no warranty or
representation to any Lender or any Issuing Bank and shall not be responsible to
any Lender or any Issuing Bank for any statements, warranties or representations
made by or on behalf of any Loan Party in connection with this Agreement or any
other Loan Document, (v) in determining compliance with any condition hereunder
to the making of a Loan, or the issuance of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank sufficiently in advance of the making of such
Loan or the issuance of such Letter of Credit and (vi) shall be entitled to rely
on, and shall incur no liability under or in respect of this Agreement or any
other Loan Document by acting upon, any notice, consent, certificate or other
instrument or writing (which writing may be a fax, any electronic message,
Internet or intranet website posting or other distribution) or any statement
made to it orally or by telephone and believed by it to be genuine and signed or
sent or otherwise authenticated by the proper party or parties (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof). SECTION 8.03. Posting of Communications. (a) The
Borrower agrees that the Administrative Agent may, but shall not be obligated
to, make any Communications available to the Lenders and the Issuing Banks by
posting the Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any
other electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”). (b)
Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Banks and the Borrower acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders, the
Issuing 71



--------------------------------------------------------------------------------



 
[universal2018creditagree077.jpg]
Banks and the Borrower hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution. (c) THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-SYNDICATION AGENT, ANY
CO-DOCUMENTATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY
ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM. (d) Each Lender and each Issuing
Bank agrees that notice to it (as provided in the next sentence) specifying that
Communications have been posted to the Approved Electronic Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender and each Issuing Bank agrees (i) to notify
the Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s or such Issuing Bank’s (as
applicable) email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address. (e) Each of the Lenders, the Issuing Banks and the Borrower
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies. (f) Nothing
herein shall prejudice the right of the Administrative Agent, any Lender or any
Issuing Bank to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document. SECTION 8.04. The
Administrative Agent Individually. With respect to its Commitment, Loans, Letter
of Credit Commitment and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or any Issuing Bank, as the case
may be. The terms “Issuing Banks”, “Lenders”, “Required Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, the Issuing Bank or
as one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, 72



--------------------------------------------------------------------------------



 
[universal2018creditagree078.jpg]
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of banking, trust or other business with, the Borrower, any
Subsidiary or any Affiliate of any of the foregoing as if such Person was not
acting as the Administrative Agent and without any duty to account therefor to
the Lenders or the Issuing Banks. SECTION 8.05. Successor Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
giving 30 days’ prior written notice thereof to the Lenders, the Issuing Banks
and the Borrower. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a bank with an office in New
York, New York or an Affiliate of any such bank. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents. SECTION 8.06.
Acknowledgements of Lenders and Issuing Banks. (a) Each Lender represents that
it is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and that it has, independently and without reliance upon
the Administrative Agent, any Arranger, Co-Syndication Agent, Co-Documentation
Agent or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any Co-Syndication Agent, any
Co-Documentation Agent or any other Lender, or any of the Related Parties of any
of the foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. (b)
Each Lender, by delivering its signature page to this Agreement on the Effective
Date, or delivering its signature page to an Assignment and Assumption or any
other Loan Document pursuant to which it shall become a Lender hereunder, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date. 73



--------------------------------------------------------------------------------



 
[universal2018creditagree079.jpg]
SECTION 8.07. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true: (i)
such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments, (ii) the transaction exemption set forth
in one or more PTEs, such as PTE 84- 14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, (iii) (A) such Lender is an
investment fund managed by a “Qualified Professional Asset Manager” (within the
meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager
made the investment decision on behalf of such Lender to enter into, participate
in, administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub- sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or (iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender. (b)
In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers, any Co-Syndication Agent, any
Co-Documentation Agent and any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent, or the Arrangers, or the
Co-Syndication Agents, the Co- Documentation Agent or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto). 74



--------------------------------------------------------------------------------



 
[universal2018creditagree080.jpg]
(c) The Administrative Agent and each Arranger, each Co-Syndication Agent and
each Co-Documentation Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, commitment fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE IX Miscellaneous SECTION 9.01. Notices. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or e-mail, as follows: (i) if to the Borrower, to it at Universal
Corporation, 9201 Forest Hill Avenue, Richmond, Virginia 23235, Attention of
Treasurer (Telecopy No. (804) 254-3584; Telephone No. (804) 359-9311) with a
copy (in the case of a notice of Default) to General Counsel (Telecopy No. (804)
254-3594); (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A.,
Loan & Agency Services Group, 10 South Dearborn, 2nd Floor, Chicago, Illinois
60603, Attention of Ladesiree Williams (Telecopy No. (888) 303-9734), with a
copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 43rd Floor, New York, New
York 10017, Attention of Joon Hur (Telecopy No. (855) 325-5709); (iii) if to
JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to it at JPMorgan
Chase Bank, N.A., Loan & Agency Services Group, 10 South Dearborn, 2nd Floor,
Chicago, Illinois 60603, Attention of Pavithra Charles (e-mail:
Chicago.LC.agency.closing.team@jpmorgan.com); (iv) if to the Swingline Lender,
to it at JPMorgan Chase Bank, N.A., Loan & Agency Services Group, 10 South
Dearborn, 2nd Floor, Chicago, Illinois 60603, Attention of Ladesiree Williams
(Telecopy No. (888) 303-9734); and (v) if to any other Lender or Issuing Bank,
to it at its address (or telecopy number) set forth in its Administrative
Questionnaire or, in the case of notice from the Borrower to any Lender, to such
Lender at its address (or telecopy number) as specified in writing by the
Administrative Agent to the Borrower. 75



--------------------------------------------------------------------------------



 
[universal2018creditagree081.jpg]
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). (b) Notices and other communications to the Lenders and the
Issuing Banks hereunder may be delivered or furnished by using Approved
Electronic Platforms pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. (c) Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) except as otherwise
expressly provided in the second paragraph of Section 5.01(b), notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. (d) Any party
hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. (b)
Except as provided in Section 2.20 with respect to Incremental Term Loans or as
provided in Section 2.14(b), neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the 76



--------------------------------------------------------------------------------



 
[universal2018creditagree082.jpg]
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby (except
that neither (A) any amendment or modification of the financial covenants in
this Agreement (or defined terms used in the financial covenants in this
Agreement) or (B) any amendment entered into pursuant to the terms of Section
2.14(b) shall constitute a reduction in the rate of interest or fees for
purposes of this clause (ii)), (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.09(c) or 2.18(b) or (d) in a manner that would alter the ratable
reduction of Commitments or the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change the payment waterfall
provisions of Section 2.21(b) without the written consent of each Lender, (vi)
waive any condition set forth in Section 4.02 without the written consent of the
Required Revolving Lenders (it being understood and agreed that any amendment or
waiver of, or any consent with respect to, any provision of this Agreement
(other than any waiver expressly relating to Section 4.02) or any other Loan
Document, including any amendment of any affirmative or negative covenant set
forth herein or in any other Loan Document or any waiver of a Default or an
Event of Default, shall not be deemed to be a waiver of a condition set forth in
Section 4.02 for purposes of this Section 9.02), (vii) change any of the
provisions of this Section or the definition of “Required Lenders” or the
definition of “Required Revolving Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (viii) change any provisions of this Agreement
in a manner that by its terms adversely affects the rights or payments due to
Lenders holding Loans of any Class differently than those holding Loans of any
other Class without the written consent of Lenders representing a majority in
interest of each affected Class or (ix) release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guaranty
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, any Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.21 shall require the consent of the Administrative Agent, the Issuing
Banks and the Swingline Lender); provided further that no such agreement shall
amend or modify the provisions of Section 2.06 or any letter of credit
application and any bilateral agreement between the Borrower and any Issuing
Bank regarding such Issuing Bank’s Letter of Credit Commitment or the respective
rights and obligations between the Borrower and such Issuing Bank in connection
with the issuance of Letters of Credit without the prior written consent of the
Administrative Agent and such Issuing Bank, respectively. Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification (c) Notwithstanding the foregoing, this
Agreement and any other Loan Document may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent and
the Borrower (x) to add one or more credit facilities (in addition to the 77



--------------------------------------------------------------------------------



 
[universal2018creditagree083.jpg]
Incremental Term Loans pursuant to Section 2.20) to this Agreement and to permit
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Loans and the Term
Loans (including the Incremental Term Loans) and the accrued interest and fees
in respect thereof and (y) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Lenders. (d)
If, in connection with any proposed amendment, waiver or consent requiring the
consent of “each Lender” or “each Lender directly affected thereby,” the consent
of the Required Lenders is obtained, but the consent of other necessary Lenders
is not obtained (any such Lender whose consent is necessary but not obtained
being referred to herein as a “Non-Consenting Lender”), then the Borrower may
elect to replace a Non-Consenting Lender as a Lender party to this Agreement,
provided that, concurrently with such replacement, (i) another bank or other
entity that is reasonably satisfactory to the Borrower and the Administrative
Agent shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, (ii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment that would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender and (iii) such
Non-Consenting Lender shall have received the outstanding principal amount of
its Loans and participations in LC Disbursements. Each party hereto agrees that
(a) an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee (or, to the extent applicable, an agreement incorporating
an Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (b) the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.
(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency. SECTION 9.03. Expenses; Indemnity; Damage
Waiver. (a) The Borrower shall pay (i) all reasonable, documented, out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable, documented, out-of-pocket fees, charges, and disbursements of one
primary counsel, and one local counsel in each applicable jurisdiction, for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications, or waivers of the provisions hereof or thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable, documented, out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal, or extension of any Letter of
Credit or any demand for payment 78



--------------------------------------------------------------------------------



 
[universal2018creditagree084.jpg]
thereunder and (iii) all reasonable, documented, out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank, or any Lender, including the
reasonable, documented, out-of-pocket fees, charges, and disbursements of one
primary counsel, and one local counsel in each applicable jurisdiction, for the
Administrative Agent, any Issuing Bank, or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable, documented, out-of-pocket expenses incurred during any
workout, restructuring, or negotiations in respect of such Loans or Letters of
Credit. (b) The Borrower shall indemnify the Administrative Agent, each
Arranger, each Co- Syndication Agent, each Co-Documentation Agent, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable, documented, out-of-pocket fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation, arbitration or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower or any of its Subsidiaries, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or (y) a material
breach by such Indemnitee of its express obligations under any Loan Document
pursuant to a claim initiated by the Borrower. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim. (c) To the extent that the Borrower
fails to pay any amount required to be paid by it to the Administrative Agent,
any Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, and
each Revolving Lender severally agrees to pay to the applicable Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that the
Borrower’s failure to pay any such amount shall not relieve the Borrower of any
default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, such Issuing
Bank or the Swingline Lender in its capacity as such. (d) To the extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee (i) for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet)
other than damages that are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the 79



--------------------------------------------------------------------------------



 
[universal2018creditagree085.jpg]
gross negligence or willful misconduct of such Indemnitee, or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof. (e) All amounts due under this
Section shall be payable not later than fifteen (15) days after written demand
therefor. SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the relevant Issuing Bank that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b) (1) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld, conditioned or delayed) of: (A) the Borrower
(provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under clause (a) or (d) of Article VII has occurred and is
continuing, any other assignee; (B) the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund; (C) each Issuing Bank; provided that no consent of any Issuing
Bank shall be required for an assignment of all or any portion of a Term Loan;
and (D) the Swingline Lender; provided that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of a Term Loan. (ii)
Assignments shall be subject to the following additional conditions: (A) except
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the 80



--------------------------------------------------------------------------------



 
[universal2018creditagree086.jpg]
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing; (B) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement, provided that this clause
shall not be construed to prohibit the assignment of a proportionate part of all
the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans; (C) the parties to each assignment shall execute and
deliver to the Administrative Agent (x) an Assignment and Assumption or (y) to
the extent applicable, an agreement incorporating an Assignment and Assumption
by reference pursuant to an Approved Electronic Platform as to which the
Administrative Agent and the parties to the Assignment and Assumption are
participants, together with a processing and recordation fee of $3,500, such fee
to be paid by either the assigning Lender or the assignee Lender or shared
between such Lenders; (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information, subject to the
restrictions contained herein, about the Borrower and its Affiliates and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including federal and state securities laws; and
(E) no assignment shall be made to (x) the Borrower or any of its Subsidiaries
or Affiliates or (y) a natural person. For the purposes of this Section 9.04(b),
the terms “Approved Fund” and “Ineligible Institution” have the following
meanings: “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) the Borrower, any of its Subsidiaries or any of its Affiliates,
or (d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof. (iii) Subject to
acceptance and recording thereof pursuant to paragraph (b)(iv) of this Section,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the 81



--------------------------------------------------------------------------------



 
[universal2018creditagree087.jpg]
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section. (iv) The
Administrative Agent, acting for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. (v) Upon its receipt of (x) a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee or (y) to the
extent applicable, an agreement incorporating an Assignment and Assumption by
reference pursuant to an Approved Electronic Platform as to which the
Administrative Agent and the parties to the Assignment and Assumption are
participants, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. (c) Any
Lender may, without the consent of the Borrower, the Administrative Agent, any
Issuing Bank or the Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”), other than an Ineligible Institution, in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may 82



--------------------------------------------------------------------------------



 
[universal2018creditagree088.jpg]
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(d) as though it
were a Lender. Notwithstanding anything in this Agreement to the contrary, any
Participant that is a member of the Farm Credit System that (i) has purchased a
participation from a selling Lender in the minimum amount of $10,000,000 on or
after the Effective Date, (ii) is, by written notice to the Borrower and the
Administrative Agent (“Voting Participant Notification”), designated by such
selling Lender as being entitled to be accorded the rights of a voting
participant hereunder (any bank that is a member of the Farm Credit System so
designated being called a “Voting Participant”) and (iii) receives the prior
written consent of the Borrower and the Administrative Agent to become a Voting
Participant, shall be entitled to vote (and the voting rights of such selling
Lender shall be correspondingly reduced), on a dollar for dollar basis, as if
such participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action. To
be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (i) state the full name, as well as all contact information
required of assignee as set forth in Exhibit A hereto and (ii) state the dollar
amount of the participation purchased. Notwithstanding the foregoing, each of
the following members of the Farm Credit System shall be a Voting Participant
without delivery of a Voting Participant Notification and without the prior
written consent of the Borrower and the Administrative Agent: Farm Credit Bank
of Texas, Farm Credit Mid-America, PCA, CoBank, FCB, Northwest Farm Credit
Services, FLCA, Greenstone Farm Credit Services, FLCA, American AgCredit, ACA
and Farm Credit of New Mexico, FLCA a wholly owned subsidiary of Farm Credit of
New Mexico, ACA. The Borrower and the Administrative Agent shall be entitled to
conclusively rely on information contained in notices delivered pursuant to this
paragraph. A Participant that would be a Non-U.S. Lender if it were a Lender
shall not be entitled to the benefits of Section 2.17 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees for the benefit of the Borrower to comply with Section 2.17(e) as though
it were a Lender. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant's interest in any Commitments, Loans,
Letters of Credit or its other obligations under any this Agreement) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations and Section 1.163-5(b) of
the Proposed United States Treasury Regulations (or, in each case, any amended
or successor version). The entries in the Participant Register shall 83



--------------------------------------------------------------------------------



 
[universal2018creditagree089.jpg]
be conclusive absent manifest error, and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (d) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank having jurisdiction over such Lender, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. SECTION 9.05. Survival. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof. SECTION 9.06. Counterparts;
Integration; Effectiveness; Electronic Execution. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to (i) fees payable to the
Administrative Agent and (ii) the reductions of the Letter of Credit Commitment
of any Issuing Bank constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform 84



--------------------------------------------------------------------------------



 
[universal2018creditagree090.jpg]
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent. SECTION 9.07. Severability. Any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. SECTION 9.08. Right of
Setoff. If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Subsidiary Guarantor against any of and all of the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender and each Issuing Bank agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. SECTION 9.09. Governing Law;
Jurisdiction; Consent to Service of Process. (a) This Agreement and the other
Loan Documents (except as otherwise expressly set forth in any such other Loan
Document) shall be construed in accordance with and governed by the law of the
State of New York. (b) Each of the Lenders and the Administrative Agent hereby
irrevocably and unconditionally agrees that, notwithstanding the governing law
provisions of any applicable Loan Document, any claims brought against the
Administrative Agent by any Lender relating to this Agreement, any other Loan
Document or the consummation or administration of the transactions contemplated
hereby or thereby shall be construed in accordance with and governed by the law
of the State of New York. (c) The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (or if such court lacks subject
matter jurisdiction, the Supreme Court of the State of New York sitting in the
Borough of Manhattan), and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or New
York State court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction. (d) The Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying 85



--------------------------------------------------------------------------------



 
[universal2018creditagree091.jpg]
of venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph (c)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court. (e) Each party to
this Agreement irrevocably consents to service of process in the manner provided
for notices in Section 9.01. Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law. SECTION 9.10. WAIVER OF JURY TRIAL. EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 9.11.
Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement. SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential)
who need to know such information, (b) to the extent requested by any
Governmental Authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower or any of its
Subsidiaries or agents relating to the Borrower or any of its Subsidiaries or
its or their respective business, other than any such information that is
available to the Administrative Agent, such Issuing Bank, or such Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries or agents and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of 86



--------------------------------------------------------------------------------



 
[universal2018creditagree092.jpg]
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments. EACH LENDER ACKNOWLEDGES THAT
INFORMATION AS DEFINED IN THE IMMEDIATELY PRECEDING PARAGRAPH FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS. ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW. SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the Act. SECTION
9.14. Releases of Subsidiary Guarantors. (a) A Subsidiary Guarantor shall
automatically be released from its obligations under the Subsidiary Guaranty
upon the consummation of any transaction permitted by this Agreement as a result
of which such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if
so required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.
(b) Further, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor is no longer a Material Domestic Subsidiary. 87



--------------------------------------------------------------------------------



 
[universal2018creditagree093.jpg]
(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement or any Banking Services Agreement, and other Obligations expressly
stated to survive such payment and termination) shall have been paid in full,
the Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person. SECTION 9.15. Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be
accumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such accumulated amount, together with interest thereon at the
NYFRB Rate to the date of repayment, shall have been received by such Lender.
SECTION 9.16. No Advisory or Fiduciary Responsibility. (a) The Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
no Credit Party will have any obligations except those obligations expressly set
forth herein and in the other Loan Documents and each Credit Party is acting
solely in the capacity of an arm’s length contractual counterparty to the
Borrower with respect to the Loan Documents and the transactions contemplated
herein and therein and not as a financial advisor or a fiduciary to, or an agent
of, the Borrower or any other person. The Borrower agrees that it will not
assert any claim against any Credit Party based on an alleged breach of
fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby. Additionally, the Borrower acknowledges and
agrees that no Credit Party is advising the Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction. The
Borrower shall consult with its own advisors concerning such matters and shall
be responsible for making its own independent investigation and appraisal of the
transactions contemplated herein or in the other Loan Documents, and the Credit
Parties shall have no responsibility or liability to the Borrower with respect
thereto. (b) The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower, its Subsidiaries and other companies with which
the Borrower or any of its Subsidiaries may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion. (c) In addition,
the Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party and its Affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies 88



--------------------------------------------------------------------------------



 
[universal2018creditagree094.jpg]
in respect of which the Borrower or any of its Subsidiaries may have conflicting
interests regarding the transactions described herein and otherwise. No Credit
Party will use confidential information obtained from the Borrower by virtue of
the transactions contemplated by the Loan Documents or its other relationships
with the Borrower in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies. The Borrower also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to the Borrower or any of its Subsidiaries,
confidential information obtained from other companies. SECTION 9.17.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-In Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or (iii) the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority. [Signature Pages Follow] 89



--------------------------------------------------------------------------------



 
[universal2018creditagree095.jpg]




--------------------------------------------------------------------------------



 
[universal2018creditagree096.jpg]




--------------------------------------------------------------------------------



 
[universal2018creditagree097.jpg]




--------------------------------------------------------------------------------



 
[universal2018creditagree098.jpg]
AGFIRST FARM CREDIT BANK, individually as a Lender, as an Issuing Bank and as a
Co­ Syndication Agent By Nam Title: Signature Page to Credit Agreement Universal
Corporation



--------------------------------------------------------------------------------



 
[universal2018creditagree099.jpg]




--------------------------------------------------------------------------------



 
[universal2018creditagree100.jpg]




--------------------------------------------------------------------------------



 
[universal2018creditagree101.jpg]




--------------------------------------------------------------------------------



 
[universal2018creditagree102.jpg]




--------------------------------------------------------------------------------



 
[universal2018creditagree103.jpg]




--------------------------------------------------------------------------------



 
[universal2018creditagree104.jpg]




--------------------------------------------------------------------------------



 
[universal2018creditagree105.jpg]




--------------------------------------------------------------------------------



 
[universal2018creditagree106.jpg]




--------------------------------------------------------------------------------



 
[universal2018creditagree107.jpg]




--------------------------------------------------------------------------------



 
[universal2018creditagree108.jpg]




--------------------------------------------------------------------------------



 
[universal2018creditagree109.jpg]




--------------------------------------------------------------------------------



 
[universal2018creditagree110.jpg]




--------------------------------------------------------------------------------



 
[universal2018creditagree111.jpg]
SCHEDULE 2.01A COMMITMENTS LENDER REVOLVING TERM A-1 LOAN TERM A-2 LOAN
COMMITMENT COMMITMENT COMMITMENT JPMORGAN CHASE BANK, N.A. $42,250,623.45
$25,249,376.55 $0 SUNTRUST BANK $42,250,623.44 $25,249,376.56 $0 AGFIRST FARM
CREDIT BANK $48,000,000.00 $0 $220,000,000 KEYBANK NATIONAL $28,480,049.88
$17,019,950.12 $0 ASSOCIATION CAPITAL ONE, NATIONAL $28,480,049.88
$17,019,950.12 $0 ASSOCIATION BRANCH BANKING & TRUST $21,907,730.67
$13,092,269.33 $0 COMPANY FIRST TENNESSEE BANK $21,907,730.67 $13,092,269.33 $0
NATIONAL ASSOCIATION UBS SWITZERLAND AG $21,907,730.67 $13,092,269.33 $0
CITIBANK, N.A $21,907,730.67 $13,092,269.33 $0 UNION BANK & TRUST $21,907,730.67
$13,092,269.33 $0 FARM CREDIT BANK OF $35,000,000.00 $0 $0 TEXAS COBANK, ACB
$33,000,000.00 $0 $0 FARM CREDIT MID-AMERICA, $30,000,000.00 $0 $0 PCA
GREENSTONE FARM CREDIT $17,000,000.00 $0 $0 SERVICES, ACA NORTHWEST FARM CREDIT
$16,000,000.00 $0 $0 SERVICES, PCA AGGREGATE $430,000,000 $150,000,000
$220,000,000 COMMITMENTS



--------------------------------------------------------------------------------



 
[universal2018creditagree112.jpg]
SCHEDULE 2.01B LETTER OF CREDIT COMMITMENTS LENDER LETTER OF CREDIT COMMITMENT
JPMORGAN CHASE BANK, N.A. $8,333,334 SUNTRUST BANK $8,333,333 AGFIRST FARM
CREDIT BANK $8,333,333 TOTAL LETTER OF CREDIT COMMITMENTS $25,000,000



--------------------------------------------------------------------------------



 
[universal2018creditagree113.jpg]
Schedule 3.05 Material Litigation NONE



--------------------------------------------------------------------------------



 
[universal2018creditagree114.jpg]
SCHEDULE 3.10 SUBSIDIARIES Direct and Indirect Ownership Organized under law of
UNIVERSAL CORPORATION Borrower Virginia AmeriNic, Inc. 100% Virginia Aviation
and Regional Services, Ltd. 100% Malawi B.V. Beleggings-en Beheermaatschappij
"De Amstel" 100% Netherlands B.V. Deli-HTL Tabak Maatschappij 100% Netherlands
CA Bautz GmbH 100% Germany Carolina Innovative Food Ingredients, Inc. 82%
Virginia Carolina Recycled AG Materials, LLC 100% Virginia Casa Export, Limited
100% Virginia CATSCO, Inc. 100% British Virgin Isles CJSC Universal Tabak 100%
Russia Continental Tobacco S.A. 100% Switzerland Deltafina, S.r.l. 100% Italy
Deutsch-hollandische Tabakgesellschaft mbH 100% Germany Deutsch-hollandische
Tabakgesellschaft mbH and Co. K.G. 100% Germany Ermor Tabarama-Tabacos do Brasil
Ltda. 100% Brazil Gebruder Kulenkampff GmbH 100% Germany Global Laboratory
Services, Inc. 100% Virginia Indoco International B.V. 100% Netherlands
Inetab-Kaubeck, SRL 100% Dominican Republic Itofina, S.A. 100% Switzerland J.P.
Taylor Company, L.L.C. 100% Virginia L’Agricola, S.r.L. 100% Italy Lancaster
Leaf Tobacco Company of Pennsylvania, Inc. 100% Virginia Limbe Leaf Tobacco
Company Limited 58.01% Malawi Mozambique Leaf Tobacco Limitada 100% Mozambique
Procesadora Unitab, S.A. 100% Guatemala PT. Pandu Sata Utama 100% Indonesia PT.
Tempu Rejo 100% Indonesia Tabacalera San Fernando S.R.L. 100% Paraguay Tabacos
Del Pacifico Norte, S.A. De C.V. 100% Mexico 2



--------------------------------------------------------------------------------



 
[universal2018creditagree115.jpg]
SCHEDULE 3.10 SUBSIDIARIES TAES, S.L. 100% Spain Tanzania Leaf Tobacco Co., Ltd
100% Tanzania Tanzania Tobacco Processors Ltd. 90% Tanzania ULG Universal Leaf
Germany GmbH 100% Germany ULT Support Services India Private Ltd. 100% India
Ultoco, S.A. 100% Switzerland Ultoco Limited 100% British Virgin Islands Ultoco
Services, S.A. 100% Switzerland Universal Finance B.V. 100% Netherlands
Universal Innovations Corporation Inc. 82% Virginia Universal Leaf Africa (Pty)
Ltd. 100% South Africa Universal Leaf (Asia) Pte Ltd. 100% Singapore Universal
Leaf Far East Ltd. 100% British Virgin Islands Universal Leaf Nicaragua S.A.
100% Nicaragua Universal Leaf North America U. S., Inc. 100% North Carolina
Universal Leaf Philippines Inc. 51% Philippines Universal Leaf South Africa
(Pty) Limited 100% South Africa Universal Leaf Tabacos Ltda. 100% Brazil
Universal Leaf Tabacos S.R.L. 100% Argentina Universal Leaf Tobacco Company,
Inc. 100% Virginia Universal Leaf Tobacco Hungary Limited 100% Hungary Universal
Leaf Tobacco International, Inc 100% Virginia Universal Leaf Tobacco Poland Sp.
z.o.o. 100% Poland Virginia Tobacco Company, Inc. 100% Virginia Zambia Leaf
Tobacco Co., Ltd. 100% Zambia Zimbabwe Leaf Tobacco Company (Private) Limited
79.77% Zimbabwe Zimleaf Holdings (Private) Limited 79.77% Zimbabwe 3



--------------------------------------------------------------------------------



 
[universal2018creditagree116.jpg]
Schedule 3.14 Disclosed Environmental Matters NONE



--------------------------------------------------------------------------------



 
[universal2018creditagree117.jpg]
EXHIBIT A ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert name of Assignee] (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full. For an agreed consideration, the Assignor hereby irrevocably
sells and assigns to the Assignee, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: 2. Assignee: [and is an Affiliate/Approved Fund of
[identify Lender]1] 3. Borrower(s): Universal Corporation 4. Administrative
Agent: JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement 5. Credit Agreement: The Credit Agreement dated as of December 20,
2018 among Universal Corporation, the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents parties thereto 1
Select as applicable.



--------------------------------------------------------------------------------



 
[universal2018creditagree118.jpg]
6. Assigned Interest: Facility Assigned2 Aggregate Amount of Amount of
Percentage Assigned of Commitment/Loans for Commitment/ Loans Commitment/Loans3
all Lenders Assigned $ $ % $ $ % $ $ % Effective Date: _____________ ___, 20___
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.] The Assignee agrees to
deliver to the Administrative Agent a completed Administrative Questionnaire in
which the Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws. The terms set
forth in this Assignment and Assumption are hereby agreed to: ASSIGNOR [NAME OF
ASSIGNOR] By: Title: ASSIGNEE [NAME OF ASSIGNEE] By: Title: 2 Fill in the
appropriate terminology for the types of facilities under the Credit Agreement
that are being assigned under this Assignment (e.g., “Revolving Commitment”,
“Term Loan Commitment”, etc.). 3 Set forth, so at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder. 2



--------------------------------------------------------------------------------



 
[universal2018creditagree119.jpg]
Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
[and Issuing Bank and Swingline Lender] By: Title: [[________], as an Issuing
Bank] By: Title: [Consented to:]4 UNIVERSAL CORPORATION By: Title: 4 To be added
only if the consent of the Borrower is required by the terms of the Credit
Agreement. 3



--------------------------------------------------------------------------------



 
[universal2018creditagree120.jpg]
ANNEX I STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1.
Representations and Warranties. 1.1 Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) any requirements under
applicable law for the Assignee to become a lender under the Credit Agreement or
to charge interest at the rate set forth therein from time to time or (v) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document. 1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement and under
applicable law that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
Arranger, the Assignor or any other Lender or any of their respective Related
Parties, and (v) attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, any Arranger,
any Co-Syndication Agent, any Co- Documentation Agent, the Assignor or any other
Lender or any of their respective Related Parties, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender. 2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date. 3. General Provisions. This
Assignment and Assumption shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Assignment
and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument.



--------------------------------------------------------------------------------



 
[universal2018creditagree121.jpg]
Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Approved Electronic Platform shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York. 2



--------------------------------------------------------------------------------



 
[universal2018creditagree122.jpg]
EXHIBIT B [FORM OF] [REVOLVING][TERM A-1][TERM A-2] LOAN NOTE December 20, 2018
FOR VALUE RECEIVED, the undersigned, UNIVERSAL CORPORATION, a Virginia
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [LENDER]
(the “Lender”) the aggregate unpaid amount of all [Revolving][Term A-1][Term
A-2] Loans made by the Lender to the Borrower pursuant to the “Credit Agreement”
(as defined below) on the [Revolving/TLA- 1][TLA-2] Maturity Date or on such
earlier date as may be required by the terms of the Credit Agreement.
Capitalized terms used herein and not otherwise defined herein are as defined in
the Credit Agreement. The undersigned Borrower promises to pay interest on the
unpaid principal amount of each [Revolving][Term A-1][Term A-2] Loan made to it
from the date of such Loan until such principal amount is paid in full at a rate
or rates per annum determined in accordance with the terms of the Credit
Agreement. Interest hereunder is due and payable at such times and on such dates
as set forth in the Credit Agreement. At the time of each [Revolving][Term
A-1][Term A-2] Loan, and upon each payment or prepayment of principal of each
[Revolving][Term A-1][Term A-2] Loan, the Lender shall make a notation either on
the schedule attached hereto and made a part hereof, or in such Lender’s own
books and records, in each case specifying the amount of such [Revolving][Term
A-1][Term A-2] Loan, the respective Interest Period thereof (in the case of
Eurodollar Loans) or the amount of principal paid or prepaid with respect to
such [Revolving][Term A-1][Term A-2] Loan, as applicable; provided that the
failure of the Lender to make any such recordation or notation shall not affect
the Obligations of the undersigned Borrower hereunder or under the Credit
Agreement. This [Revolving][Term A-1][Term A-2] Loan Note is one of the Notes
referred to in, and is entitled to the benefits of, that certain Credit
Agreement dated as of December 20, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”). The Credit Agreement, among
other things, (i) provides for the making of [Revolving][Term A-1][Term A-2]
Loans by the Lender to the undersigned Borrower from time to time in an
aggregate amount not to exceed at any time outstanding amount of such Lender’s
[Revolving][Term A- 1 Loan][Term A-2 Loan] Commitment, the indebtedness of the
undersigned Borrower resulting from each such [Revolving][Term A-1][Term A-2]
Loan to it being evidenced by this [Revolving][Term A-1][Term A-2] Loan Note,
and (ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified. Demand, presentment, protest and notice of nonpayment and protest are
hereby waived by the Borrower. Whenever in this [Revolving][Term A-1][Term A-2]
Loan Note reference is made to the Administrative Agent, the Lender or the
Borrower, such reference shall be deemed to include, as applicable, a reference
to their respective successors and assigns. The provisions of this
[Revolving][Term A-1][Term A-2] Loan Note shall be binding upon and shall inure
to the benefit of said successors and assigns. The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower. ***



--------------------------------------------------------------------------------



 
[universal2018creditagree123.jpg]
This [Revolving][Term A-1][Term A-2] Loan Note shall be construed in accordance
with and governed by the law of the State of New York. UNIVERSAL CORPORATION By:
Name: Title: [Revolving][Term A-1][Term A-2] Loan Note



--------------------------------------------------------------------------------



 
[universal2018creditagree124.jpg]
EXHIBIT C FORM OF BORROWING REQUEST [JPMorgan Chase Bank, N.A. as Administrative
Agent For the Lenders referred to below 10 South Dearborn Street, 2nd Floor
Chicago, Illinois 60603 Attention: Ladesiree Williams Telecopy No.: (888)
303-9734]1 [Date] Ladies and Gentlemen: Reference is made to the Credit
Agreement dated as of December 20, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Universal
Corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
This notice constitutes a Borrowing Request and Borrower hereby requests a
Borrowing under the Credit Agreement, and in connection with such request
Borrower specifies the following information with respect to such Borrowing
requested hereby: 1. Aggregate amount of Borrowing2: _________ 2. Date of
Borrowing (which shall be a Business Day): _________ 3. Type of Borrowing (ABR
or Eurodollar): _________ 4. Class of Borrowing (Revolving or Term): _________
5. Interest Period (if a Eurodollar Borrowing)3: _________ 6. Location and
number of Borrower’s account to which funds are to be disbursed shall be as
specified in the Account Designation Letter. The Borrower hereby represents and
warrants that the conditions specified in paragraphs (a) and (b) of Section 4.02
of the Credit Agreement are satisfied. Very truly yours, UNIVERSAL CORPORATION
By: _________________________________________ Name: Title: 1 NTD: To conform to
notice section. 2 Not less than $5.0 million and an integral multiple of $1.0
million. 3 Which must comply with the definition of “Interest Period” and end
not later than the Maturity Date.



--------------------------------------------------------------------------------



 
[universal2018creditagree125.jpg]
EXHIBIT D [Intentionally Omitted]



--------------------------------------------------------------------------------



 
[universal2018creditagree126.jpg]
EXHIBIT E FORM OF INCREASING LENDER SUPPLEMENT INCREASING LENDER SUPPLEMENT,
dated __________, 20___ (this “Supplement”), by and among each of the
signatories hereto, to the Credit Agreement, dated as of December 20, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Universal Corporation (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). W I T N E S S E T H WHEREAS, pursuant to
Section 2.20 of the Credit Agreement, the Borrower has the right, subject to the
terms and conditions thereof, to effectuate from time to time an increase in the
aggregate Revolving Commitments and/or one or more tranches of Incremental Term
Loans under the Credit Agreement by requesting one or more Lenders to increase
the amount of its Revolving Commitment and/or to participate in such a tranche;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and WHEREAS,
pursuant to Section 2.20 of the Credit Agreement, the undersigned Increasing
Lender now desires to [increase the amount of its Revolving Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement; NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Commitment increased by $[__________], thereby making the aggregate
amount of its total Revolving Commitments equal to $[__________]] [and] [(a)
participate in a tranche of Incremental Term Loans with a commitment amount
equal to $[__________] with respect thereto and (b) make such amount of
Incremental Term Loans available pursuant to Section 2.20 of the Credit
Agreement]. 2. The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof. 3.
Terms defined in the Credit Agreement shall have their defined meanings when
used herein. 4. This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York. 5. This Supplement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
document.



--------------------------------------------------------------------------------



 
[universal2018creditagree127.jpg]
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written. [INSERT NAME OF INCREASING LENDER] By: Name: Title: Accepted and agreed
to as of the date first written above: UNIVERSAL CORPORATION By: Name: Title:
Acknowledged as of the date first written above: JPMORGAN CHASE BANK, N.A. as
Administrative Agent By: Name: Title: 2



--------------------------------------------------------------------------------



 
[universal2018creditagree128.jpg]
EXHIBIT F FORM OF AUGMENTING LENDER SUPPLEMENT AUGMENTING LENDER SUPPLEMENT,
dated __________, 20___ (this “Supplement”), by and among each of the
signatories hereto, to the Credit Agreement, dated as of December 20, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Universal Corporation (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). W I T N E S S E T H WHEREAS, the Credit
Agreement provides in Section 2.20 thereof that any bank, financial institution
or other entity may [extend Revolving Commitments] [and] [participate in
tranches of Incremental Term Loans] under the Credit Agreement subject to the
approval of the Borrower and the Administrative Agent, by executing and
delivering to the Borrower and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and WHEREAS, the
undersigned Augmenting Lender was not an original party to the Credit Agreement
but now desires to become a party thereto; NOW, THEREFORE, each of the parties
hereto hereby agrees as follows: 1. The undersigned Augmenting Lender agrees to
be bound by the provisions of the Credit Agreement and agrees that it shall, on
the date of this Supplement, [(a)] become a Lender for all purposes of the
Credit Agreement to the same extent as if originally a party thereto, with a
[Revolving Commitment of $[__________]] [and] [commitment with respect to
Incremental Term Loans of $[__________] and (b) make such amount of Incremental
Term Loans available pursuant to Section 2.20 of the Credit Agreement]. 2. The
undersigned Augmenting Lender (a) represents and warrants that it is legally
authorized to enter into this Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and has
reviewed such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Supplement; (c)
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto; (d) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender. 3. The undersigned’s address for notices for the
purposes of the Credit Agreement is as follows: [___________]



--------------------------------------------------------------------------------



 
[universal2018creditagree129.jpg]
4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof. 5. Terms
defined in the Credit Agreement shall have their defined meanings when used
herein. 6. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York. 7. This Supplement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same document.
[remainder of this page intentionally left blank] 2



--------------------------------------------------------------------------------



 
[universal2018creditagree130.jpg]
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written. [INSERT NAME OF AUGMENTING LENDER] By: Name: Title: Accepted and agreed
to as of the date first written above: UNIVERSAL CORPORATION By: Name: Title:
Acknowledged as of the date first written above: JPMORGAN CHASE BANK, N.A. as
Administrative Agent By: Name: Title: 3



--------------------------------------------------------------------------------



 
[universal2018creditagree131.jpg]
EXHIBIT G LIST OF CLOSING DOCUMENTS Universal Corporation CREDIT FACILITIES
December 20, 2018 LIST OF CLOSING DOCUMENTS1 A. LOAN DOCUMENTS 1. Credit
Agreement (the “Credit Agreement”) by and among Universal Corporation, a
Virginia corporation (the “Borrower”), the institutions from time to time
parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an initial aggregate principal amount of $430,000,000, a
term A-1 loan facility to the Borrower from the Lenders in an initial aggregate
principal amount of $150,000,000 and a term A-2 loan facility to the Borrower
from the Lenders in an initial aggregate principal amount of $220,000,000.
SCHEDULES Schedule 2.01A – Commitments Schedule 2.01B – Letter of Credit
Commitments Schedule 3.05 – Material Litigation Schedule 3.10 – Subsidiaries
Schedule 3.14 – Disclosed Environmental Matters EXHIBITS Exhibit A – Form of
Assignment and Assumption Exhibit B – Form of Note Exhibit C – Form of Borrowing
Request Exhibit D – [Intentionally Omitted] Exhibit E – Form of Increasing
Lender Supplement Exhibit F – Form of Augmenting Lender Supplement Exhibit G –
List of Closing Documents Exhibit H – Form of Subsidiary Guaranty Exhibit I-1 –
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not Partnerships)
Exhibit I-2 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships) Exhibit I-3 – Form of U.S. Tax Certificate (Non-U.S. Participants
That Are Partnerships) Exhibit I-4 – Form of U.S. Tax Certificate (Non-U.S.
Lenders That Are Partnerships) Exhibit J – Form of Officer’s Certificate 1 Each
capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.



--------------------------------------------------------------------------------



 
[universal2018creditagree132.jpg]
Exhibit K – Form of Account Designation Letter 2. Notes executed by the Borrower
in favor of each of the Lenders, if any, which has requested a note pursuant to
Section 2.10(e) of the Credit Agreement. B. CORPORATE DOCUMENTS 3. Certificate
of the Secretary or an Assistant Secretary of each Loan Party certifying (i)
that there have been no changes in the Certificate of Incorporation or other
charter document of such Loan Party, as attached thereto and as certified as of
a recent date by the Secretary of State (or analogous governmental entity) of
the jurisdiction of its organization, since the date of the certification
thereof by such governmental entity, (ii) the By-Laws or other applicable
organizational document, as attached thereto, of such Loan Party as in effect on
the date of such certification, (iii) resolutions of the Board of Directors or
other governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement. 4. Good Standing Certificate for each Loan Party from the
Secretary of State of the jurisdiction of its organization. C. OPINIONS 5.
Opinion of Hunton Andrews Kurth LLP, outside counsel for the Loan Parties. 6.
Opinion of Preston D. Wigner, internal counsel for the Loan Parties. D. CLOSING
CERTIFICATES AND MISCELLANEOUS 7. A Certificate signed by the President, a Vice
President or a Financial Officer of the Borrower certifying the following: (i)
all of the representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct in all material respects (or in all
respects if such representation or warranty is qualified by materiality or
Material Adverse Effect) and (ii) no Default or Event of Default has occurred
and is then continuing. 8. Payoff documentation providing evidence satisfactory
to the Administrative Agent that the credit facilities evidenced by the Existing
Credit Agreement have been terminated and cancelled (along with all of the
agreements, documents and instruments delivered in connection therewith) and all
Indebtedness owing thereunder has been repaid. 2



--------------------------------------------------------------------------------



 
[universal2018creditagree133.jpg]
EXHIBIT H FORM OF SUBSIDIARY GUARANTY GUARANTY THIS GUARANTY (this “Guaranty”)
is made as of [__________], by and among each of the undersigned (the “Initial
Guarantors” and along with any additional Subsidiaries of the Borrower that
become parties to this Guaranty by executing a supplement hereto in the form
attached as Annex I, the “Guarantors”) in favor of the Administrative Agent, for
the ratable benefit of the Holders of Guaranteed Obligations (as defined below),
under the Credit Agreement referred to below. WITNESSETH WHEREAS, Universal
Corporation, a Virginia corporation (the “Borrower”), the institutions from time
to time parties thereto as lenders (the “Lenders”), and JPMorgan Chase Bank,
N.A., in its capacity as administrative agent (the “Administrative Agent”), have
entered into a certain Credit Agreement dated as of December 20, 2018 (as the
same may be amended, modified, supplemented and/or restated, and as in effect
from time to time, the “Credit Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to the Borrower; WHEREAS, it is a condition precedent
to the extensions of credit by the Lenders under the Credit Agreement that each
of the Guarantors (constituting all of the Subsidiaries of the Borrower required
to execute this Guaranty pursuant to Section 5.09 of the Credit Agreement)
execute and deliver this Guaranty, whereby each of the Guarantors shall
guarantee the payment when due of all Obligations; and WHEREAS, in consideration
of the direct and indirect financial and other support that the Borrower has
provided, and such direct and indirect financial and other support as the
Borrower may in the future provide, to the Guarantors, and in order to induce
the Lenders and the Administrative Agent to enter into the Credit Agreement,
each of the Guarantors is willing to guarantee the Obligations of the Borrower;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows: SECTION 1. Definitions. Terms
defined in the Credit Agreement and not otherwise defined herein have, as used
herein, the respective meanings provided for therein. SECTION 2.
Representations, Warranties and Covenants. Each of the Guarantors represents and
warrants (which representations and warranties shall be deemed to have been
renewed at the time of the making, conversion or continuation of any Loan or
issuance of any Letter of Credit) that: (A) It is a corporation, partnership or
limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation,
organization or formation and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except to the
extent that the failure to have such authority could not reasonably be expected
to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[universal2018creditagree134.jpg]
(B) It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally. (C) Neither the execution and delivery by it of
this Guaranty, nor the consummation by it of the transactions herein
contemplated, nor compliance by it with the provisions hereof will (i) violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on it or its articles or certificate of incorporation (or equivalent
charter documents), limited liability company or partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating agreement or other management agreement, as the case may be, or the
provisions of any indenture, instrument or agreement to which the Borrower or
any of its Subsidiaries is a party or is subject, or by which it, or its
property, is bound, or (ii) conflict with, or constitute a default under, or
result in, or require, the creation or imposition of any Lien in, of or on its
property pursuant to the terms of, any such indenture, instrument or agreement
(other than any Loan Document). No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
it, is required to be obtained by it in connection with the execution, delivery
and performance by it of, or the legality, validity, binding effect or
enforceability against it of, this Guaranty. In addition to the foregoing, each
of the Guarantors covenants that, so long as any Lender has any Commitment
outstanding under the Credit Agreement or any amount payable under the Credit
Agreement or any other Guaranteed Obligations shall remain unpaid, it will, and,
if necessary, will enable the Borrower to, fully comply with those covenants and
agreements of the Borrower applicable to such Guarantor set forth in the Credit
Agreement unless and until it is no longer a Material Domestic Subsidiary.
SECTION 3. The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to the Borrower pursuant to
the Credit Agreement, (ii) any obligations of the Borrower to reimburse LC
Disbursements (“Reimbursement Obligations”), (iii) all obligations of the
Borrower owing to any Lender or any affiliate of any Lender under any Swap
Agreement or Banking Services Agreement, (iv) all other amounts payable by the
Borrower or any of its Subsidiaries under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement and the other Loan Documents and (v)
the punctual and faithful performance, keeping, observance, and fulfillment by
the Borrower of all of the agreements, conditions, covenants, and obligations of
the Borrower contained in the Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations” (provided, however,
that the definition of “Guaranteed Obligations” shall not create any guarantee
by any Guarantor of any Excluded Swap Obligations of such Guarantor for purposes
of determining any obligations of any Guarantor) and the holders from time to
time of the Guaranteed Obligations being referred to collectively as the
“Holders of Guaranteed Obligations”). Upon (x) the failure by the Borrower or
any of its Affiliates, as applicable, to pay punctually any such amount or
perform such obligation, and (y) such failure continuing beyond any applicable
grace or notice and cure period, each of the Guarantors agrees that it shall
forthwith on demand pay such amount or perform such obligation at the place and
in the manner specified in the Credit Agreement, any Swap 2



--------------------------------------------------------------------------------



 
[universal2018creditagree135.jpg]
Agreement, any Banking Services Agreement or the relevant Loan Document, as the
case may be. Each of the Guarantors hereby agrees that this Guaranty is an
absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection. Notwithstanding any other provision of this Guaranty,
the amount guaranteed by each Guarantor hereunder shall be limited to the
extent, if any, required so that its obligations hereunder shall not be subject
to avoidance under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law. In determining the limitations, if any, on the
amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution that such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account. SECTION 4. Guaranty Unconditional. The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by: (A) any extension, renewal, settlement, indulgence, compromise,
waiver or release of or with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto, or with respect to any obligation of
any other guarantor of any of the Guaranteed Obligations, whether (in any such
case) by operation of law or otherwise, or any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or with respect to any
obligation of any other guarantor of any of the Guaranteed Obligations; (B) any
modification or amendment of or supplement to the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document, including,
without limitation, any such amendment that may increase the amount of, or the
interest rates applicable to, any of the Obligations guaranteed hereby; (C) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations; (D) any change in the corporate, partnership or other
existence, structure or ownership of the Borrower or any other guarantor of any
of the Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of the Borrower or any other guarantor of
any of the Guaranteed Obligations; (E) the existence of any claim, setoff or
other rights that the Guarantors may have at any time against the Borrower, any
other guarantor of any of the Guaranteed Obligations, the Administrative Agent,
any Holder of Guaranteed Obligations or any other Person, whether in connection
herewith or in connection with any unrelated transactions; provided that nothing
herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim; (F) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to any 3



--------------------------------------------------------------------------------



 
[universal2018creditagree136.jpg]
collateral securing the Guaranteed Obligations or any part thereof, or any other
invalidity or unenforceability relating to or against the Borrower or any other
guarantor of any of the Guaranteed Obligations, for any reason related to the
Credit Agreement, any Swap Agreement, any Banking Services Agreement, any other
Loan Document, or any provision of applicable law, decree, order or regulation
of any jurisdiction purporting to prohibit the payment by the Borrower or any
other guarantor of the Guaranteed Obligations, of any of the Guaranteed
Obligations or otherwise affecting any term of any of the Guaranteed
Obligations; (G) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any; (H) the election
by, or on behalf of, any one or more of the Holders of Guaranteed Obligations,
in any proceeding instituted under Chapter 11 of Title 11 of the United States
Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code; (I) any borrowing or grant of a
security interest by the Borrower, as debtor-in- possession, under Section 364
of the Bankruptcy Code; (J) the disallowance, under Section 502 of the
Bankruptcy Code, of all or any portion of the claims of the Holders of
Guaranteed Obligations or the Administrative Agent for repayment of all or any
part of the Guaranteed Obligations; (K) the failure of any other guarantor to
sign or become party to this Guaranty or any amendment, change, or reaffirmation
hereof; or (L) any other act or omission to act or delay of any kind by the
Borrower, any other guarantor of the Guaranteed Obligations, the Administrative
Agent, any Holder of Guaranteed Obligations or any other Person or any other
circumstance whatsoever which might, but for the provisions of this Section 4,
constitute a legal or equitable discharge of any Guarantor’s obligations
hereunder except as provided in Section 5. SECTION 5. Continuing Guarantee;
Discharge Only Upon Payment In Full: Reinstatement In Certain Circumstances.
Each of the Guarantors’ obligations hereunder shall constitute a continuing and
irrevocable guarantee of all Guaranteed Obligations now or hereafter existing
and shall remain in full force and effect until all Guaranteed Obligations shall
have been paid in full in cash and the Commitments and all Letters of Credit
issued under the Credit Agreement shall have terminated or expired. If at any
time any payment of the principal of or interest on any Loan, any Reimbursement
Obligation or any other amount payable by the Borrower or any other party under
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or any
other Loan Document (including a payment effected through exercise of a right of
setoff) is rescinded, or is or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise (including
pursuant to any settlement entered into by a Holder of Guaranteed Obligations in
its discretion), each of the Guarantors’ obligations hereunder with respect to
such payment shall be reinstated as though such payment had been due but not
made at such time. The parties hereto acknowledge and agree that each of the
Guaranteed Obligations shall be due and payable in the same currency as such
Guaranteed Obligation is denominated. SECTION 6. General Waivers; Additional
Waivers. 4



--------------------------------------------------------------------------------



 
[universal2018creditagree137.jpg]
(A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person. (B) Additional Waivers.
Notwithstanding anything herein to the contrary, each of the Guarantors hereby
absolutely, unconditionally, knowingly, and expressly waives: (i) any right it
may have to revoke this Guaranty as to future indebtedness or notice of
acceptance hereof; (ii) (a) notice of acceptance hereof; (b) notice of any loans
or other financial accommodations made or extended under the Loan Documents or
the creation or existence of any Guaranteed Obligations; (c) notice of the
amount of the Guaranteed Obligations, subject, however, to each Guarantor’s
right to make inquiry of Administrative Agent and Holders of Guaranteed
Obligations to ascertain the amount of the Guaranteed Obligations at any
reasonable time; (d) notice of any adverse change in the financial condition of
the Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (e) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (f) notice of any
Default or Event of Default; and (g) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;
(iii) its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any collateral provided by the other Guarantors, or any
third party; and each Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof; (iv) (a) any rights
to assert against the Administrative Agent and the other Holders of Guaranteed
Obligations any defense (legal or equitable), set-off, counterclaim, or claim
that such Guarantor may now or at any time hereafter have against the other
Guarantors or any other party liable to the Administrative Agent and the other
Holders of Guaranteed Obligations; (b) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefor; (c) any defense such Guarantor
has to performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent’s
and the other Holders of Guaranteed Obligations’ rights or remedies against the
other Guarantors; the alteration by the Administrative Agent and the other
Holders of Guaranteed Obligations of the Guaranteed Obligations; any discharge
of the other Guarantors’ obligations to the Administrative Agent and the other
Holders of Guaranteed Obligations by operation of law as a result of the
Administrative Agent’s and the other Holders of Guaranteed Obligations’
intervention or omission; or the acceptance by the Administrative Agent and the
other Holders of Guaranteed Obligations of anything in partial satisfaction of
the Guaranteed Obligations; and (d) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder or the enforcement thereof, and
any act that shall defer or delay the operation of any statute of limitations
applicable to the Guaranteed Obligations shall similarly operate to defer 5



--------------------------------------------------------------------------------



 
[universal2018creditagree138.jpg]
or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and (v) any defense arising by reason of or
deriving from (a) any claim or defense based upon an election of remedies by the
Administrative Agent and the other Holders of Guaranteed Obligations; or (b) any
election by the Administrative Agent and the other Holders of Guaranteed
Obligations under Section 1111(b) of Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect (or any successor statute), to
limit the amount of, or any collateral securing, its claim against the
Guarantors. SECTION 7. Subordination of Subrogation; Subordination of
Intercompany Indebtedness. (A) Subordination of Subrogation. Until the
Guaranteed Obligations have been fully and finally performed and indefeasibly
paid in full in cash, the Guarantors (i) shall have no right of subrogation with
respect to such Guaranteed Obligations and (ii) waive any right to enforce any
remedy that Holders of Guaranteed Obligations, the Issuing Banks or the
Administrative Agent now have or may hereafter have against the Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and the Guarantors waive any benefit of, and any right to
participate in, any security or collateral given to the Holders of Guaranteed
Obligations, the Issuing Banks and the Administrative Agent to secure the
payment or performance of all or any part of the Guaranteed Obligations or any
other liability of the Borrower to the Holders of Guaranteed Obligations or the
Issuing Banks. Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the indefeasible payment in full in cash of
the Guaranteed Obligations and (B) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are indefeasibly paid in full in cash. Each Guarantor acknowledges and agrees
that this subordination is intended to benefit the Administrative Agent and the
other Holders of Guaranteed Obligations and shall not limit or otherwise affect
such Guarantor’s liability hereunder or the enforceability of this Guaranty, and
that the Administrative Agent, the other Holders of Guaranteed Obligations and
their respective successors and assigns are intended third party beneficiaries
of the waivers and agreements set forth in this Section 7(A). (B) Subordination
of Intercompany Indebtedness. Each Guarantor agrees that any and all claims of
such Guarantor against the Borrower or any other Guarantor hereunder (each an
“Obligor”) with respect to any “Intercompany Indebtedness” (as hereinafter
defined), any endorser, obligor or any other guarantor of all or any part of the
Guaranteed Obligations, or against any of its properties shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Guaranteed Obligations; provided that, as long as no Event of Default has
occurred and is continuing, such Guarantor may receive payments of principal and
interest from any Obligor with respect to Intercompany Indebtedness.
Notwithstanding any right of any Guarantor to ask, demand, sue for, take or
receive any payment from any Obligor, all rights, liens and security interests
of such Guarantor, whether now or hereafter arising and howsoever existing, in
any assets of any other Obligor shall be and are subordinated to the rights of
the Holders of Guaranteed Obligations and the Administrative Agent in those
assets. No Guarantor shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Guaranteed Obligations shall have been fully paid and
satisfied (in cash) and all financing arrangements pursuant to any Loan
Document, any Swap Agreement or any Banking Services Agreement have been
terminated. If all or any part of the assets of any 6



--------------------------------------------------------------------------------



 
[universal2018creditagree139.jpg]
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold (each such event
being herein referred to as an “Insolvency Event”), then any payment or
distribution of any kind or character, either in cash, securities or other
property, which shall be payable or deliverable upon or with respect to any
indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”) shall
be paid or delivered directly to the Administrative Agent for application on any
of the Guaranteed Obligations, due or to become due, until such Guaranteed
Obligations shall have first been fully paid and satisfied (in cash). Should any
payment, distribution, security or instrument or proceeds thereof be received by
the applicable Guarantor upon or with respect to the Intercompany Indebtedness
after any Insolvency Event and prior to the satisfaction of all of the
Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Borrower and the Holders of Guaranteed
Obligations, such Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Guaranteed Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Guaranteed Obligations, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Holders
of Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among the Borrower
and the Holders of Guaranteed Obligations have been terminated, no Guarantor
will assign or transfer to any Person (other than the Administrative Agent) any
claim any such Guarantor has or may have against any Obligor. SECTION 8.
Contribution with Respect to Guaranteed Obligations. (A) To the extent that any
Guarantor shall make a payment under this Guaranty (a “Guarantor Payment”) that,
taking into account all other Guarantor Payments then previously or concurrently
made by any other Guarantor, exceeds the amount that otherwise would have been
paid by or attributable to such Guarantor if each Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Guarantors as determined immediately prior to
the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guaranteed Obligations and termination of the Credit
Agreement, the Swap Agreements and the Banking Services Agreements, such
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Guarantor for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment. (B) As of any date of determination, the
“Allocable Amount” of any Guarantor shall be equal to the excess of the fair
saleable value of the property of such Guarantor over the total liabilities of
such Guarantor (including the maximum amount reasonably expected to become due
in respect of contingent liabilities, calculated, without duplication, assuming
each other Guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all 7



--------------------------------------------------------------------------------



 
[universal2018creditagree140.jpg]
payments made by other Guarantors as of such date in a manner to maximize the
amount of such contributions. (C) This Section 8 is intended only to define the
relative rights of the Guarantors, and nothing set forth in this Section 8 is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty. (D) The parties hereto
acknowledge that the rights of contribution and indemnification hereunder shall
constitute assets of the Guarantor or Guarantors to which such contribution and
indemnification is owing. (E) The rights of the indemnifying Guarantors against
other Guarantors under this Section 8 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash and the termination
of the Credit Agreement, the Swap Agreements and the Banking Services
Agreements. SECTION 9. Stay of Acceleration. If acceleration of the time for
payment of any amount payable by the Borrower under the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent. SECTION 10. Notices. All
notices, requests and other communications to any party hereunder shall be given
in the manner prescribed in Article IX of the Credit Agreement with respect to
the Administrative Agent at its notice address therein and with respect to any
Guarantor, in care of the Borrower at the address of the Borrower set forth in
the Credit Agreement or such other address or telecopy number as such party may
hereafter specify for such purpose by notice to the Administrative Agent in
accordance with the provisions of such Article IX. SECTION 11. No Waivers. No
failure or delay by the Administrative Agent or any other Holder of Guaranteed
Obligations in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies provided in this Guaranty, the Credit
Agreement, any Swap Agreement, any Banking Services Agreement and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law. SECTION 12. Successors and Assigns. This Guaranty is for the
benefit of the Administrative Agent and the other Holders of Guaranteed
Obligations and their respective successors and permitted assigns; provided,
that no Guarantor shall have any right to assign its rights or obligations
hereunder without the consent of all of the Lenders, and any such assignment in
violation of this Section 12 shall be null and void; and in the event of an
assignment of any amounts payable under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or the other Loan Documents in
accordance with the respective terms thereof, the rights hereunder, to the
extent applicable to the indebtedness so assigned, may be transferred with such
indebtedness. This Guaranty shall be binding upon each of the Guarantors and
their respective successors and assigns. SECTION 13. Changes in Writing. Other
than in connection with the addition of additional Subsidiaries, which become
parties hereto by executing a supplement hereto in the form attached 8



--------------------------------------------------------------------------------



 
[universal2018creditagree141.jpg]
as Annex I, neither this Guaranty nor any provision hereof may be changed,
waived, discharged or terminated orally, but only in writing signed by each of
the Guarantors and the Administrative Agent. SECTION 14. GOVERNING LAW. THIS
GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK. SECTION 15. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY
TRIAL; IMMUNITY. (A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS SUBJECT
MATTER JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY (AND ANY SUCH CLAIMS, CROSS-CLAIMS OR THIRD PARTY CLAIMS BROUGHT
AGAINST THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES MAY ONLY) BE
HEARD AND DETERMINED IN SUCH FEDERAL (TO THE EXTENT PERMITTED BY LAW) OR NEW
YORK STATE COURT. (B) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE
ANY COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN SUCH ACTION. (C) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID
OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
GUARANTY. SECTION 16. No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty. In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty. SECTION 17. Taxes,
Expenses of Enforcement, etc. 9



--------------------------------------------------------------------------------



 
[universal2018creditagree142.jpg]
(A) Taxes. Any obligation of the Borrower under Section 2.17 of the Credit
Agreement to pay any additional amounts to, or indemnify, any Lender for any
taxes that are required to be withheld or deducted from payments made to any
Lender or to pay for, or indemnify any Lender for, any Other Taxes, shall apply
mutatis mutandis (and without duplication) to each Guarantor with respect to
this Guaranty and payments made hereunder. By accepting the benefits hereof,
each Lender agrees that it will comply with Section 2.17(f) of the Credit
Agreement. (B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse
the Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable costs and out-of-pocket expenses (including attorneys’ fees) paid or
incurred by the Administrative Agent or any other Holder of Guaranteed
Obligations in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty. SECTION
18. Setoff. At any time after all or any part of the Guaranteed Obligations have
become due and payable (by acceleration or otherwise), each Holder of Guaranteed
Obligations (including the Administrative Agent) may, without notice to any
Guarantor and regardless of the acceptance of any security or collateral for the
payment hereof, appropriate and apply in accordance with the terms of the Credit
Agreement toward the payment of all or any part of the Guaranteed Obligations
(i) any indebtedness due or to become due from such Holder of Guaranteed
Obligations or the Administrative Agent to any Guarantor, and (ii) any moneys,
credits or other property belonging to any Guarantor, at any time held by or
coming into the possession of such Holder of Guaranteed Obligations (including
the Administrative Agent) or any of their respective affiliates. SECTION 19.
Financial Information. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrower and any and all
endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Guaranteed
Obligations (including the Administrative Agent) shall have any duty to advise
such Guarantor of information known to any of them regarding such condition or
any such circumstances. In the event any Holder of Guaranteed Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Guaranteed Obligations (including the Administrative Agent) shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information that such Holder of
Guaranteed Obligations (including the Administrative Agent), pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor. SECTION 20.
Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Guaranty. SECTION 21. Merger. This Guaranty
represents the final agreement of each of the Guarantors with respect to the
matters contained herein and may not be contradicted by evidence of prior or
contemporaneous agreements, or subsequent oral agreements, between the Guarantor
and any Holder of Guaranteed Obligations (including the Administrative Agent).
10



--------------------------------------------------------------------------------



 
[universal2018creditagree143.jpg]
SECTION 22. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty. SECTION 23. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Guarantor
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of each
Guarantor in respect of any sum due hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by any Holder of
Guaranteed Obligations (including the Administrative Agent), as the case may be,
of any sum adjudged to be so due in such other currency such Holder of
Guaranteed Obligations (including the Administrative Agent), as the case may be,
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Holder of
Guaranteed Obligations (including the Administrative Agent), as the case may be,
in the specified currency, each Guarantor agrees, to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor. SECTION 24.
Termination of Guaranty. The obligations of any Guarantor under this Guaranty
shall automatically terminate in accordance with Section 9.14 of the Credit
Agreement. SECTION 25. Limitation of Guaranty. Notwithstanding any other
provision of this Guaranty, the amount guaranteed by each Guarantor hereunder
shall be limited to the extent, if any, required so that its obligations
hereunder shall not be subject to avoidance under Section 548 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law. In determining the
limitations, if any, on the amount of any Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such
Guarantor may have under this Guaranty, any other agreement or applicable law
shall be taken into account. SECTION 26. Keepwell. Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Guarantor to honor all of its obligations under this Guaranty
in respect of Specified Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 26 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 26 or otherwise under this Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 26 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 26 constitute, and this Section 26 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As
11



--------------------------------------------------------------------------------



 
[universal2018creditagree144.jpg]
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act. SECTION 27. Counterparts. This Guaranty may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Guaranty by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Guaranty. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Guaranty and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act. Remainder of Page Intentionally Blank. 12



--------------------------------------------------------------------------------



 
[universal2018creditagree145.jpg]
IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written. [GUARANTORS] By: Name: Title: 13



--------------------------------------------------------------------------------



 
[universal2018creditagree146.jpg]
Acknowledged and Agreed as of the date first written above: JPMORGAN CHASE BANK,
N.A., as Administrative Agent By: Name: Title: 14



--------------------------------------------------------------------------------



 
[universal2018creditagree147.jpg]
ANNEX I TO GUARANTY Reference is hereby made to the Guaranty (the “Guaranty”)
made as of [__________], by and among [GUARANTORS TO COME] (the “Initial
Guarantors” and along with any additional Subsidiaries of the Borrower, which
become parties thereto and together with the undersigned, the “Guarantors”) in
favor of the Administrative Agent, for the ratable benefit of the Holders of
Guaranteed Obligations, under the Credit Agreement. Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Guaranty. By its execution below, the undersigned [NAME OF NEW GUARANTOR], a
[corporation] [partnership] [limited liability company] (the “New Guarantor”),
agrees to become, and does hereby become, a Guarantor under the Guaranty and
agrees to be bound by such Guaranty as if originally a party thereto. By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Section 2 of the Guaranty are
true and correct in all respects as of the date hereof. IN WITNESS WHEREOF, New
Guarantor has executed and delivered this Annex I counterpart to the Guaranty as
of this __________ day of _________, 20___. [NAME OF NEW GUARANTOR] By: Its: 15



--------------------------------------------------------------------------------



 
[universal2018creditagree148.jpg]
EXHIBIT I-1 FORM OF U.S. TAX CERTIFICATE (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Credit Agreement dated as of December 20 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Universal Corporation (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Pursuant to the provisions of Section 2.17 of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the Loan(s) (as well as any Note(s) evidencing
such Loan(s)) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code and (v)
the interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business. The undersigned has furnished
the Administrative Agent and the Borrower with a certificate of its non-U.S.
person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF LENDER] By: Name: Title: Date:
__________, 20[__]



--------------------------------------------------------------------------------



 
[universal2018creditagree149.jpg]
EXHIBIT I-2 FORM OF U.S. TAX CERTIFICATE (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Credit Agreement dated as of December 20, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Universal Corporation (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Pursuant to the provisions of Section 2.17 of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (v) the interest payments in question are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business. The undersigned has furnished its participating Lender with a
certificate of its non- U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.. [NAME OF
PARTICIPANT] By: Name: Title: Date: __________, 20[__]



--------------------------------------------------------------------------------



 
[universal2018creditagree150.jpg]
EXHIBIT I-3 FORM OF U.S. TAX CERTIFICATE (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Credit Agreement dated as of December 20, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Universal Corporation (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Pursuant to the provisions of Section 2.17 of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such participation, (iii) with respect to such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a “bank” extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “ten percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments
in question are not effectively connected with the undersigned’s conduct of a
U.S. trade or business. The undersigned has furnished its participating Lender
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT] By: Name: Title: Date: __________, 20[__]



--------------------------------------------------------------------------------



 
[universal2018creditagree151.jpg]
EXHIBIT I-4 FORM OF U.S. TAX CERTIFICATE (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Credit Agreement dated as of December 20, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Universal Corporation (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Pursuant to the provisions of Section 2.17 of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments in question are not effectively
connected with the undersigned’s or its direct or indirect partners/members’
conduct of a U.S. trade or business. The undersigned has furnished the
Administrative Agent and the Borrower with IRS Form W- 8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: ________ __, 20[__]



--------------------------------------------------------------------------------



 
[universal2018creditagree152.jpg]
EXHIBIT J FORM OF OFFICER’S CERTIFICATE Officer’s Compliance Certificate This
Certificate is delivered in accordance with the provisions of Section 5.02(a) of
that Credit Agreement, dated as of December 20, 2018 (as amended, modified and
supplemented, the “Credit Agreement”) among Universal Corporation, a Virginia
corporation, the Lenders identified therein and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms used but not otherwise defined herein shall have the
same meanings provided in the Credit Agreement. The undersigned, being a
Responsible Officer of Universal Corporation, a Virginia corporation, hereby
certifies, in my official capacity and not in my individual capacity, that to
the best of my knowledge and belief: (a) the financial statements, whether
attached or otherwise provided in accordance with the requirements of Section
5.01 of the Credit Agreement, fairly present the financial condition of the
parties covered by such financial statements in all material respects for the
period and as of the date specified therein; (b) No Default or Event of Default
has occurred and is continuing except to the extent waived in accordance with
the provisions of the Credit Agreement; and (c) attached hereto are detailed
calculations demonstrating compliance with the financial covenants set out in
Section 5.07 of the Credit Agreement. This ____ day of _________, 20___.
UNIVERSAL CORPORATION By: Name: Title:



--------------------------------------------------------------------------------



 
[universal2018creditagree153.jpg]
Attachment to Officer’s Certificate Computation of Financial Covenants 2



--------------------------------------------------------------------------------



 
[universal2018creditagree154.jpg]
EXHIBIT K FORM OF ACCOUNT DESIGNATION LETTER [Date] [JPMorgan Chase Bank, N.A.
as Administrative Agent For the Lenders referred to below 10 South Dearborn
Street, 2nd Floor Chicago, Illinois 60603 Attention: Ladesiree Williams Telecopy
No.: (888) 303-9734] Ladies and Gentlemen: This Account Designation Letter is
delivered to you by UNIVERSAL CORPORATION (the “Company”), a Virginia
corporation, under Section 2.07 of the Credit Agreement, dated as of December
20, (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among the Company, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A. as administrative agent (the
“Administrative Agent”). The Administrative Agent is hereby authorized to
disburse all Loan proceeds into the following account (the “Designated
Account”), unless the Company shall designate, in writing to the Administrative
Agent, one or more other accounts: [Bank] [Location] [Account name] [Account
Number] [ABA Number] Any one (1) of the following persons are hereby authorized
and empowered to borrow and draw upon the Credit Agreement provided that sums
borrowed are deposited into the Designated Account: NAME SIGNATURE TITLE NAME
SIGNATURE TITLE ___________ ___________ ___________ ___________ ___________
___________ This Account Designation Letter may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.



--------------------------------------------------------------------------------



 
[universal2018creditagree155.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Account Designation Letter
as of the day and year set forth above. UNIVERSAL CORPORATION By: Name: Title: 2



--------------------------------------------------------------------------------



 